

Exhibit 10.1
EXECUTION VERSION




INVESTMENT AGREEMENT
BY AND AMONG
VANTAGE DATA CENTERS HOLDINGS, LLC,
COLONY VALHALLA PARTNERS I-A HOLDINGS, L.P.,
COLONY VALHALLA PARTNERS I-B HOLDINGS, L.P.,
COLONY VALHALLA PARTNERS II HOLDINGS, L.P.
AND
CBRE CALEDON VALHALLA AGGREGATOR HOLDINGS LP











--------------------------------------------------------------------------------


TABLE OF CONTENTS












 
 
Page


ARTICLE I CERTAIN DEFINITIONS
3


ARTICLE II PURCHASE AND SALE
22


          Section 2.1
Transaction Steps; Order of Transactions
22


          Section 2.2
Closing Consideration
22


          Section 2.3
Tax Reporting and Filings; Tax Treatment
22


          Section 2.4
Caledon Matters
23


ARTICLE III CLOSING
23


          Section 3.1
Closing
23


          Section 3.2
Closing Deliveries by Vantage
24


          Section 3.3
Closing Deliveries by the Investors
25


          Section 3.4
Closing Consideration Adjustment
26


ARTICLE IV REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE GROUP COMPANIES
29


          Section 4.1
Power and Authority
29


          Section 4.2
Capitalization
30


          Section 4.3
Required Filings and Consents; No Conflicts
31


          Section 4.4
Formation and Existence of Group Companies
31


          Section 4.5
Financial Statements; Accounting and Internal Controls
32


          Section 4.6
Absence of Undisclosed Liabilities
33


          Section 4.7
Absence of Changes or Events
34


          Section 4.8
Assets
34


          Section 4.9
Proprietary Rights.
34


          Section 4.10
Taxes
36


          Section 4.11
Compliance with Laws
40


          Section 4.12
Contracts
40


          Section 4.13
Real Property
42


          Section 4.14
Insurance
44


          Section 4.15
Employment Matters
44


          Section 4.16
Brokers
46


          Section 4.17
Litigation
46











-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page


          Section 4.18
Related Party Transactions
46


          Section 4.19
Bank Accounts
46


          Section 4.20
Vendors.
47


          Section 4.21
Trade Name; Business Locations
47


          Section 4.22
Project Infrastructure and Systems
47


          Section 4.23
Health, Safety and Environment
48


          Section 4.24
International Trade Laws
48


          Section 4.25
Anticorruption; Improper Payments
49


          Section 4.26
Anti-Terrorism Law.
49


          Section 4.27
No Other Representations and Warranties
50


ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
50


          Section 5.1
Formation and Existence
50


          Section 5.2
Power and Authority
50


          Section 5.3
No Consents
51


          Section 5.4
No Conflicts
51


          Section 5.5
Litigation
51


          Section 5.6
Anti-Terrorism Law
51


          Section 5.7
Independent Investigation
52


          Section 5.8
Brokers
52


          Section 5.9
Sufficiency of Funds
52


          Section 5.10
Ownership and Commitments
54


ARTICLE VI PRE-CLOSING COVENANTS
54


          Section 6.1
Conduct of Business Prior to the Closing
54


          Section 6.2
Access
57


          Section 6.3
Notification of Certain Matters
58


          Section 6.4
Exclusivity
59


          Section 6.5
Efforts to Close; Consents and Filings
59


          Section 6.6
D&O Insurance
61


          Section 6.7
Pre-Transaction Restructuring
61


          Section 6.8
Title Policies
61


          Section 6.9
REIT Status Opinion
61

















-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page


          Section 6.10
Specified BBNB Lease Amendment
62


ARTICLE VII OTHER COVENANTS OF THE PARTIES
62


          Section 7.1
Further Assurances
62


          Section 7.2
Confidentiality; Press Releases
62


          Section 7.3
Misallocation of Assets and Liabilities
63


          Section 7.4
R&W Policy
63


          Section 7.5
Vantage REIT Covenants
63


ARTICLE VIII CLOSING CONDITIONS
64


          Section 8.1
Conditions to the Investors’ Obligations
64


          Section 8.2
Conditions to Vantage’s Obligations
65


ARTICLE IX TERMINATION
66


          Section 9.1
Termination
66


          Section 9.2
Effect of Termination
67


ARTICLE X INDEMNIFICATION
68


          Section 10.1
Survival
68


          Section 10.2
Indemnification by Vantage
68


          Section 10.3
Indemnification by the Investors
69


          Section 10.4
Indemnification Procedure
70


          Section 10.5
Certain Limitations
71


          Section 10.6
Materiality Qualifiers
75


          Section 10.7
Mitigation
75


          Section 10.8
Investigation
75


          Section 10.9
Satisfaction of Indemnification Claims
76


          Section 10.10
Waiver of Contribution
76


          Section 10.11
Tax Treatment of Payments
76


          Section 10.12
Remedies Exclusive
76


          Section 10.13
Release of Indemnity Escrow Funds
77


ARTICLE XI MISCELLANEOUS
77


          Section 11.1
Expenses
77


          Section 11.2
Notices
77


          Section 11.3
Time of the Essence
78



















-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




 
 
Page


          Section 11.4
Construction; Headings
78


          Section 11.5
Severability
79


          Section 11.6
Entire Agreement
79


          Section 11.7
Successors and Assigns
79


          Section 11.8
No Third-Party Beneficiaries
80


          Section 11.9
Amendment; Waiver
80


          Section 11.10
Governing Law
80


          Section 11.11
Jurisdiction; Waiver of Jury Trial
80


          Section 11.12
Counterparts
81


          Section 11.13
Disclosure Schedules
81


          Section 11.14
Specific Performance
81


          Section 11.15
No Recourse
81


          Section 11.16
Retention of Counsel
82


          Section 11.17
Protected Communications
83


          Section 11.18
No Waiver of Privilege, Protection from Disclosure or Use
83

















-iv-

--------------------------------------------------------------------------------






SCHEDULES AND EXHIBITS
Schedule A
Project Entities and Projects
Schedule B
Legal Descriptions
Exhibit 1.1(a)
Closing Consideration Example Calculation
Exhibit 1.1(b)
Indebtedness Exception
Exhibit 1.1(c)
Net Working Capital
Exhibit 1.1(d)
Specified BBNB Lease
Exhibit 1.1(e)
Shared Expenses
Exhibit 1.1(f)
Aviator Management Members and Rollover Units
Exhibit 2.1
Transaction Restructuring Steps
Exhibit 2.3
Allocated Real Property
Exhibit 3.2(k)
Form of Required Consent
Schedule 4.2(a)-(b)
Capitalization
Schedule 4.3(a)-(b)
Required Filings and Consents; No Conflicts
Schedule 4.5(a), (e)(i), (e)(ii)
Financial Statements
Schedule 4.6
Absence of Undisclosed Liabilities
Schedule 4.7
Absence of Changes and Events
Schedule 4.9(a)-(e)
Proprietary Rights
Schedule 4.10
Taxes
Schedule 4.11
Compliance with Laws
Schedule 4.12
Contracts
Schedule 4.13(c)-(e), (j), (k)
Real Property
Schedule 4.15(h)
Employment Matters
Schedule 4.16
Brokers
Schedule 4.17(a)-(c)
Litigation
Schedule 4.18
Related Party Transaction
Schedule 4.19
Bank Accounts
Schedule 4.20
Top Vendors
Schedule 4.22(a), (d), (e)
Project Infrastructure and Systems
Schedule 4.23(b)
Health, Safety and Environment
Exhibit 5.9(e)
Co-investors
Exhibit 6.1(a), (b) 
Conduct of Business Prior to the Closing
Exhibit 6.5(c)(ii)
Estoppels
Exhibit 6.9
REIT Status Opinion
Exhibit 7.2
No Disclosure
 
 
Exhibit A
Form of Governance Agreements
Exhibit B
Form of Escrow Agreement
Exhibit C
Form of R&W Policy
Exhibit D
Form of Restructuring Agreement
Exhibit E
Form of Title Affidavits
Exhibit F
Form of Cross-Indemnification Agreement
Exhibit G(1)
Form of Intellectual Property License Agreement
Exhibit G(2)
Form of Trademark License Agreement
Exhibit H
Form of Master Agreement Termination
Exhibit I
Form of Joinder





v



--------------------------------------------------------------------------------






INVESTMENT AGREEMENT
THIS INVESTMENT AGREEMENT (this “Agreement”) is effective as of July 7, 2020
(“Effective Date”), by and among Vantage Data Centers Holdings, LLC, a Delaware
limited liability company (“Vantage”), Colony Valhalla Partners I-A Holdings,
L.P., a Delaware limited partnership (“Investor 1(a)”), Colony Valhalla Partners
I-B Holdings, L.P., a Delaware limited partnership (“Investor 1(b)”), Colony
Valhalla Partners II Holdings, L.P., a Delaware limited partnership (“Investor
2”) and CBRE Caledon Valhalla Aggregator Holdings LP, a Delaware limited
partnership (“Investor 3” and together with Investor 1(a), Investor 1(b) and
Investor 2, the “Investors”). Capitalized terms used herein but not otherwise
defined will have the meanings set forth in Article I. Each of the Investors and
Vantage are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.” Upon execution of a Joinder (subject to such
Joinder becoming effective on the terms set forth therein), a Retained Owner
shall be deemed to be a Party to this Agreement.
RECITALS
A.Vantage and certain of its Subsidiaries own membership or other equity
interests in the entities (each a “Project Entity”, and, collectively, the
“Project Entities”) listed on Schedule A.
B.    The Project Entities own or lease, as applicable, data centers, which are
set forth on Schedule A (together with the real properties underlying such data
centers, each, a “Project”, and, collectively, the “Projects”). A legal
description for all real property underlying each data center is set forth on
Schedule B.
C.    All of the issued and outstanding membership interests of Vantage are held
directly and/or indirectly by Aviator DC REIT, LLC, a Delaware limited liability
company (“Aviator DC REIT”), Aviator Holdings, LP, a Delaware limited
partnership (“YieldCo 2”), Public Sector Pension Investment Board, a Canadian
Crown Corporation (“PSP”), the Carry Rollover Partners, AS Motors Holdings, LP,
a Delaware limited liability company and Aviator Management, all in the amounts
and percentages as set forth on Schedule 4.2(a)(i) hereto.
D.    In connection with the transactions contemplated by this Agreement, prior
to the Closing Date (to the extent not effected prior to the date hereof),
Vantage and its Affiliates will effect a series of transactions (a) transferring
certain assets (the “DevCo Assets”) and liabilities other than the Projects and
equity interests in certain entities currently owned indirectly by Aviator DC
REIT to one or more newly formed entities owned by the Retained Owners and
certain other Persons separate from the Project Entities in substantially the
manner as further set forth in the Restructuring Agreement (the “Pre-Transaction
Restructuring”) and (b) causing Aviator REIT Holdings, LP to merge into YieldCo
2, with YieldCo 2 surviving such merger.
E.    Through a series of transactions commencing on the Closing Date, the
Investors will acquire, whether through direct equity purchase or redemption, in
each case, from the Persons and in the amounts set forth on Exhibit 2.1, (a)
equity interests in Aviator DC REIT (without regard to the outstanding preferred
stock of Aviator DC REIT), (b) equity interests in YieldCo 2, (c) equity





--------------------------------------------------------------------------------





interests in Aviator Holdings, LLC, and (d) equity interests in Vantage held by
members of Aviator Management as set forth on Exhibit 1.1(f).
F.    Certain Retained Owners, DB Aviator Manager, LLC and certain Investors
will contribute to a new Delaware limited partnership called DCR Holdings, LP
(“YieldCo 1”) cash (from certain Investors) and the equity interests described
in Exhibit 2.1 in exchange for equity interests in YieldCo 1, and the Carry
Rollover Partners will contribute the interests they own in YieldCo 2 to YieldCo
1 in exchange for equity interests in YieldCo 1 (the “Carry Rollover
Securities”).
G.    YieldCo 1 will contribute the equity interests contributed by the Retained
Owners, DB Aviator Manager, LLC and the Investors in Aviator Holdings, LLC,
YieldCo 2 and certain cash to Aviator DC REIT in exchange for equity interests
in Aviator DC REIT.
H.    Concurrently with the Closing, (a) YieldCo 1, the applicable Investors and
the other Persons set forth as signatories thereto will adopt that certain
Limited Partnership Agreement of YieldCo 1 (the “YieldCo 1 Partnership
Agreement”) and (b) YieldCo 2, the applicable Investors, Aviator DC REIT and the
other Persons set forth as signatories thereto will amend and restate and adopt
that certain Second Amended and Restated Limited Partnership Agreement of
YieldCo 2 (the “YieldCo 2 Partnership Agreement”).
I.    A new Delaware limited liability company called DCR and Aviator Holdings
GP, LLC, will be the general partner of YieldCo 1 and YieldCo 2 (“YieldCo GP”
and together with YieldCo 1 and YieldCo 2, the “YieldCos”), and concurrently
with the Closing, YieldCo GP, the applicable Investors and the other Persons set
forth as signatories thereto will adopt that certain Limited Liability Company
Operating Agreement of YieldCo GP (the “YieldCo GP Operating Agreement”, and
together with the YieldCo 1 Partnership Agreement and the YieldCo 2 Partnership
Agreement, the “Governance Agreements”, in each case substantially in the forms
attached hereto as Exhibit A).
J.    Upon consummation of the transactions contemplated by this Agreement, the
Investors will (a) own the issued and outstanding equity of each of the YieldCos
in the amounts as set forth on Schedule A to each of the Governance Documents
attached hereto as Exhibit A (the “YieldCos Securities”) and (b) indirectly own
an aggregate percentage of the issued and outstanding limited partnership
interests of each of the Project Entities (without regard to any outstanding
preferred stock of the Group Company REITs) as set forth in Exhibit 2.1, in each
case, on the terms and subject to the conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants and agreements contained herein, the Parties hereby agree as follows:




- 2 -



--------------------------------------------------------------------------------






ARTICLE I


CERTAIN DEFINITIONS
“Acceptable Estoppel Certificate” means an Estoppel Certificate that (i) does
not disclose any material default by Vantage or the applicable Project Entity,
(ii) does not disclose any material default by tenant and (iii) does not contain
information that is materially and adversely inconsistent with the lease
representations set forth in Section 4.13 or the Rent Roll. If the Investors
believe that any Estoppel Certificate delivered to them after the Effective Date
is not an Acceptable Estoppel Certificate, the Investors shall so notify Vantage
in writing within ten (10) Business Days from the Investors’ receipt of such
Estoppel Certificate, which notice must set forth in reasonable detail the
reasons why the Investors do not believe that the Estoppel Certificate in
question is an Acceptable Estoppel Certificate. With respect to any Estoppel
Certificate delivered to the Investors after the Effective Date as to which the
Investors do not so provide Vantage with written notice of their objections
within such ten (10) Business Day period, the Investors shall be deemed to have
irrevocably and unconditionally approved the applicable Estoppel Certificate as
an Acceptable Estoppel Certificate.
“Accounts Receivable” will have the meaning set forth in Section 4.5(d).
“Acquisition Proposal” means any offer, proposal or indication of interest
(other than an offer, proposal or indication of interest by any Investor or such
Investor’s Affiliates) contemplating or otherwise relating to any transaction or
series of related transactions involving any:
(a)    merger, consolidation, share exchange, business combination, issuance of
securities, direct or indirect acquisition, sale or issuance of securities,
recapitalization, tender offer, exchange offer or other similar transaction
involving any Group Company;
(b)    direct or indirect sale, lease, license, exchange, transfer, acquisition
or disposition of any material asset or portion of the business of any Group
Company; or
(c)    liquidation or dissolution of any Group Company.
“Adjustment Escrow Amount” means $5,000,000.
“Adjustment Escrow Funds” means the Adjustment Escrow Amount together with any
earnings thereon as of the applicable time.
“Adjustment Overage” means the amount by which the Closing Net Working Capital
is greater than the Target Working Capital.
“Adjustment Underage” means the amount by which the Closing Net Working Capital
is less than the Target Working Capital.
“Affiliate(s)” means, with respect to any Person, any other Person that directly
or
indirectly through one or more intermediaries Controls or is Controlled by or is
under common
Control with such Person; provided, that, for purposes of this Agreement, (a)
with respect to
each Investor, “Affiliates” will not include the Management Companies or any of
their




- 3 -



--------------------------------------------------------------------------------





respective officers, investors, directors or equityholders in their capacity as
such or, with respect
to any time period prior to the Closing, any Group Company or any of their
respective officers,
investors, directors or equityholders in their capacity as such and (b) with
respect to Vantage, prior to the Closing, “Affiliates” will not include any
Investor or any of their respective officers, investors, directors or
equityholders in their capacity as such and will, prior to the Closing, include
the Retained Owners, their Affiliates and their respective officers, investors,
directors or equityholders in their capacity as such, but will not include the
Retained Owners or any of their respective officers, investors, directors or
equityholders in their capacity as such after the Closing.


“Aggregate Project Value” means $3,491,081,000.
“Agreement” will have the meaning set forth in the Preamble.
“Allocated Entity Value” means the proportionate allocation of Final Closing
Consideration among the Group Companies, as determined pursuant to
Section 4.26(a).
“Allocated Real Property Value” means the portion of the Allocated Entity Value
attributable to Real Property of the U.S. Projects, as more particularly
described on Exhibit 2.3.
“Ancillary Agreement(s)” means the Governing Agreements, the Escrow Agreement,
the Cross-Indemnification Agreement, the Joinders, the Master Agreement
Termination, the Pre-Transaction Restructuring Documents, the Restructuring
Agreement, and the Intellectual Property License Agreements.
“Anti-Money Laundering and Anti-Terrorism Laws” will have the meaning set forth
in Section 4.26(a).
“Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, the Competition Act and all other Laws that are
designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade or significant
impediments to or lessening of competition or the creation or strengthening of a
dominant position through merger or acquisition, in any case that are applicable
to the transactions contemplated by this Agreement.
“Aviator Management” means those members of management of Vantage Data Centers
Management Company, LLC set forth on Exhibit 1.1(f).
“Aviator DC REIT” will have the meaning set forth in Recital C.
“Aviator Investor” means Aviator Investor DCR Holdings, LP, a Delaware limited
partnership.
“Aviator Investor Indemnity Escrow Amount” means an amount equal to
$5,480,381.73 out of the Indemnity Escrow Funds, which amount shall be
automatically reduced by any Aviator Investor Indemnifiable Losses recovered,
and paid to an Investor Indemnified Party, pursuant to, and in accordance with,
Section 10.5(d).




- 4 -



--------------------------------------------------------------------------------







“Aviator REIT” means Aviator Holdings REIT, LLC, a Delaware limited liability
company that has elected to be taxed as a REIT.
“Benefit Plan” means any agreement, arrangement, plan or policy providing any
compensation or benefits to any current or former Service Providers or their
beneficiaries or dependents, including any “employee benefit plan,” as defined
in Section 3(3) of ERISA, or any Employee Pension Benefit Plan, Employee Welfare
Benefit Plan, Multiemployer Plan, Multiple Employer Plan, Multiple Employer
Welfare Arrangement, VEBA, Title IV Plan, plan of deferred compensation, medical
plan, life insurance plan, long-term disability plan, dental plan, or other
plan, program, arrangement or trust, personnel policy (including vacation time,
holiday pay, sick leave, other forms of paid time off, bonus programs, moving or
other expense reimbursement or payment programs), excess benefit plan, bonus or
incentive plan (including stock options, restricted stock, stock bonus and
deferred bonus plans), severance agreement, salary reduction agreement,
change-of-control agreement, employment agreement, consulting agreement or any
other benefit, program or Contract, whether or not written.
“Business Day” means any Monday through Friday on which commercial banks are
authorized to do business and are not required by law or executive order to
close in New York City.
“Calculation Time” means 11:59 p.m., Eastern Time, on the day immediately prior
to the Closing Date.
“Caledon Valhalla Aggregator” has the meaning set forth in Section 2.4.
“Caledon Vantage Aggregator” has the meaning set forth in Section 2.4.
“Caledon Taurus” has the meaning set forth in Section 2.4.
“Canadian Vantage Entities” means Vantage Data Centers Canada TRS, ULC, Vantage
Data Centers Canada, ULC, Vantage Data Centers Canada Guarantor, Limited
Partnership, Vantage Data Centers Canada Guarantor, ULC, Vantage Data Centers
Canada, Limited Partnership.
“Capacity” means the volume of electricity measured in kilowatts (“kW”) of
critical load (excluding electricity required for cooling and housing power)
which is available to the data centers, and the space that corresponds to such
electricity volume.
“Carry Rollover Partners” means Marc C. Ganzi and Benjamin J. Jenkins
“Carry Rollover Securities” has the meaning set forth in Recital F.
“Cash” means, with respect to the Group Companies, all cash and cash equivalents
held by the Group Companies as determined in accordance with GAAP, including
(a) marketable securities to the extent such marketable securities can be
converted to cash within 90 days and (b) deposits in transit to the extent there
has been a reduction of receivables on account therefor, the amount of any
received and uncleared checks, wires or drafts, and reduced by the amount of any
issued but uncleared checks, wires or drafts to the extent there has been a
reduction of payables on account




- 5 -



--------------------------------------------------------------------------------





therefor and (c) cash held pursuant to the Securitization Facility (as defined
in the applicable Governance Agreement) (“Securitization Cash”); provided, that
“Cash” will exclude any restricted cash (as determined in accordance with GAAP
(it being acknowledged that any cash held outside of the United States and
Canada will constitute restricted cash for purposes of this definition)) and any
cash used or paid to redeem preferred securities in any of the Group Company
REITs as part of the Pre-Transaction Restructuring. Notwithstanding anything to
the contrary set out in this Agreement, Securitization Cash will constitute
Cash.
“CCRs” will have the meaning set forth in Section 4.13(h).
“CGIF” has the meaning set forth in Section 2.4.
“Claim Notice” will have the meaning set forth in Section 10.4(a).
“Closing” will have the meaning set forth in Section 3.1.
“Closing Cash” will have the meaning set forth in Section 3.4(a).
“Closing Consideration” means an amount equal to the following: (a)(i) eighty
percent (80%), multiplied by (ii) an amount equal to (A) the Aggregate Project
Value, minus (B) the Closing Indebtedness, plus (C) the Closing Cash, plus (D)
the Adjustment Overage, if any, minus (E) the Adjustment Underage, if any, minus
(F) the amount of Specified BBNB Growth Capex and Leasing Costs, minus (G) the
Specified BBNB Purchase Price, minus (b) all Closing Transaction Costs, minus
(c) the Vantage R&W Policy Portion, plus (d) 50% of the Reimbursable Shared
Expenses, (e) minus 50% of the Outstanding Shared Expenses, minus (f) the
Vantage Taxes, in each case calculated in accordance with the example
calculation set forth on Exhibit 1.1(a). For the avoidance of doubt, Exhibit
1.1(a) is for illustrative purposes only and the applicable definitions in this
Agreement will prevail and in no event shall any amount be included in the
calculation of more than one of the components of “Closing Consideration.”
“Closing Date” will have the meaning set forth in Section 3.1.
“Closing Indebtedness” will have the meaning set forth in Section 3.4(a).
“Closing Net Working Capital” will have the meaning set forth in Section 3.4(a).
“Closing Statement” will have the meaning set forth in Section 3.4(b)(i).
“Closing Transaction Costs” will have the meaning set forth in Section 3.4(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Collective Bargaining Agreement” means any Contract with a labor union or labor
organization or other employee representative.
“Combined Audited Entities” means the combined Vantage Data Centers Issuer, LLC
and Vantage Data Centers Canada, Limited Partnership entities, which includes
Vantage Data Centers




- 6 -



--------------------------------------------------------------------------------





3, LLC, Vantage Data Centers 4, LLC, Vantage Data Centers 6, LLC, Vantage Data
Centers WA1, LLC and Vantage Data Centers 7, LLC.
“Combined Audited Statements” will have the meaning set forth in
Section 4.5(a)(i).
“Commissioner” means the Commissioner of Competition appointed under subsection
7(1) of the Competition Act and includes any Person designated by the
Commissioner to act on his behalf.
“Company Counsel” will have the meaning set forth in Section 11.16(a).
“Competition Act” means the Competition Act (Canada) and includes the
regulations promulgated thereunder.
“Competition Act Approval” means that, in connection with the transactions
contemplated by this Agreement, either: (a) both of (i) the applicable waiting
periods, including any extension thereof, under subsection 123(1) of the
Competition Act shall have expired or have been waived in accordance with
subsection 123(1) of the Competition Act or the obligation to provide a
pre-merger notification in accordance with Part IX of the Competition Act shall
have been waived in accordance with paragraph 113(c) of the Competition Act and
(ii) unless waived by the Investors in their sole discretion, receipt by the
Investors of a “no-action letter” indicating that the Commissioner does not
intend to make an application under section 92 of the Competition Act in respect
of the transactions contemplated by this Agreement; or (b) the Commissioner
shall have issued in Advance Ruling Certificate under Section 102 of the
Competition Act in respect of the transactions contemplated by the Agreement
that are subject to the Competition Act.
“Confidentiality Agreement” will have the meaning set forth in Section 6.2(b).
“Contracts” means all contracts, agreements, licenses, indentures, notes, bonds,
instruments, leases, mortgages, sales orders, purchase orders, arrangements,
commitments, obligations and other understandings or undertakings of any nature,
in any case whether written or oral, and all amendments, restatements,
supplements or other modifications thereto or waivers thereunder.
“Control” means, for any Person, the power to, directly or indirectly to direct
the management and policies of such Person whether through the ownership of
voting securities, by Contract or otherwise, in all instances notwithstanding
the rights of any other Persons with respect to usual and customary major
decisions, if any, and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.
“Cross-Indemnification Agreement” means the agreement, by and between DevCo,
CA22, LLC, a Delaware limited liability company and Vantage Data Centers, LLC,
in substantially the form attached hereto as Exhibit F.
“D&O Policy” will have the meaning set forth in Section 6.6.
“DBABa” means DB Aviator Blocker A, LLC, a Delaware limited liability company.




- 7 -



--------------------------------------------------------------------------------





“DBABb” means DB Aviator Blocker B, LLC, a Delaware limited liability company.
“DC REIT Indemnified Taxes” means Losses under Section 10.2(d) arising out of or
attributable to Aviator DC REIT, and the direct and indirect holders of its
Equity Securities, but not its Subsidiaries.
“Deductible” will have the meaning set forth in Section 10.5(a).
“Delaware Court” will have the meaning set forth in Section 11.11.
“Determination Date” will have the meaning set forth in Section 3.4(b)(iv).
“DevCo” means Retained Vantage Data Centers, LP, a Delaware limited partnership.
“DevCo Assets” will have the meaning set forth in Recital D.
“Digital Bridge” means Digital Bridge Advisors, LLC, a Delaware limited
liability company.
“Disclosure Schedule(s)” means the schedules delivered with respect to
Article IV and made a part of this Agreement on the date hereof.
“Effective Date” will have the meaning set forth in the Preamble.
“Employee Pension Benefit Plan” means an “employee pension benefit plan” (as
defined in Section 3(2) of ERISA whether or not subject to ERISA).
“Employee Welfare Benefit Plan” means an “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA whether or not subject to ERISA).
“Environmental and Safety Requirements” means any law that is related to
(a) pollution, contamination, cleanup, preservation, protection, reclamation or
remediation of the environment, (b) health or safety, (c) the Release or
threatened Release of any Hazardous Material, including investigation, study,
assessment, testing, monitoring, containment, removal, remediation, response,
cleanup, abatement, prevention, control or regulation of such Release or
threatened Release, or (d) the management of any Hazardous Material, including
the manufacture, generation, formulation, processing, labeling, use, treatment,
handling, storage, disposal, transportation, distribution, re-use, recycling or
reclamation of any Hazardous Material; and includes the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. § 6091 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Clean Water Act (33 U.S.C. § 7401 et
seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the
Toxic Substance Control Act (15 U.S.C. § 2601 et seq.) and the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.).
“Equity Commitment Letters” will have the meaning set forth in Section 5.9(a).
“Equity Financing” will have the meaning set forth in Section 5.9(a).




- 8 -



--------------------------------------------------------------------------------





“Equity Securities” means, if a Person is a corporation, shares of capital stock
of such corporation and, if a Person is a form of entity other than a
corporation, ownership interests in such form of entity, whether membership
interests, partnership interests or otherwise.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations issued thereunder.
“ERISA Affiliate” means any Group Company, and any predecessor of any Group
Company and any other Person who constitutes or has constituted all or part of a
controlled group or had been or is under common control with, or whose employees
were or are treated as employed by any Group Company and/or any predecessor of a
Group Company, under Section 414 of the Code or Section 3(40)(B)(ii) or 4001(b)
of ERISA.
“Escrow Account” will have the meaning set forth in Section 2.2.
“Escrow Agent” means JPMorgan Chase, N.A.
“Escrow Agreement” means the escrow agreement, by and among the Investors, DevCo
and the Escrow Agent, dated as of the Closing Date, in substantially the form
attached hereto as Exhibit B.
“Escrow Amount” means the Adjustment Escrow Amount and the Indemnity Escrow
Amount.
“Estimated Closing Consideration” will have the meaning set forth in
Section 3.4(a).
“Estimated Closing Statement” will have the meaning set forth in Section 3.4(a).
“Estoppel Certificates” means estoppel certificates addressed to the applicable
Project Entity, in the forms agreed to among the Parties in electronic
correspondence under separate cover.
“Event” means any event, change, development, effect, condition, circumstance,
matter, occurrence or state of facts.
“Excess Amount” will have the meaning set forth in Section 3.4(b)(iv)(A).
“Export Approvals” will have the meaning set forth in Section 4.24(a).
“Final Closing Consideration” will have the meaning set forth in
Section 3.4(b)(iv).
“Financial Statements” will have the meaning set forth in Section 4.5(a).
“Fundamental Representations” means the representations and warranties contained
in Section 4.1, Section 4.2, Section 4.4, Section 4.10, Section 4.16,
Section 5.1, Section 5.2, Section 5.4 and Section 5.8.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time applied on a basis consistent with the estimation
methodologies, practices,




- 9 -



--------------------------------------------------------------------------------





valuation principles and policies used by the Group Companies in the preparation
of their most recent audited financials.
“Governance Agreements” will have the meaning set forth in Recital I.
“Government List” means any of: (a) the lists maintained by the United States
Department of Commerce, Bureau of Industry and Security (including the Denied
Persons and Entity List); (b) the lists maintained by the U.S. Department of the
Treasury, Office of Foreign Assets Control (including the list of Specially
Designated Nationals and Blocked Persons); and (c) the Debarred lists maintained
by the U.S. Department of State (Terrorist Organizations and Debarred Parties).
“Government Official” means, collectively, any officer or employee of a
Governmental Authority, any political party or official thereof and any
candidate for political office.
“Governmental Authority” means any federal, state, provincial, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any quasi-governmental authority
(to the extent that the rules, regulations or Orders of such organization or
authority have the force of Law), or any court or tribunal of competent
jurisdiction.
“Group Companies” or “Group Company” means, collectively, Vantage, YieldCo 2
(Aviator Holdings, LP), Aviator Holdings, LLC, Aviator DC REIT, Aviator REIT,
Vantage Data Centers, LLC, Vantage Data Centers Guarantor, LLC, Vantage Data
Centers Issuer, LLC, Vantage Data Centers US REIT, LLC, the Canadian Vantage
Entities and each of the Project Entities.
“Group Company REITs” mean, collectively, Aviator DC REIT, Vantage Data Centers
US REIT, LLC and Aviator REIT.
“Hazardous Material” means (a) hazardous substances, as defined by the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., (b) hazardous wastes, as defined by the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., (c) petroleum, including crude oil
or any fraction thereof which is liquid at standard conditions of temperature
and pressure, (d) radioactive material, including any source, special nuclear,
or by-product material as defined in 42 U.S.C. § 2011 et seq., (e) asbestos that
is friable or could reasonably be likely to become friable, (f) polychlorinated
biphenyls, (g) microbial matter, biological toxins, mycotoxins, mold or mold
spores and (h) any other toxic, radioactive, ignitable, corrosive, reactive or
otherwise hazardous material, substance or waste, including those defined or
regulated as “hazardous,” “toxic” or “dangerous,” to which Liability or
standards of conduct may be imposed, or which requires or may require
investigation, under any applicable Laws related to human health or the
environment.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“ICA” means the Investment Canada Act and includes the regulations promulgated
thereunder.
“Immaterial Software License” will have the meaning set forth in Section 4.9(b).




- 10 -



--------------------------------------------------------------------------------





“Improper Payment Laws” means the United States Foreign Corrupt Practices Act of
1977, any legislation implementing the Organisation for Economic Cooperation and
Development Convention on Combating Bribery of Foreign Officials in
International Business Transactions, the Corruption of Foreign Public Officials
Act and any other applicable Law regarding anti-bribery or illegal payments or
gratuities.
“Improvements” will mean, with respect to any Real Property, all buildings,
structures, fixtures (excluding trade fixtures) and other improvements of every
kind now or hereafter located on such Real Property or connected thereto
including the right, title and interest of the owner of such Real Property in
and to any alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines (on-site and off-site to the extent the business has obtained any
interest in the same), parking areas and roadways appurtenant to such buildings
and structures.
“Income Taxes” means Taxes (a) imposed on, or with reference to, net income or
gross receipts or (b) imposed on, or with reference to, multiple bases including
net income or gross receipts.
“Indebtedness” means, with respect to each Group Company, all obligations and
liabilities, without duplication (a) for borrowed money or extensions of credit,
(b) evidenced by bonds, debentures, notes or other similar instruments,
commercial paper or debt securities, (c) under swaps, hedges, caps, collars,
options, futures or similar instruments, (d) for the deferred purchase price of
any property or services (other than trade accounts payable and accrued expenses
incurred in the ordinary course of business and reflected as accounts payable or
accrued expenses in the Closing Net Working Capital as finally determined
pursuant to Section 3.4), including earnouts (other than pursuant to this
Agreement or the Governance Agreements), payments under non-compete agreements
and seller notes, (e) created or arising under any conditional sale or other
title retention agreement, (f) secured by a Lien other than Permitted Liens, (g)
under leases classified as capital or finance leases in the Combined Audited
Statements or in accordance with GAAP, without giving effect to the
implementation of Accounting Standards Update Topic 842 (h) in respect of
bankers’ acceptances, surety bonds, performance bonds or letters of credit,
(i) with respect to Indebtedness set forth in items (a)-(h) and (j)-(n) of this
definition of any Person other than another Group Company which are directly or
indirectly guaranteed by such Group Company or in respect of which such Group
Company has otherwise assured an obligee against loss, (j) with respect to any
Benefit Plan that is not funded in accordance with applicable Laws, including
ERISA, or the terms of such Benefit Plan document, (k) for amounts owed or
payable with respect to a Contract with a Related Party to the extent required
to be paid in cash by the Group Companies after the Closing, other than any
amounts set forth on Exhibit 1.1(b), (l) with respect to any Outstanding
Commissions and Leasing Costs, (m) with respect to tenant security deposits or
last month’s rent prepayment, and (n) with respect to all interest, prepayment
penalties and fees, costs or expenses due or owing in respect of any item listed
in clauses (a) through (m) above; provided, that the Parties acknowledge,
understand and agree that in no event (i) will Indebtedness set forth on Exhibit
1.1(b) constitute Indebtedness under this Agreement for purposes of calculating
Closing Indebtedness, (ii) with respect to items (a), (b) and (h), will any
amounts not owed, drawn or payable under the Securitization Facility, the WA12
Credit Facility (each term as defined in the applicable Governance Agreement),
the Irrevocable Standby Letter of Credit No. S100679, dated April 9, 2019, by
Vantage Data Centers Canada, L.P., in favor of Hydro-Québec, or the Irrevocable
Standby Letter of Credit No. S101272, dated October 25, 2019 and amended on
October 29, 2019, by Vantage Data Centers Canada, L.P.,




- 11 -



--------------------------------------------------------------------------------





in favor of Hydro-Québec constitute Indebtedness under this Agreement for
purposes of calculating Closing Indebtedness.
“Indemnifiable Portion” will have the meaning set forth in Section 10.5(d).
“Indemnity Escrow Amount” means $8,726,722.50.
“Indemnity Escrow Funds” means the Indemnity Escrow Amount together with any
earnings thereon as of the applicable time.
“Indemnity Escrow Release Date” will have the meaning set forth in
Section 10.13.
“Independent Auditor” will have the meaning set forth in Section 3.4(b)(iii).
“Insurance Policies” will have the meaning set forth in Section 4.14.
“Intellectual Property” means, collectively, in the United States and all
countries or jurisdictions foreign thereto, (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all Patents, (b) all Trademarks, all goodwill
associated therewith, and all applications, registrations and renewals in
connection therewith, (c) all moral rights, copyrights and other rights in any
work of authorship, compilation, derivative work or mask work and all
applications, registrations, and renewals in connection therewith, (d) all trade
secrets and confidential business information (including confidential ideas,
research and development, know-how, methods, formulas, compositions,
manufacturing and production processes and techniques, technical and other data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), (e) Software,
(f) all other proprietary and intellectual property rights, (g) all copies and
tangible embodiments of any of the foregoing (in whatever form or medium),
(h) the exclusive right to display, perform, reproduce, make, use, sell,
distribute, import, export and create derivative works or improvements based on
any of the foregoing and (i) all income, royalties, damages and payments related
to any of the foregoing (including damages and payments for past, present or
future infringements, misappropriations or other conflicts with any intellectual
property), and the right to sue and recover for past, present or future
infringements, misappropriations or other conflict with any intellectual
property.
“Intellectual Property License Agreements” will have the meaning set forth in
Section 3.2(p).
“Interim Financial Statements” will have the meaning set forth in Section
4.5(a)(ii).
“International Trade Laws” means any applicable (a) Sanctions, (b) U.S. export
control laws (including the International Traffic in Arms Regulations (22 CFR
§§ 120-130, as amended), the Export Administration Regulations (15 CFR
§§ 730-774, as amended) and any regulation, order or directive promulgated,
issued or enforced pursuant to such laws), (c) laws pertaining to imports and
customs, including those administered by the Bureau of Customs and Border
Protection in the U.S. Department of Homeland Security (and any successor
thereof) and any regulation, order or directive promulgated, issued or enforced
pursuant to such laws, (d) the anti‑boycott laws




- 12 -



--------------------------------------------------------------------------------





administered by the U.S. Department of Commerce and the U.S. Department of the
Treasury and (e) export, import and customs laws of other countries in which the
Group Companies have conducted and/or currently conduct business.
“Investor 1(a)” will have the meaning set forth in the Preamble.
“Investor 1(b)” will have the meaning set forth in the Preamble.
“Investor 2” will have the meaning set forth in the Preamble.
“Investor 3” will have the meaning set forth in the Preamble.
“Investor 3 ECL” has the meaning set forth in Section 2.4.
“Investor Counsel” will have the meaning set forth in Section 11.16(b).
“Investors” will have the meaning set forth in the Preamble.
“Investor Indemnified Parties” means the following Persons: (a) each Investor;
(b) each Investor’s direct and indirect parents, Subsidiaries and Affiliates
(including, at and after the Closing, the Group Companies); (c) the respective
owners, stockholders, members, partners and Representatives of the Persons
referred to in clauses (a) and (b) above; and (d) the respective successors and
permitted assigns of the Persons referred to in clauses (a), (b) and (c) above;
provided, however, that no Vantage Indemnified Party will be deemed to be an
“Investor Indemnified Party.”
“Investor Restructuring Obligations” means the Investors’ completion of the
series of actions to be taken, or to be caused to be taken, by the Investors
identified as Investor steps in Exhibit 2.1 (and for the avoidance of doubt
excluding all other sections of such exhibit).
“ITA” means the Income Tax Act, R.S.C. 1985, c.1 (5th Supplement).
“Joinder(s)” will have the meaning set forth in Section 3.2(s).
“Knowledge” means: (a) with respect to Vantage, the actual knowledge of each of
Sureel Choksi, Sharif Metwalli, Dave Renner and Chris Yetman after making
reasonable inquiry of such person’s direct reports; (b) with respect to the
Investors (other than Investor 3), the actual knowledge of Ronald Sanders and
Justin Chang after making reasonable inquiry of such person’s direct reports;
and (c) with respect to Investor 3, the actual knowledge of Jeff DeBlock and
Robert Shaw after making reasonable inquiry of such person’s direct reports.
None of the individuals listed in this definition will have any liability solely
by virtue of the use of their names herein.
“Law(s)” means the common law of any state or other jurisdiction, or any
provision of any foreign, federal, provincial, state or local law, statute,
code, rule, regulation, constitution, treaty, ordinance, certification standard,
accreditation standard, Permit, judgment, regulatory code of practice, statutory
guidance, injunction, decree or other decision of any court or other tribunal or
Governmental Authority, or Order enacted, adopted, issued or promulgated by any
Governmental Authority.




- 13 -



--------------------------------------------------------------------------------





“Leases” will have the meaning set forth in Section 4.13(c).
“Liabilities” means any liabilities, demands, commitments or obligations of any
nature whatsoever, whether accrued or unaccrued, absolute or contingent, direct
or indirect, asserted or unasserted, fixed or unfixed, known or unknown, choate
or inchoate, perfected or unperfected, liquidated or unliquidated, secured or
unsecured, or otherwise, whether due or to become due, whether arising out of
any Contract or tort based on negligence or strict liability and whether or not
the same would be required by GAAP to be stated in financial statements or
disclosed in the notes thereto, and however arising and including all fees,
costs and expenses related thereto.
“Liens” means all liens, security interests, claims, mortgages, deeds of trust,
preemptive rights, leases, charges, options, rights of first refusal, easements,
proxies, voting trusts or agreements, transfer restrictions, pledges,
assessments, covenants, burdens and other encumbrances of every kind, including
restrictions on voting or use.
“Losses” of a Person means any losses, Liabilities, Taxes, damages, awards,
penalties, fines, settlements, judgments, royalties, costs and expenses
(including reasonable accountants’, attorneys’ and other experts’ fees and
expenses), in each case, whether or not arising out of a Third Party Claim;
provided, however, that in no event will Losses include, for purposes of
calculating the amount of Losses for any indemnifiable claim pursuant to
Article X, amounts in respect of punitive, exemplary, special or similar
damages, except to the extent such damages are paid or payable to a third party.
“Management Agreements” means (a) the Amended and Restated U.S. Management
Agreement, dated August 6, 2019, among Vantage Data Centers Issuer, LLC, Vantage
Data Centers WA1, LLC, Vantage Data Centers 3, LLC, Vantage Data Centers 4, LLC,
Vantage Data Centers 6, LL, Vantage Data Centers 7, LLC and Vantage Data Centers
Management Company, LLC and (b) the Canada Management Agreement, dated August 6,
2019, among Vantage Data Centers Canada, Limited Partnership and Vantage Data
Centers Canada Management, Limited Partnership.
“Management Companies” means Vantage Data Centers Management Company, LLC and
Vantage Data Centers Canada Management, Limited Partnership.
“Master Agreement Termination” will have the meaning set forth in
Section 3.2(r).
“Material Adverse Effect” means any Event, that, individually or in the
aggregate, has had or would reasonably be expected to have a material adverse
effect on (i) the business, assets, operations, results of operations or
condition (financial or otherwise) of the Group Companies, taken as a whole or
(ii) the ability of Vantage to consummate the transactions contemplated by this
Agreement; provided, however, solely with respect to clause (i), that “Material
Adverse Effect” will not include any Event arising out of or attributable to:
(a) general business, economic or political conditions, including trade disputes
or any imposition of trade restrictions, tariffs or similar Taxes, in each case,
by a Governmental Authority; (b) conditions generally affecting the industries
in which the Group Companies operate; (c) any changes in financial, banking or
securities markets in general, including any disruption thereof and any decline
in the price of any security or any market index or any change in prevailing
interest rates; (d) local, regional or international political or social
conditions, including the engagement (whether new or continuing) by the United
States in hostilities,




- 14 -



--------------------------------------------------------------------------------





whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military attack, or the escalation or worsening thereof;
(e) any action required or explicitly contemplated by this Agreement or any
action taken (or omitted to be taken) with the written consent of or at the
written request of the Investors, (f) any changes in applicable Laws (including
GAAP); (g) any failure of any Group Company to meet any projections or forecasts
(provided, that this clause (g) will not prevent a determination that any Event
underlying such failure to meet projections or forecasts has resulted in a
Material Adverse Effect (provided, further, that any such Event is not otherwise
excluded from determining whether there is a Material Adverse Effect)); (h)
changes occurring or arising as a result of the announcement of the transactions
contemplated by this Agreement; provided, that in the case of the foregoing
clauses (a), (b), (c), (d), and (f), such Event does not adversely affect the
Group Companies in a disproportionate manner relative to other participants in
the industry in which the Group Companies operate.
“Material Contract” will have the meaning set forth in Section 4.12(q).
“Multiemployer Plan” means a “multiemployer plan” within the meaning of
Section 3(37) or 4001(a)(3) of ERISA whether or not subject to ERISA.
“Multiple Employer Plan” means a “multiple employer plan” within the meaning of
ERISA Section 4063 or 4064 or Code Section 413(c) whether or not subject to
ERISA
“Multiple Employer Welfare Arrangement” means a “multiple employer welfare
arrangement” within the meaning of ERISA Section 3(40) whether or not subject to
ERISA.
“Net Working Capital” means, without duplication, only the line items comprising
“Current Assets” and “Current Liabilities” set forth on Exhibit 1.1(c).
“Objections Notice” will have the meaning set forth in Section 3.4(b)(ii).
“Order” means any order, writ, injunction, decree, judgment, award or
determination of or from any Governmental Authority.
“Organizational Documents” means, with respect to any Person: (a) in the case of
a corporation, such Person’s certificate of incorporation and by-laws and any
shareholder agreement, voting trust or similar arrangement applicable to any of
such Person’s authorized shares of capital stock; (b) in the case of a limited
partnership, such Person’s certificate of limited partnership and limited
partnership agreement, and any voting trusts or other instruments or agreements
affecting the rights applicable to any of its partners; (c) in the case of a
limited liability company, such Person’s certificate of formation, limited
liability company agreement and any voting trusts or other instruments or
agreements affecting the rights of holders of limited liability company
interests; or (d) in the case of any other legal entity, such Person’s
organizational documents and any voting trusts and other instruments or
agreements affecting the rights of holders of equity interests in such Person.
“Other Indemnity Escrow Amount” means an amount equal to $3,246,340.77 out of
the Indemnity Escrow Funds, which amount shall be automatically reduced by any
indemnifiable Losses




- 15 -



--------------------------------------------------------------------------------





recovered, and paid to an Investor Indemnified Party, pursuant to, and in
accordance with, Section 10.5(d).


“Outside Date” will have the meaning set forth in Section 9.1(d).
“Outstanding Commissions and Leasing Costs” has the meaning set forth in
Section 4.13(j).
“Outstanding Shared Expenses” will have the meaning set forth in Section 3.4(a).
“Party” and “Parties” will have the meaning set forth in the Preamble.
“Parent” will have the meaning set forth in Section 5.9(a).
“Patents” means all letters patent and pending applications for patents of the
United States and all countries and jurisdictions foreign thereto and all
reissues, reexamined patents, divisions, continuations, continuations-in-part,
revisions, and extensions thereof.
“Permits” means all permits, licenses, consents, grants, waivers,
qualifications, approvals, authorizations, registrations and certificates by or
of Governmental Authorities.
“Permitted Encumbrances” means, the covenants, conditions, encumbrances,
restrictions, easements and other similar matters of record set forth in the
applicable Title Commitment for the applicable Project, which do not materially
and adversely affect the value of the applicable Project or the business
operations of the Group Companies or tenants as currently conducted on such
Project.
“Permitted Liens” means (a) Liens for Taxes not yet due and payable, or for
Taxes being contested in good faith and for which appropriate reserves have been
accrued in the Net Working Capital as of the Closing Date, (b) statutory Liens
of landlords for amounts not yet due and payable, and (c) Liens of carriers,
warehousemen, mechanics and materialmen incurred in the ordinary course of
business for amounts not yet due and payable.
“Person” means any individual, partnership, corporation, limited liability
company, trust, Governmental Authority or other legal entity.
“Pre-Closing Period” will have the meaning set forth in Section 6.1(a).
“Pre-Transaction Restructuring” will have the meaning set forth in Recital D.
“Pre-Transaction Restructuring Documents” means the documents evidencing that
the Pre-Transaction Restructuring has been effected and attached to the
Restructuring Agreement as annexes thereto.
“Privacy Requirements” will have the meaning set forth in Section 4.9(g).




- 16 -



--------------------------------------------------------------------------------





“Proceeding” means any action, arbitration, demand, grievance, complaint,
hearing, litigation, proceeding or suit (whether civil, criminal or
administrative), that is commenced, brought, conducted or heard by or before a
Governmental Authority.
“Project” and “Projects” will have the meaning set forth in Recital B.
“Project Entity” or “Project Entities” will have the meaning set forth in
Recital A.
“Projects Intellectual Property” will have the meaning set forth in
Section 4.9(c).
“Protected Communications” will have the meaning set forth in Section 11.17(a).
“PSP” will have the meaning set forth in Recital C.
“R&W Policy” means that certain representation and warranty insurance policies
in the forms attached hereto as Exhibit C issued by the issuers thereunder and
obtained by the Investors in connection with this Agreement.
“R&W Policy Costs” will have the meaning set forth in Section 7.4.
“Real Property” will mean real property together with all easements, licenses,
interests and all of the rights arising out of the ownership thereof or
appurtenant thereto and together with all Improvements thereon.
“Reimbursable Shared Expenses” means the amount of Shared Expenses paid by, or
on behalf of, any Group Company as of immediately prior to the Calculation Time
(and solely up to the amount corresponding to each such item identified on the
Shared Expenses Schedule).
“REIT” means a “real estate investment trust” within the meaning of Sections 856
through 860 of the Code, as the context requires.
“REIT Status Opinion” will have the meaning set forth in Section 6.9.
“Related Party” means (a) any Affiliate of the Retained Owners or of any Group
Company (other than any other Group Company), or any director, officer, partner,
member or manager of such Affiliate, (b) any Person who serves as a director,
officer or manager or in a similar capacity of the Retained Owners or any Group
Company or any Person who directly or indirectly holds any Equity Securities of
the Retained Owners or any Group Company (other than any other Group Company),
(c) any Affiliate (other than any Group Company) or immediate family member of
any Person described in clause (b), or (d) any trust for the benefit of any of
the foregoing.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping into the indoor or outdoor environment.
“Rent Roll” will have the meaning set forth in Section 4.13(e).




- 17 -



--------------------------------------------------------------------------------





“Representatives” of any Person means the directors, managers, officers,
employees, consultants, financial advisors, counsel, accountants and other
representatives and agents of such Person.
“Required Consent” means the consent of the Person listed on Item 3 to Schedule
4.3(a).
“Resolution Date” will have the meaning set forth in Section 10.9.
“Restructuring” means the Pre-Transaction Restructuring and the Transaction
Restructuring.
“Restructuring Agreement” means that certain Restructuring Agreement by and
between Vantage, DevCo, and the other parties thereto to effectuate the
Pre-Transaction Restructuring, substantially in the form attached hereto as
Exhibit D.
“Restructuring Shared Expense” will have the meaning set forth in Section 6.7.
“Retained Owners” means AS Motors Holdings, LP, Aviator Investor DCR Holdings,
LP, Aviator Investor DB, LP, and Aviator Management.
“Rolled Securities” will have the meaning set forth in Section 2.4.
“Rollover Value” means an amount equal to the sum of the dollar value of the
Carry Rollover Securities and the Rolled Securities plus $5,000,000.
“Sanctions” means economic or financial sanctions, requirements or trade
embargoes imposed, administered or enforced from time to time by U.S.
Governmental Authorities (including the Office of Foreign Assets Control, the
U.S. Department of State and the U.S. Department of Commerce), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or any
other relevant Governmental Authority.
“Sanctions Target” means any Person: (a) that is the subject or target of any
Sanctions; (b) named in any Government List or any Sanctions-related list
maintained by the U.S. Department of the Treasury, including the Sectoral
Sanctions Identifications List, and the Foreign Sanctions Evaders List; or any
similar list maintained by the United Nations Security Council, the European
Union, Her Majesty’s Treasury or any other relevant Governmental Authority;
(c) located, organized or resident in a country, territory or geographical
region which is itself the subject or target of any territory-wide Sanctions
(including the Crimea region of Ukraine, Cuba, Iran, North Korea, Syria and,
prior to January 17, 2017, Sudan); or (d) owned or controlled by any such Person
or Persons described in the foregoing clauses (a)-(c).
“Service Provider” means each director, officer, employee, manager, independent
contractor, consultant, leased employee or other service provider of the Group
Companies.
“Shared Expenses” means any and all costs, fees and expenses incurred by, or on
behalf of, any Group Company in connection with the items specifically
identified on Exhibit 1.1(e) (the “Shared Expense Schedule”), and solely up to
the amount corresponding to each such item on the Shared Expenses Schedule, and
any and all costs, fees and expenses in connection with the items




- 18 -



--------------------------------------------------------------------------------





specifically identified on the Shared Expense Schedule in excess of such amount
(“Excess Expenses”) shall constitute Transaction Costs (and shall not constitute
Shared Expenses) for all purposes under this Agreement.
“Software” means all websites, computer software and firmware (including source
code, executable code, data, databases, user interfaces and related
documentation).
“Specified BBNB Growth Capex and Leasing Costs” means the BBNB Growth Capex and
Leasing Costs (as defined in the applicable Governance Agreement) that remain
outstanding as of the Calculation Time related to the Specified BBNB Lease, as
estimated by Vantage in good faith and in accordance with past practice.
“Specified BBNB Lease” means the lease set forth on Exhibit 1.1(d)(i).
“Specified BBNB Lease Amendment” means the amendment to the Specified BBNB Lease
to include such additional megawatts as set forth on Exhibit 1.1(d)(ii),
substantially in the form provided to Investors in electronic correspondence
under separate cover prior to the date hereof.
“Specified BBNB Purchase Price” will be equal to (a) $56,300,000, in the event
that the Specified BBNB Lease Amendment has not been executed as of the Closing
and (b) $0, in the event that the Specified BBNB Lease Amendment has been
executed as of the Closing.
“Subsidiary” or “Subsidiaries” means any entity or entities in which a Person
holds any ownership interest, whether directly or through one or more other
Persons.
“Systems” will have the meaning set forth in Section 4.9(f).
“Target Working Capital” means negative $4,626,000.
“Tax(es)” means any federal, state, local or foreign income, profits, gross
receipts, ad valorem, premium, license, payroll, employment, excise, severance,
stamp, occupation, property, environmental, franchise, withholding, social
security, unemployment, disability, real property, personal property, mutation
duties, franchise taxes, capital stock taxes, sales, use, transfer, license,
stamp, registration, value added, alternative or add-on minimum, estimated tax,
payment-in-lieu of tax or other tax of any kind whatsoever, including any
interest, fine, penalty, assessments or similar addition thereto, whether
disputed or not.
“Tax Authority” means any national, federal, state, county, municipal or local
government, or any subdivision, agency, commission or authority thereof, or any
quasi-governmental body, or any other authority of any kind, exercising
regulatory or other authority in related to Tax matters.
“Tax Return” means any return, declaration, report, claim for refund or
information return or statement or other form relating to Taxes and required to
be filed with a Tax Authority, including any schedule or attachment thereto, and
including any amendment thereof.
“Third Party Claim” will have the meaning set forth in Section 10.4(b).




- 19 -



--------------------------------------------------------------------------------





“Title Affidavits” will have the meaning set forth in Section 3.2(g).
“Title Commitments” will have the meaning set forth in Section 6.8.
“Title Company” will have the meaning set forth in Section 6.8.
“Title IV Plan” means an employee benefit plan subject to Section 302 or
Title IV of ERISA or Code Section 412, 413, or 430.
“Title Policy” will have the meaning set forth in Section 6.8.
“Top Vendor” will have the meaning set forth in Section 4.20.
“Total Rollover Units” will have the meaning set forth on Exhibit 1.1(f).
“Trademarks” means, in the United States and all countries and jurisdictions
foreign thereto, registered trademarks, registered service marks, trademark and
service mark applications, unregistered trademarks and service marks, registered
trade names and unregistered trade names, corporate names, fictitious names,
registered trade dress and unregistered trade dress, logos, slogans, Internet
domain names, rights in telephone numbers, and other indicia of source, origin,
endorsement, sponsorship or certification, together with all translations,
adaptations, derivations, combinations and renewals thereof.
“Transaction Costs” means (a) any and all costs, fees and expenses incurred by,
or on behalf of, any Group Company, or in connection with any of the Projects,
relating to or in preparation for the transactions contemplated in this
Agreement or any of the Ancillary Agreements (including the Restructuring), or
any transaction or series of transactions similar to such transactions,
including all costs, fees and expenses payable to attorneys (including Jones
Day, Miller Thomson LLP and PricewaterhouseCoopers LLP), financial advisors,
accountants, consultants or other advisors, and all obligations under any
engagement letter or other agreement or understanding with any investment banker
or broker (including CitiBank, N.A. and any of its Affiliates), (b) all
obligations that arise in whole or in part as a result of the consummation of
the transactions contemplated by this Agreement or any Ancillary Agreement,
under any Contract or Benefit Plan in effect on or before the Closing Date,
including all change of control, severance, retention, stock appreciation,
phantom stock or similar obligations or any other accelerations of or increases
in rights or benefits, and all Taxes that are payable in connection with or as a
result of the satisfaction of such obligations and (c) any and all Excess
Expenses, in each case, excluding (i) Shared Expenses (including any costs, fees
and expenses of the foregoing to the extent related to the REIT Status Opinion)
and (ii) the R&W Policy Costs.
“Transaction Costs Schedule” means a written schedule setting forth (a) the name
of each Closing Transaction Costs payee, (b) the amount due to such payee as set
forth in the applicable invoice and (c) such payee’s bank account information as
set forth in the applicable invoice, delivered to the Investors in accordance
with Section 3.4(a).
“Transaction Restructuring” means the series of actions to be taken by existing
and to-be formed entities that own or will own Equity Securities of Vantage and
its affiliated entities identified




- 20 -



--------------------------------------------------------------------------------





as Vantage steps in Exhibit 2.1 (and for the avoidance of doubt excluding all
other sections of such exhibit).
“Transfer Tax(es)” means sales, use, transfer, real property transfer,
recording, documentary, stamp, registration and stock transfer Taxes and any
similar Taxes.
“Vantage” will have the meaning set forth in the Preamble.
“Vantage Indemnified Parties” means the following Persons: (a) the Retained
Owners; (b) at and after the Closing, the Retained Owners’ direct and indirect
parents, Subsidiaries and Affiliates (other than the Group Companies); (c) prior
to the Closing, the Group Companies; (d) the respective owners, stockholders,
members, partners and Representatives of the Persons referred to in clauses (a),
(b) and (c) above; and (e) the respective successors and permitted assigns of
the Persons referred to in clauses (a), (b) and (c) above.
“Vantage Property Tax Dispute” means the property tax appeals with respect to
the Projects in Quebec, Canada and Montreal, Canada with the following file
numbers SAI-Q-221045-1610, SAI-Q-221785-1611, SAI-Q-227103-1706,
SAI-Q-227109-1706, SAI-Q-229901-1711, SAI-Q-246159-1912, SAI-M-276854-1807 and
SAI-M-276856-1807.
“Vantage R&W Policy Portion” will have the meaning set forth in Section 7.4.
“Vantage Taxes” means Taxes of Aviator DC REIT and its Subsidiaries (including,
for greater certainty, all Group Companies) for all taxable periods and portions
thereof ending on or before the Closing Date. In the case of any taxable period
that begins on or before and ends after the Closing Date, the amount of Taxes
allocable to the portions of such period ending on the Closing Date shall be
deemed to be: (a) in the case of real or personal property Taxes or similar
Taxes, the amount of such Taxes for the entire period multiplied by a fraction,
the numerator of which is the number of calendar days in such period ending on
and including the Closing Date and the denominator of which is the number of
calendar days in such entire period; and (b) in the case of Taxes not described
in (a) above (such as franchise Taxes, Taxes that are based upon or related to
income or receipts, based upon occupancy or imposed in connection with any sale
or other transfer or assignment of property (real or personal, tangible or
intangible)), the amount of any such Taxes shall be determined as if such
taxable period ended as of the close of business on the Closing Date. For
greater certainty, any Losses as a result of, or arising out of or in connection
with or related in any manner whatever to any Taxes required to be paid by
Vantage Data Centers Canada, Limited Partnership in connection with the Vantage
Property Tax Dispute for all taxable periods and portions thereof ending on or
before the Closing Date, except to the extent, in each case, that such Losses
were specifically taken into account in computing the Closing Net Working
Capital, shall constitute Vantage Taxes.
“VEBA” means a “voluntary employees’ beneficiary association” within the meaning
of Code Section 501(c)(9).
“YieldCo 1” will have the meaning set forth in Recital F.
“YieldCo 1 Partnership Agreement” will have the meaning set forth in Recital H.




- 21 -



--------------------------------------------------------------------------------





“YieldCo 2” will have the meaning set forth in Recital C.
“YieldCo 2 Partnership Agreement” will have the meaning set forth in Recital H.
“YieldCo GP” will have the meaning set forth in Recital I.
“YieldCo GP Operating Agreement” will have the meaning set forth in Recital I.
“YieldCos” will have the meaning set forth in Recital I.
“YieldCos Securities” will have the meaning set forth in Recital J.

ARTICLE II
PURCHASE AND SALE

Section 2.1    Transaction Steps; Order of Transactions. At the Closing, on the
terms and subject to the conditions set forth in this Agreement, the parties
agree to cause the steps set forth on Exhibit 2.1 to be taken in the order set
forth on Exhibit 2.1, which such transactions shall be contingent on the other
transactions occurring (in an order consistent with the order set forth on
Exhibit 2.1). The Parties acknowledge and agree that the specific numbers and
percentages set forth on Exhibit 2.1 shall be subject to mutually agreed updates
and completion prior to the Closing (in each case, in a manner consistent with
updates made to Schedule 4.2(a)(ii) pursuant to Section 4.2(a)(ii), and after
giving effect to the rollover in Section 2.4), and that the final capitalization
of the YieldCos as set forth in Exhibit 2.1 will be completed in connection with
the delivery of the Estimated Closing Statement pursuant to Section 3.4 (in each
case, in a manner consistent with updates made to Schedule 4.2(a)(ii) pursuant
to Section 4.2(a)(ii), and after giving effect to the rollover in Section 2.4).

Section 2.2    Closing Consideration. The aggregate consideration to be paid by
the Investors pursuant to this Agreement will consist of the Final Closing
Consideration, of which a portion will be satisfied by the issuance of
securities as contemplated in Section 2.4 and Exhibit 2.1 and the balance of
which shall be paid in cash. At the Closing, the Investors will (a) deliver to
the accounts designated by Digital Bridge, for application in the manner
specified in this Agreement, including Exhibit 2.1, an amount of cash equal to
(i) the Estimated Closing Consideration, minus (ii) the Escrow Amount, minus
(iii) the Rollover Value, and (b) deliver to the Escrow Agent, in the manner
described herein, an amount of cash equal to the Escrow Amount, with such funds
to be kept in a segregated account (the “Escrow Account”) in accordance with the
terms of the Escrow Agreement.

Section 2.3    Tax Reporting and Filings; Tax Treatment. The Parties agree to
work in good faith prior to the Closing to allocate the portion of the Closing
Consideration paid in respect of the YieldCos Securities to reflect the fair
market value of the YieldCos Securities. The Parties agree such allocation will
be used by the Parties and YieldCos for all relevant Tax reporting and return
filings or other required notices to Governmental Authorities, except as
required by applicable Law. Transfer Taxes in connection with the purchase and
sale of the YieldCos Securities (excluding, for the avoidance of doubt, Transfer
Taxes in connection with the Pre-Transaction Restructuring, which




- 22 -



--------------------------------------------------------------------------------





constitute and are treated as Restructuring Shared Expenses) will be borne fifty
percent (50%) by Retained Owners (to be paid by Vantage on behalf of the
Retained Owners) and fifty percent (50%) by the Investors, in each case based on
the Allocated Real Property Value set forth on Exhibit 2.3, which may be
modified upon mutual agreement of the Parties prior to the Closing.

Section 2.4    Caledon Matters. The Parties acknowledge and agree that (a)
pursuant to Section 1.02(b) and Section 1.07 of Exhibit 2.1, as revised prior to
the Closing, each of Caledon Vantage Aggregator LP (“Caledon Vantage
Aggregator”) and Caledon Taurus Investments LP (“Caledon Taurus”) will transfer
certain equity interests in Aviator DC REIT (the “Rolled Securities”) to CBRE
Caledon Valhalla Aggregator LP (“Caledon Valhalla Aggregator”) in exchange for
equity interests in Caledon Valhalla Aggregator, and Caledon Valhalla Aggregator
will transfer the Rolled Securities to Investor 3 in exchange for equity
interests in Investor 3, (b) each of CBRE Caledon Global Infrastructure Fund
Holdings I, LP (“CGIF”) and Caledon Taurus is an equityholder of Caledon
Valhalla Aggregator and Caledon Valhalla Aggregator is an equityholder of
Investor 3, (c) each of CGIF, Caledon Taurus and Caledon Valhalla Aggregator are
parties to an equity commitment letter delivered by or in respect of Investor 3
(the “Investor 3 ECL”), (d) notwithstanding anything to the contrary in this
Agreement, Investor 3 will specify the number of Rolled Securities prior to the
Closing Date, and (e) notwithstanding anything to the contrary in this Agreement
or in the Investor 3 ECL, the transfers contemplated by clause (a) shall, to the
extent made, satisfy such portion of the obligation of Investor 3 (and Caledon
Valhalla Aggregator and its equityholders) pursuant to this Agreement and the
Investor 3 ECL to fund amounts owed pursuant to this Agreement (including Buyout
Cash as defined in Exhibit 2.1) and the Investor 3 ECL that corresponds to the
value of the Rolled Securities actually transferred (and for the avoidance of
doubt, this Agreement and the Investor 3 ECL shall remain in full force and
effect to the extent not funded by the Rollover Securities), but solely for such
purposes.  The Parties shall give effect to the foregoing in any agreement or
document executed by the Parties pursuant hereto, including any agreements or
documents required to effect the transactions contemplated by Exhibit 2.1.  For
greater certainty, it is acknowledged that Caledon Aggregator and Caledon Taurus
will remain liable for their obligations under this Agreement as if they only
received cash as opposed to satisfying any obligations as a result of the
transfer of Rolled Securities and Caledon Vantage Aggregator and Caledon Taurus
agree to fulfill their obligations under this Agreement, including for purposes
of funding the Escrow Amount, components of Closing Consideration and any
indemnification obligations for which Retained Owners are liable as though the
Rollover Securities had not been transferred in connection with this Agreement.

ARTICLE III
CLOSING

Section 3.1    Closing. Unless this Agreement shall have been terminated in
accordance with Section 9.1, the Parties will consummate the transactions
contemplated by this Agreement by electronic exchange of true, complete and
accurate copies of executed original documents (the “Closing”), on the third
Business Day after the date on which all conditions set forth in Article VIII
(except those conditions that are to be satisfied at the Closing, but subject to
the satisfaction or waiver of such conditions) have been satisfied or waived by
the Party entitled to the benefit of the same, and will take place at 10:00 a.m.
Eastern Standard Time, or such other place, date and time




- 23 -



--------------------------------------------------------------------------------





as the Parties will mutually agree in writing (such date of the Closing,
the “Closing Date”). The Closing will be effective as of 12:01 a.m. Eastern
Standard Time on the Closing Date and will be deemed to have occurred in
Wilmington, Delaware.

Section 3.2    Closing Deliveries by Vantage. At the Closing, Vantage will
deliver, or cause to be delivered to the Investors, the following (in an order
consistent with the order set forth in the Restructuring Agreement and Exhibit
2.1, as applicable):
(a)    appropriate documentation evidencing the issuance or transfer, as
applicable, of the YieldCos Securities;
(b)    the Governance Agreements, each duly executed by each of the Persons
party thereto other than the Investors;
(c)    the Escrow Agreement, duly executed by Vantage and the Escrow Agent;
(d)    validly executed non-foreign Person affidavits that complies with the
requirements of Section 1445 of the Code, executed by each applicable Retained
Owner;
(e)    any Transfer Tax forms required in connection with the transactions
contemplated by this Agreement;
(f)    certificates evidencing the good standing of each of the Group Companies
in its jurisdiction of organization and in each jurisdiction that such Group
Company is qualified to conduct business as a foreign entity, as of a date no
earlier than five (5) days prior to the Closing Date;
(g)    for each Project, the title insurance affidavits in the form attached
hereto as Exhibit E (the “Title Affidavits”);  
(h)    the REIT Status Opinion and certificates to be attached thereto;
(i)    for each Project, an ALTA owner’s title insurance policy issued to the
applicable Project Entity by the Title Company, together with extended coverage
and all reasonable endorsements (including non‑imputation endorsement), in the
amount of the agreed upon Allocated Real Property Value for each Project
(provided, that Vantage or the Group Companies shall not be required to provide
any affidavits or indemnities other than those described in the Title Affidavits
in connection with the issuance of any endorsements requested by the Investors);
(j)    evidence of binding of the D&O Policy, in accordance with the terms of
this Agreement;
(k)    the Required Consent, substantially in the form of Exhibit 3.2(k),
together with any changes required by the counterparty that are not materially
adverse;
(l)    duly executed counterparts to each of the other Ancillary Agreements;
(m)    copies of any Acceptable Estoppel Certificates obtained by Vantage;




- 24 -



--------------------------------------------------------------------------------





(n)    duly executed copies of the Restructuring Agreement and the
Pre-Transaction Restructuring Documents, each such Pre-Transaction Restructuring
Document in a form that (i) is consistent with the terms of the Restructuring
Agreement and is adequate to effectuate the applicable transactions therein,
(ii) will not prevent the completion of any transaction contemplated by the
Restructuring Agreement, (iii) will not serve to transfer any assets or
liabilities of the Group Companies out of the Group Companies (except as
expressly contemplated by the Restructuring Agreement), and (iv) will not impose
any Liability on any Group Company (or any Investor) except as expressly
contemplated by the Restructuring Agreement, it being acknowledged, understood
and agreed that Vantage Data Centers, LLC shall, in any event, be indemnified by
DevCo for any such Liabilities pursuant to the terms of the
Cross-Indemnification Agreement;
(o)    a duly executed Cross-Indemnification Agreement;
(p)    a duly executed counterpart to each of (i) the Intellectual Property
License Agreement in the form attached hereto as Exhibit G(1) and (ii) the
Trademark License Agreement in the form attached hereto as Exhibit G(2)
(together, the “Intellectual Property License Agreements”);
(q)    a certificate signed by a duly authorized officer of Vantage, dated as of
the Closing Date, stating that the conditions set forth in Sections 8.1(a), (b)
and (e) have been satisfied;
(r)    a duly executed termination of the Amended and Restated Master Agreement,
dated as of November 21, 2018, in the form attached as Exhibit H (the “Master
Agreement Termination”); and
(s)    a joinder agreement in the form attached hereto as Exhibit I, executed by
each of the Retained Owners (the “Joinders”);
(t)    such other agreements, certificates and documents as may be reasonably
requested by the Investors.

Section 3.3    Closing Deliveries by the Investors. At the Closing, the
Investors will deliver, or cause to be delivered, the following (in an order
consistent with the order set forth on Exhibit 2.1):
(a)    the payments set forth in Section 2.2;
(b)    the Closing Transaction Costs and the Outstanding Shared Expenses by wire
transfer of immediately available funds to the applicable recipients thereof as
set forth on the Estimated Closing Statement;
(c)    the Governance Agreements, each duly executed by the applicable Investor;
(d)    the Escrow Agreement, duly executed by the Investors;
(e)    certificates evidencing the good standing of each Investor in its
jurisdiction of organization, formation or incorporation, as applicable, as of a
date no earlier than ten (10) days prior to the Closing Date;




- 25 -



--------------------------------------------------------------------------------





(f)    duly executed counterparts to the Intellectual Property License
Agreements;
(g)    duly executed counterparts by the applicable Investors to each of the
other Ancillary Agreements;
(h)    a certificate signed by a duly authorized signatory of each Investor,
dated as of the Closing Date, stating that the conditions set forth in Sections
8.2(a) and (b), have been satisfied; and
(i)    such other agreements, certificates and documents as may be reasonably
requested by Vantage.

Section 3.4    Closing Consideration Adjustment.
(a)    Not less than two (2) Business Days prior to the anticipated Closing
Date, Vantage will deliver to the Investors a statement (the “Estimated Closing
Statement”) setting forth (i) its good faith estimate of (A) Indebtedness as of
the Calculation Time (the “Closing Indebtedness”), (B) Transaction Costs to the
extent unpaid as of the Calculation Time (but calculated assuming that the
Closing has occurred such that any Transaction Costs triggered by the Closing
are included in Transaction Costs) (the “Closing Transaction Costs”) and Shared
Expenses to the extent unpaid as of the Calculation Time (the “Outstanding
Shared Expenses”), (C) the Cash as of the Calculation Time (the “Closing Cash”),
(D) the Net Working Capital as of the Calculation Time, prepared in accordance
with the same accounting methods, principles, policies, practices and
procedures, with consistent classifications, judgments and estimation
methodology set forth on Exhibit 1.1(c) (the “Closing Net Working Capital”) and
(E) Vantage Taxes, and (ii) Vantage’s corresponding calculation of the Closing
Consideration using (1) the estimates in Section 3.4(a)(i) and (2) the other
components of Closing Consideration (the “Estimated Closing Consideration”). The
Estimated Closing Statement will also attach each of (x) Transaction Costs
Schedule and (y) the Shared Expenses Schedule. Notwithstanding the foregoing or
anything to the contrary in this Agreement, if the amount of Indebtedness,
Transaction Costs, Closing Cash or Outstanding Shared Expenses is reduced at any
time after the Calculation Time but prior to as of immediately prior to the
Closing, the amount of such reduction to the Indebtedness, Transaction Costs,
Closing Cash or Outstanding Shared Expenses, as applicable, will be deemed to
still be outstanding as of immediately prior to the Closing for purposes of
calculating the Estimated Closing Consideration. Notwithstanding anything to the
contrary in this Agreement, Indebtedness with respect to the Securitization
Facility, the WA12 Credit Facility (each term as defined in the applicable
Governance Agreement) and any other Indebtedness that is not drawn, owed or
payable will not be paid off at Closing but will constitute part of Closing
Indebtedness for all purposes under this Agreement. For the avoidance of doubt,
the Parties agree that (i) the Vantage R&W Policy Portion and 50% of the
Reimbursable Shared Expenses are not estimated amounts, and, absent manifest
error, will not be subject to adjustment pursuant to this Section 3.4, and (ii)
the Specified BBNB Growth Capex and Leasing Costs will not be subject to
adjustment pursuant to this Section 3.4 and will be adjusted in accordance with
the applicable Governance Agreement. It is understood and agreed that Closing
Cash shall be in the range of $65,000,000 to $75,000,000, and that Vantage shall
cause the same.




- 26 -



--------------------------------------------------------------------------------





(b)    Post-Closing Adjustment.
(i)    Within ninety (90) days after the Closing Date, the Retained Owners will
prepare and deliver, or cause to be prepared and delivered, to the Investors a
statement (the “Closing Statement”) setting forth the Retained Owners’
calculation of: (A) Closing Indebtedness; (B) Closing Transaction Costs and
Outstanding Shared Expenses; (C) Closing Cash; (D) Closing Net Working Capital;
(E) Vantage Taxes; and (F) the Closing Consideration based thereon and the other
components of Closing Consideration.
(ii)    Within sixty (60) days following receipt by the Investors of the Closing
Statement, the Investors will deliver written notice to the Retained Owners of
any dispute the Investors have with respect to the preparation or content of the
Closing Statement setting forth in reasonable detail the claims in dispute and
the amounts proposed by the Investors for the disputed claims (an “Objections
Notice”).
(iii)    The Investors and the Retained Owners will negotiate in good faith to
resolve any dispute identified by the Retained Owners in an Objections Notice.
Any items not specifically disputed by the Retained Owners in an Objections
Notice will be deemed to be final, conclusive and binding on the Parties. If the
Investors and the Retained Owners, notwithstanding such good faith effort, fail
to resolve such dispute within thirty (30) days after the Investors’ receipt of
the Objections Notice, then the Investors and the Retained Owners will jointly
engage Deloitte, or if Deloitte is unable to provide services without conflict,
an independent auditor reasonably acceptable to the Investors and the Retained
Owners (the “Independent Auditor”) to resolve any items remaining in dispute. As
promptly as practicable thereafter, the Investors and the Retained Owners will
(A) each prepare and submit a presentation to the Independent Auditor setting
forth their respective position on the remaining disputed items and (B) cause
the Independent Auditor make a determination with respect thereto, which
determination will not be outside the range defined by the respective amounts in
the Closing Statement proposed by the Investors and the Retained Owners’
proposed adjustments thereto set forth in the Objections Notice. In making such
determination, the Independent Auditor, acting as an expert and not an
arbitrator, will rely solely upon the written presentations by the Investors and
the Retained Owners (and not on any independent review), copies of which shall
be delivered to the Investors and the Retained Owners. Each of the Investors and
the Retained Owners will execute and deliver a customary engagement letter as
may be requested by the Independent Auditor, and each of the Investors, on the
one hand, and the Retained Owners, on the other hand, will bear that percentage
of the fees and expenses of the Independent Auditor equal to the proportion
(expressed as a percentage and determined by the Independent Auditor) of the
dollar value of the disputed amounts determined in favor of the other Party by
the Independent Auditor. The determination made by the Independent Auditor will
be final, conclusive and binding on the Parties, and will not be subject to
appeal or further review, absent manifest error.
(iv)    The Investors and the Retained Owners will calculate the Closing
Consideration using (A) Closing Indebtedness, (B) Closing Transaction Costs and
Outstanding Shared Expenses, (C) Closing Cash, (D) the Closing Net Working
Capital and (E) Vantage Taxes as finally determined pursuant to
Section 3.4(b)(i)-(iii) and the other components of Closing Consideration within
five (5) Business Days of such determination (the “Determination Date”)




- 27 -



--------------------------------------------------------------------------------





(the result of the calculation using such final calculations being the “Final
Closing Consideration”) and will prepare a statement setting forth such
calculations.
(A)    In the event the Final Closing Consideration is less than the Estimated
Closing Consideration (such difference, the “Excess Amount”), and the Excess
Amount is equal to or less than the Adjustment Escrow Funds, then, within five
(5) Business Days after the Determination Date, the Investors and DevCo will
deliver joint written instructions to the Escrow Agent instructing the Escrow
Agent to (1) pay to the Investors, from the Adjustment Escrow Funds to an
account specified by the Investors, the Excess Amount and (2) pay to the
accounts designated by Digital Bridge, from the then-remaining Adjustment Escrow
Funds, the remaining portion of the Adjustment Escrow Funds, if any, after such
payment is made to the Investors. In the event the Excess Amount is greater than
the Adjustment Escrow Funds, then, within five (5) Business Days after the
Determination Date, the Investors and DevCo will deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to pay to the
Investors (1) the entire Adjustment Escrow Funds, and (2) at the Investors’ sole
election, from the Indemnity Escrow Funds an amount equal to (A) the Excess
Amount, minus (B) the Adjustment Escrow Funds, or, if such amount is greater
than or equal to the Indemnity Escrow Funds, the entire Indemnity Escrow Funds.
Notwithstanding anything in this Agreement to the contrary, the Parties
acknowledge and agree that the Investors’ sole recourse for any Excess Amount
will be the Adjustment Escrow Funds and, at the election of the Investors, the
Indemnity Escrow Funds.
(B)    In the event the Final Closing Consideration is greater than the
Estimated Closing Consideration, within five (5) Business Days after the
Determination Date, (1) the Investors and DevCo will deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to pay to the
accounts designated by Digital Bridge the Adjustment Escrow Funds and (2) the
Investors will directly pay, or cause to be paid, to the accounts designated by
Digital Bridge, an amount equal to the amount by which Final Closing
Consideration exceeds the Estimated Closing Consideration.
(C)    In the event the Final Closing Consideration is equal to the Estimated
Closing Consideration, within five (5) Business Days after the Determination
Date, the Investors and DevCo will deliver joint written instructions to the
Escrow Agent instructing the Escrow Agent to pay to the accounts designated by
Digital Bridge the Adjustment Escrow Funds.
(D)    All payments under this Section 3.4(b)(iv) will be made by wire transfer
of immediately available funds.
(c)    Access. For purposes of complying with the terms set forth in this
Section 3.4, the Investors and the Retained Owners will cooperate with and make
available, or cause to be made available, to each other and their respective
representatives all relevant information, records, data and working papers of
the Group Companies, and will permit reasonable access to their respective
facilities and personnel of the Group Companies during normal business hours, as
may be reasonably required in connection with the preparation and analysis of
the Closing Statement and the resolution of any disputes thereunder; provided,
that (i) the provision of any information or access pursuant to this
Section 3.4(c) will be subject to appropriate confidentiality undertakings and,
if applicable, execution of customary release letters in favor of the auditors
as requested by the auditors in




- 28 -



--------------------------------------------------------------------------------





connection with the sharing of work papers, and (ii) nothing in this
Section 3.4(c) will require any Party to disclose information that is subject to
attorney-client privilege.
(d)    Earnout, Additional Payments and Capex. Following the Closing, the
Retained Owners may be (i) entitled to receive Earnout Payments and Additional
Payments (each term as defined in the applicable Governance Agreement) to the
accounts designated by Digital Bridge therein and (ii) required to pay certain
Development Capex and Leasing Costs (as defined in the applicable Governance
Agreement), in each case on the terms and conditions set forth in the Governance
Agreements. Any Earnout Payments and Additional Payments paid to the Retained
Owners and any Development Capex and Leasing Costs paid by the Retained Owners
in accordance with the Governance Agreements will be treated by the Parties and
their respective Affiliates, to the extent permitted by applicable Law, as an
adjustment to the Closing Consideration for Income Tax purposes.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE GROUP COMPANIES
Except as set forth in the Disclosure Schedules attached hereto, Vantage
represents and warrants to the Investors as of the date hereof and as of the
Closing Date (unless the representation or warranty speaks to an earlier date,
in which case Vantage represents and warrants only as of such date):

Section 4.1    Power and Authority.
(a)    Vantage has all requisite power and authority necessary for the
execution, delivery and performance by it of this Agreement and each Ancillary
Agreement to which it is (or with respect to Ancillary Agreements to be entered
into at the Closing, will be) party. Vantage has duly authorized by all
necessary action the execution, delivery and performance of this Agreement and
each Ancillary Agreement, and no other corporate proceeding, approval or action
by any Group Company is necessary to authorize the execution, delivery or
performance of this Agreement. This Agreement and each Ancillary Agreement to
which Vantage is a party (i) has been (or, in the case of Ancillary Agreements
to be entered into at Closing, will be when executed and delivered at or prior
to the Closing) duly executed and delivered by Vantage and (ii) is (or, in the
case of Ancillary Agreements to be entered into at Closing, will be when
executed and delivered at or prior to the Closing) a legal, valid and binding
obligation of Vantage, enforceable against Vantage in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
and by general principles of equity (whether applied in a Proceeding at law or
in equity).
(b)    Each Group Company has, or, assuming the Investors satisfy the Investor
Restructuring Obligations, following the Restructuring will have, all requisite
power and authority necessary to (i) own, operate, lease and use its assets in
the manner in which its assets are currently owned, operated, leased and used,
(ii) conduct the business in the manner in which it is currently being conducted
and (iii) perform its obligations under all Contracts to which it is a party or
by which it is bound.




- 29 -



--------------------------------------------------------------------------------






Section 4.2    Capitalization.
(a)    Schedule 4.2(a)(i) sets forth the names of each record and beneficial
owner of the Equity Securities of each Group Company and, opposite the name of
each such owner, the number, class and series of such Equity Securities owned by
each such owner (except, in each case, the holders of preferred shares of the
Group Company REITs) as of the date hereof. Schedule 4.2(a)(ii) sets forth the
names of each record and beneficial owner of the Equity Securities of each Group
Company and, opposite the name of each such owner, the direct and indirect
percentages of the Equity Securities of each Group Company owned by each such
owner (except, in each case, the holders of preferred shares of the Group
Company REITs) after giving effect to the Restructuring and sale of Equity
Securities to the Investors as contemplated by this Agreement, assuming that the
Investors satisfy the Investor Restructuring Obligations and all information
with respect to Investor identity and capital commitments provided by the
Investors used in the preparation of the capitalization schedule attached to
Schedule 4.2(a)(ii) (and included therein) is accurate and complete. The
Investors acknowledge, understand and agree that Schedule 4.2(a)(ii) will be
updated by Vantage prior to Closing (A) based on the Estimated Closing
Consideration, (B) to reflect any changes to expenses incurred by Vantage and
the Retained Owners, (C) to address modifications to the portion of equity being
contributed to the Investors by the Carry Rollover Partners, and (D) for changes
to the allocation among Investors; provided that any such update shall (w)
change relevant dollar amount inputs but use the same formulas for computing
equity ownership as are reflected in Schedule 4.2(a)(ii), (x) not increase the
amount of capital required to be paid by any Investor hereunder, (y) allocate
relative ownership of Equity Securities of the Group Companies among the
Investors solely on the basis of their respective capital commitments, and (z)
result in the Investors, the Carry Rollover Partners and Aviator Management
(solely in respect of the Total Rollover Units) collectively owning, directly
and indirectly, 80% of the outstanding Equity Securities of the Group Companies
after giving effect to the Restructuring and sale of Equity Securities to the
Investors as contemplated by this Agreement. Except as set forth on Schedule
4.2(a)(i), there are no Equity Securities of any Group Company that are issued
or outstanding as of the date hereof or will be issued or outstanding as of the
Closing (except, in each case, with respect to the preferred shares of the Group
Company REITs). All Equity Securities of each Group Company are duly authorized,
validly issued and are not subject to, issued or held in material violation of
any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under applicable Law or the
Organizational Documents of each Group Company.
(b)    Except as set forth on Schedule 4.2(b), (i) there are no voting trusts or
other agreements or understandings to which any Group Company is a party with
respect to the voting of the Equity Securities of any Group Company, (ii) there
are no declared or unpaid dividends on any Equity Securities of any Group
Company, (iii) there are no agreements or understandings to which any Group
Company is a party providing preemptive rights or other similar rights in
respect of any Equity Securities in any Group Company, (iv) there are no
agreements or understandings to which any Group Company is a party creating any
encumbrances on, or relating to the ownership or transfer of, any Equity
Securities in any Group Company, (v) except as set forth in the Organizational
Documents of the Group Companies, there are no agreements or understanding to
which any Group Company is party which obligates any Group Company to purchase,
redeem or otherwise acquire or make any payment (including any dividend or
distribution) in respect of, any Equity Securities in any Group Company and (vi)
there are no existing rights under any agreement




- 30 -



--------------------------------------------------------------------------------





or understanding to which any Group Company is a party with respect to
registration under the Securities Act of any Equity Securities in any Group
Company.

Section 4.3    Required Filings and Consents; No Conflicts
(a)    Except as set forth on Schedule 4.3(a), no consent, waiver, approval,
authorization, Order or Permit of, or declaration or filing with, or
notification to any Person or Governmental Authority is required in connection
with (i) the authorization, execution, delivery or performance by any Group
Company of this Agreement or any Ancillary Agreement or the consummation of the
transactions contemplated hereby or thereby (including, for greater certainty,
assuming the Investors satisfy the Investor Restructuring Obligations, the
Restructuring), or (ii) the continuing validity and effectiveness, immediately
following the Closing, of any material Permit or Material Contract of any Group
Company, except where the failure to obtain such consent, waiver, approval,
authorization, Order or Permit of, or declaration or filing with, or
notification would not be adverse in any material respect to the business of, or
the condition or operation of the assets of, any of the Project Entities.
(b)    Except as set forth on Schedule 4.3(b), the authorization, execution,
delivery and compliance with, and performance by Vantage of the terms and
provisions of this Agreement or any Ancillary Agreement to which it is (or with
respect to Ancillary Agreements to be entered into at the Closing, will be) a
party and the consummation of the transactions contemplated by this Agreement or
any Ancillary Agreement will not (with or without notice or lapse of time or
both, directly or indirectly) conflict with or result in any violation or breach
of, or constitute a default (or an Event which, with notice or lapse of time or
both, would constitute a default) under, or result in termination of, or
accelerate the performance required by, or require any action by (including any
authorization, consent, approval, exemption or waiver under) or notice to any
Person under, or result in the creation of any encumbrance upon any Real
Property underlying any Project or other properties or other assets of any Group
Company under, or give rise to any obligation, Liability or to the loss of a
right or benefit under, any provision of: (i) any of any Group Company’s
Organizational Documents; (ii) any Contract to which any Group Company is a
party; or (iii) any applicable Law or Order applicable to any Group Company or
any of the material properties or assets of any Group Company.

Section 4.4    Formation and Existence of Group Companies. Each Group Company
is, or, assuming the Investors satisfy the Investor Restructuring Obligations,
following the Restructuring will be, duly organized, validly existing and in
good standing under the Laws of its respective jurisdiction of organization.
Each Group Company is duly authorized, qualified or licensed to do business as a
foreign limited liability company or limited partnership, as applicable, and in
good standing (or its equivalent) in each jurisdiction in which the nature of
the business conducted by it requires such qualification, except where the
failure to be so qualified or in good standing would not be material to such
Group Company. Except for the Group Companies, Vantage has no Subsidiaries nor
owns any equity or other ownership interests in any Person. Vantage has made
available to the Investors true and correct copies of the certificate of
incorporation, bylaws or other equivalent governing documents and/or
Organizational Documents, including all amendments thereto, of each Group
Company. At no time prior to the Closing has DBABa or DBABb held any assets
(other than shares of Aviator DC REIT), been subject to any Liabilities or
conducted any business operations of any type.




- 31 -



--------------------------------------------------------------------------------






Section 4.5    Financial Statements; Accounting and Internal Controls.
(a)    Attached as Schedule 4.5(a) are copies of the following financial
statements of the Group Companies (collectively, the “Financial Statements”):
(i)    the audited combined balance sheets of each of Vantage Data Centers
Issuer, LLC and Vantage Data Centers Canada, Limited Partnership as of December
31, 2019 and the related audited statements of operations and cash flows for the
year then ended (the “Combined Audited Statements”); and
(ii)    the unaudited combined balance sheet of the Project Entities and Vantage
Data Centers Issuer, LLC as of September 30, 2019, and the related, unaudited
statements of operations for the quarter ended September 30, 2019 (collectively,
the “Interim Financial Statements”).
(b)    The Combined Audited Statements (including the notes thereto) have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby. The Combined Audited Statements (i) present fairly in all
material respects the assets, liabilities and financial condition of the
Combined Audited Entities, on a combined basis, as of the respective date
thereof and the results of operations of the Combined Audited Entities, on a
combined basis, for the respective periods thereof and (ii) are consistent in
all material respects with the books and records of the Combined Audited
Entities, on a combined basis. The books and records of Vantage Data Centers
Canada, Limited Partnership and Vantage Data Centers Issuer, LLC have been
prepared in accordance with GAAP and the Interim Financial Statements have been
properly extracted from the books and records of the Project Entities. To
Vantage’s Knowledge and having regard for the purpose for which the Interim
Financial Statements were prepared, the Interim Financial Statements present a
reasonable view of the financial position and the results of operations of the
Project Entities subject to the application of estimates and assumptions
required to present the financial information on a stand-alone basis in
accordance with the transactions contemplated by this Agreement and the
Ancillary Agreements. Since March 24, 2017, there has been no material change in
any accounting principles, policies, methods or practices, including any
material change with respect to reserves (whether for bad debt, contingent
liabilities or otherwise) of the Group Companies.
(c)    No Group Company has identified or been made aware of (i) any significant
deficiency or material weakness in the internal accounting controls utilized by
the Group Companies, (ii) any fraud, whether or not material, that involves the
management of any Group Company or any other current or former employee,
consultant or director of a Group Company or the manager under the applicable
Management Agreement who has a role in the preparation of financial statements
or the internal accounting controls utilized by a Group Company or (iii) any
claim or allegation regarding any of the foregoing.
(d)    The notes receivable, accounts receivable and other receivables of any
kind of the Combined Audited Companies reflected in the Combined Audited
Statements and of the Project Entities (to the extent not reflected in the
Combined Audited Statements) reflected in the Interim Financial Statements
(collectively, the “Accounts Receivable”) and all of the Group Companies’
Accounts Receivable arising since December 31, 2019 were earned by performance
of actual, bona




- 32 -



--------------------------------------------------------------------------------





fide transactions in the ordinary course of business of the Group Companies, and
the services rendered with respect to such Accounts Receivable have been
rendered to or on behalf of the account obligors, and no further filings (with
governmental agencies, insurers or others) are required to be made, and no
further services are required to be rendered in order to complete the sales
reflected by such Accounts Receivable. Other than pursuant to the Securitization
Facility, no such Accounts Receivable have been assigned or pledged to any
Person. To Vantage’s Knowledge, such Accounts Receivable are subject to no valid
defense, offset or counterclaim. The allowance for doubtful accounts, if any,
set forth in the Combined Audited Statements with respect to the Combined
Audited Companies, and in the Interim Financial Statements with respect to the
Project Entities (to the extent not reflected in the Combined Audited
Statements) was determined in accordance with GAAP applied on a consistent
basis. All accounts payable of the Group Companies arose in the ordinary course
of business of the Group Companies and represent only actual, bona fide
transactions. Since December 31, 2018, all current, assets and current
liabilities have been managed by the Group Companies in the ordinary course of
business (including the collection of Accounts Receivable and payment of
accounts payable and other liabilities).
(e)    No Group Company has any Liabilities for Indebtedness other than as set
forth in Schedule 4.5(e)(i) (which such Schedule includes, for each item of
Indebtedness, the amount outstanding and the name of the applicable lender or
creditor), and accurate and complete copies of all instruments and documents, if
any, evidencing, creating, securing or otherwise relating to such Indebtedness
have been made available to the Investors. Schedule 4.5(e)(ii) contains a list
of all obligations under Contracts pursuant to which any present or former
owners, stockholders, directors, managers, members, officers or employees of any
Group Company have guaranteed any Indebtedness, leases or other Liabilities of
any Group Company, and accurate and complete copies of all such guarantees have
been made available to the Investors.
(f)    Immediately after giving effect to the transactions contemplated by this
Agreement (including, assuming the Investors satisfy the Investor Restructuring
Obligations, the Restructuring) and assuming that the Investors do not cause any
of the Group Companies to incur any Indebtedness in connection with effecting
such transactions, (i) no Group Company will be insolvent as defined in Section
101 of Title 11 of the United States Code, (ii) no Group Company will be left
with insufficient capital, (iii) no Group Company will have incurred debts
beyond their ability to pay such debts as they mature, and (iv) the capital of
each Group Company will not be impaired. No transfer of property is being made
and no obligation is being incurred in connection with the transactions
contemplated by this Agreement (including, assuming the Investors satisfy the
Investor Restructuring Obligations, the Restructuring) with the intent to
hinder, delay or defraud either present or future creditors of any Group Company
or any of their respective Affiliates.

Section 4.6    Absence of Undisclosed Liabilities. No Group Company has any
liabilities of any nature required to be disclosed or reserved against on the
liabilities side of the balance sheet (including the notes thereto) prepared in
accordance with GAAP, except (a) as and to the extent specifically accrued for
or reserved against in the Combined Audited Statements, (b) which have arisen
after December 31, 2019 in the ordinary course of business consistent with past
practice (none of which results from, arises out of, relates to, or was caused
by any breach of Contract, breach of warranty, tort, infringement or violation
of Law), (c) executory obligations under Contracts




- 33 -



--------------------------------------------------------------------------------





(other than liabilities relating to any breach, or any fact or circumstances
that, with notice, lapse or time or both, would result in a breach, thereof by
any Project Entity), and (d) specifically set forth on Schedule 4.6.  

Section 4.7    Absence of Changes or Events. Except as set forth on Schedule
4.7, since September 30, 2019 through the date hereof, (a) each Group Company
has conducted its business only in the ordinary course consistent with past
practice, (b) no Event has occurred that, individually or in combination with
any other Events, has had or could reasonably be expected to have Material
Adverse Effect, (c) no Group Company has suffered any loss, damage, destruction
or other casualty affecting any of its material properties or assets, whether or
not covered by insurance, and (d) no action has been taken that, if taken after
the Effective Date, would constitute a breach of any of the covenants set forth
in Section 6.1.

Section 4.8    Assets.
(a)    The Group Companies own, and immediately following the Closing will
continue to own, good and marketable title to, or have a valid right to use all
of the tangible and intangible assets, property and rights used or held in
connection with their businesses, free and clear of any and all Liens, other
than Permitted Liens and Permitted Encumbrances, including all of the material
assets, properties and rights of the Projects and all of the assets reflected on
the Financial Statements or acquired in the ordinary course of business since
September 30, 2019 (except for those assets sold or otherwise disposed of since
September 30, 2019 in the ordinary course of business). The tangible and
intangible assets and property to which Group Companies have good and marketable
title to, or a valid right to use, are all the assets and property that are
necessary to enable the businesses of the Group Companies to be conducted
immediately after the Closing in the same manner as the businesses of the Group
Companies have been conducted since December 31, 2018.
(b)    All material items of tangible personal property owned, leased or used by
any Group Company are in good operating condition and repair, ordinary wear and
tear excepted, and are suitable for the purposes for which they are presently
being used. None of the personal or movable property constituting assets of the
Group Companies is located at any location other than the Group Companies’ Real
Property.

Section 4.9    Proprietary Rights.
(a)    Schedule 4.9(a) contains a true, complete and accurate description and
list as of the date hereof of all (i) patented or registered Intellectual
Property owned by any Group Company, (ii) pending Patent applications and
applications for other registrations of Intellectual Property owned by any Group
Company and (iii) any unregistered Trademark or copyright that is owned by any
Group Company and material to the conduct of any Group Company’s business as
presently conducted or contemplated to be conducted (indicating for each Group
Company that owns such Intellectual Property and for each of (i) and (ii) the
applicable jurisdiction, registration number (if registered), application
number, date issued (if used) and date filed).
(b)    Schedule 4.9(b) contains a true, complete and accurate list as of the
date hereof of all licenses or other Contracts under which any Intellectual
Property is licensed to any Group Company (excluding generally commercially
available, off the shelf Software programs licensed




- 34 -



--------------------------------------------------------------------------------





to such Group Company pursuant to a shrink-wrap or “click to accept” agreements
with a replacement cost and/or annual license fee of less than $25,000 (an
“Immaterial Software License”)). Schedule 4.9(b) contains a true, complete and
accurate list of all licenses or other Contracts under which any Intellectual
Property is licensed by any Group Company to any Person other than a Group
Company. The consummation of the transactions contemplated by this Agreement and
the Ancillary Agreements will not (i) cause any Group Company to be in violation
of or default under, any Contract under which it has or grants the right to use
or otherwise commercialize or exploit in any way any Intellectual Property, (ii)
give rise to any termination or modification of, or entitle any other party to
terminate or modify, any such Contract, or (iii) require the payment of (or
increase the amount of) any royalties, fees, or other consideration with respect
to the Group Company’s use or exploitation of any Intellectual Property of any
Person.
(c)    Each Group Company exclusively owns and possesses all rights and
interests in and to, or has the right under a valid and enforceable license set
forth on Schedule 4.9(c) (or under a valid and enforceable Immaterial Software
License) in each case free and clear of any Liens other than Permitted Liens,
all Intellectual Property used or necessary for use, commercialization or
exploitation in the operation of the business of the Group Companies as
presently conducted and as presently proposed to be conducted (collectively for
all Group Companies, the “Projects Intellectual Property”). No loss or
expiration of any of the Projects Intellectual Property is pending, or, to
Vantage’s Knowledge, threatened, except for Patents expiring at the end of their
statutory term. Each current or former Service Provider of any Group Company has
executed a valid and enforceable written agreement assigning to such Group
Company ownership of all rights in any Intellectual Property developed by such
Service Provider, solely or jointly with others, in the course and scope of his
or her employment or engagement by such Group Company.
(d)    Except as set forth on Schedule 4.9(d), (i) there have been no claims
made or threatened against any Group Company asserting the invalidity, misuse or
unenforceability of any Projects Intellectual Property or challenging any Group
Company’s ownership of Intellectual Property owned or purported to be owned by
such Group Company or right to use, commercialize or exploit any other Projects
Intellectual Property, in either case free and clear of Liens, and there is no
basis for any such claim, (ii) no Group Company has received any notices of, and
to Vantage’s Knowledge, there are no facts that would be reasonably likely to
result in, any infringement, violation or misappropriation by a Group Company of
any Intellectual Property (including any cease-and-desist letters or demands or
offers to license any Intellectual Property from any other Person), (iii) the
conduct of each Group Company’s business as previously conducted has not
infringed, misappropriated or violated, and as presently conducted or presently
proposed to be conducted does not and will not infringe, misappropriate or
violate, any Intellectual Property of any other Person, and (iv) to Vantage’s
Knowledge, no Projects Intellectual Property has been infringed, misappropriated
or violated by any other Person.
(e)    Except as set forth on Schedule 4.9(e), no Group Company uses or
distributes any Software that is subject to an “open source”, “copyleft” or
other similar type of license, including any license that is approved by the
Open Source Initiative or that would or could require the disclosure of (or
grant any person the right to receive) any source code or impose limitations on
the right of such Group Company to require payment of license or other fees in
connection with the distribution of such Software.




- 35 -



--------------------------------------------------------------------------------





(f)    The computer systems, including the Software, hardware and networks
(collectively, the “Systems”), currently used by the Group Companies are
sufficient for the current needs of the business of the Group Companies,
including as to Capacity. In the past twelve (12) months, there have been no
bugs in, or failures, breakdowns, or continued substandard performance of, any
Systems that has caused the substantial degradation in the performance of or
disruption or interruption in or to the use of such Systems by any Group Company
or the conduct of their businesses.
(g)    Each of the Group Companies is in material compliance with all applicable
Laws, rules and regulations, its own published privacy policies, terms of use
and other terms or policies, and any third party privacy policies, terms of use
or other terms or policies binding on such Group Company with respect to data
security, required notifications of breaches or suspected breaches of such
security, the privacy of Service Provider, users, visitors and customers, or the
collection, use, storage, distribution, handling, processing, transfer or
disclosure (whether electronically or in any other medium) of any personally
identifiable or private information (collectively, the “Privacy Requirements”).
No claims are currently pending or, to Vantage’s Knowledge, are threatened
against any Group Company by any Person alleging a violation of any Privacy
Requirements. The execution and delivery of this Agreement and the Ancillary
Agreements, the performance by any Group Company of their respective obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby and thereby (i) will comply with all applicable Privacy Requirements,
(ii) will not impair any rights of, or impose any obligations or restrictions
on, any Group Company with respect to any use, disclosure, commercialization or
exploitation of, or otherwise relating to, any personally identifiable or
private information or other data or (iii) will not give rise to any right on
the part of any Person to impair any such rights or impose any such obligations
or restrictions. No Group Company nor anyone acting on behalf of any Group
Company, and no Software tool created or used by or on behalf of any Group
Company, has used false log-on credentials with respect to any third-party
website or other false representation or statement to obtain any personally
identifiable or private information or other data. No Group Company has received
a complaint or been the subject of any Proceeding or investigation regarding its
collection, use or disclosure of personally identifiable or private information
or other data or its privacy or data security policies, practices or activities.
No Group Company has experienced any breach of security or unauthorized access
by any third party to personally identifiable or private information or other
data in such Group Company’s possession, custody or control. For purposes
hereof, information in any Group Company’s possession, custody or control
includes information stored for such Group Company by any Service Provider or
vendor.

Section 4.10    Taxes. Except as identified on Schedule 4.10:
(a)    (i) All Tax Returns required to have been filed by, on behalf of or with
respect to the income, assets or operations of, each Group Company have been
timely filed with the appropriate taxing authorities in all jurisdictions in
which such Tax Returns are required to be filed (after giving effect to any
valid extensions of time in which to make such filings), (ii) all such Tax
Returns were true, complete and correct in all material respects, (iii) as of
the date hereof, (x) all Taxes payable by, on behalf of or with respect to the
income, assets or operations of, each Group Company have been fully and timely
paid (whether or not shown on the face of any Tax Return), and (y) adequate
reserves or accruals for Taxes of each Group Company have been established in
accordance with




- 36 -



--------------------------------------------------------------------------------





such party’s standard accounting practices with respect to any period for which
Tax Returns are not yet due and have not yet been filed, (iv) no Group Company
has executed or filed with the IRS or any other Tax Authority any agreement,
waiver or other document or arrangement extending or having the effect of
extending the period for assessment or collection of Taxes (including any
applicable statute of limitation), and there is no such request from the IRS or
other Tax Authority to extend the period of assessment or collection of Taxes
(which request is still pending), and (v) no Group Company is the subject of a
“closing agreement” within the meaning of Section 7121 of the Code (or any
comparable agreement under applicable state, local or foreign Tax Law).
(b)    No Group Company has received any written notice from any Tax Authority
that it intends to conduct an audit relating to any Taxes of a Group Company or
make any assessment for Taxes, whether in connection with the Closing or
otherwise. No Group Company is a party to any litigation or pending litigation
or administrative Proceeding relating to Taxes.
(c)    No Group Company has received any written claim from any Tax Authority
that it is required to pay Taxes and/or file Tax Returns in any jurisdiction in
which it does not currently file Tax Returns and pay Taxes.
(d)    Each Group Company has (i) timely withheld and paid (or is deemed to have
withheld and paid) to the proper Governmental Authorities or Tax Authorities all
Taxes required to have been withheld and paid and (ii) timely collected and
remitted to the appropriate Governmental Authorities or Tax Authorities all
sales and use Taxes.
(e)    There are no Liens for Taxes (other than Taxes not yet due and payable or
Taxes that are being contested in good faith) upon any of the assets of Group
Company.
(f)    No Group Company or any other Person on behalf of a Group Company has
requested any extension of time within which to file any Tax Return, which Tax
Return has since not been filed.
(g)    No Group Company has requested a private letter ruling from the IRS or
comparable rulings from any other Tax Authority.
(h)    Vantage has made available to the Investors (i) correct and complete
copies of all federal income and other Tax Returns of each Group Company and
(ii) any audit report issued by any Tax Authority within the last five (5) years
relating to Taxes due from or with respect to a Group Company, as applicable.
(i)    Other than the Group Company REITs and the entities identified on
Schedule 4.10(i), each Group Company has been treated for U.S. federal Income
Tax purposes as a disregarded entity or partnership since its formation.
(j)    No Group Company: (i) has agreed to make any adjustment pursuant to
Section 481(a) of the Code; (ii) has any knowledge that the IRS has proposed, in
writing, such an adjustment or a change in accounting method with respect to a
Group Company; or (iii) has any application pending with the IRS or any other
Governmental Authority requesting permission for any change in accounting
method.




- 37 -



--------------------------------------------------------------------------------





(k)    No Group Company is (or has ever been) a party to any Tax sharing
agreement, Tax indemnity agreement, Tax allocation agreement or similar Contract
or arrangement that remains in effect or for which a Group Company could have
liability after the Closing (other than Organizational Documents or routine
commercial arrangements, the primary purpose of which does not relate to Taxes).
(l)    No Group Company (i) has been a member of an affiliated, unitary,
combined or consolidated group or (ii) has any liability for the Taxes of
another person under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign law), as a transferee or successor, by
Contract, or otherwise.
(m)    No Group Company has participated in or has any liability or obligation
with respect to any “listed transaction” within the meaning of Treasury
Regulations Section 1.6011-4(b)(2).
(n)    No Group Company has constituted either a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock under Section 355 of the Code.
(o)    No Group Company will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion of any taxable period) beginning after the Closing Date as a result of
any (i) closing agreement as described in Section 7121 of the Code (or any
similar provision of state, local or foreign Tax Law), (ii) election under
Section 108(i) of the Code, (iii) prepaid amount received on or prior to the
Closing Date, (iv) change in a method of accounting or use of an improper method
of accounting for a taxable period (or portion thereof) ending on or prior to
the Closing Date, (v) intercompany transactions or any excess loss account
described in Treasury Regulations under Code Section 1502 (or any similar
provision of state, local or foreign Tax law), (vi) installment sale or open
transaction disposition made on or prior to the Closing Date, (vii) debt
instrument held on or before the Closing Date that was acquired with “original
issue discount” as defined in Section 1273(a) of the Code or is subject to the
rules set forth in Section 1276 of the Code, or (viii) Section 965 or
Section 1400Z‑2 of the Code. No Group Company has deferred the inclusion of any
amounts in taxable income pursuant to IRS Revenue Procedure 2004-34, Treasury
Regulations Section 1.451-5, Sections 455 or 456 of the Code or any
corresponding or similar provision of Law (irrespective of whether or not such
deferral is elective).
(p)    Aviator DC REIT has, for all taxable years commencing with its first
taxable year as a REIT ending on December 31, 2017 through its taxable year
ending December 31, 2019, been organized and has operated in conformity with the
requirements for qualification and taxation as a REIT under the Code.
(q)    Aviator REIT has, for all taxable years commencing with its first taxable
year as a REIT ending on December 31, 2017 through its taxable year ending
December 31, 2019, been organized and has operated in conformity with the
requirements for qualification and taxation as a REIT under the Code.




- 38 -



--------------------------------------------------------------------------------





(r)    Vantage Data Centers US REIT, LLC has, for all taxable years commencing
with its first taxable year as a REIT ending on December 31, 2019 through its
taxable year ending December 31, 2019, been organized and has operated in
conformity with the requirements for qualification and taxation as a REIT under
the Code.
(s)    The current and proposed method of operation for Vantage Data Centers US
REIT, LLC, Aviator DC REIT and Aviator REIT will enable each of Vantage Data
Centers US REIT, LLC, Aviator DC REIT and Aviator REIT to continue to meet the
requirements for qualification and taxation as a REIT under the Code from
January 1, 2020, through the period ending immediately prior to the Closing
(assuming, for the purpose of this clause (s), (A) as if the taxable year of
each of Vantage Data Centers US REIT, LLC, Aviator DC REIT and Aviator REIT
ended immediately prior to the Closing, (B) without regard to the Investors’
purchase of the YieldCos Securities at the Closing or any action or inaction
taken by any Group Company, the Investors or any of their Affiliates after the
Closing) and (C) without regard to distributions required to be made pursuant to
Section 857(a) of the Code.
(t)    Each of Vantage Data Centers US REIT, LLC, Aviator DC REIT and Aviator
REIT has not had and does not have any net income from a prohibited transaction
(within the meaning of Section 857(b)(6) of the Code) or any net income from
foreclosure property (within the meaning of Section 857(b)(4) of the Code) and
has not been and will not be through and including the Closing Date liable for
federal excise Tax imposed pursuant to Section 4981 of the Code for each of the
taxable years of Vantage Data Centers US REIT, LLC, Aviator DC REIT and Aviator
REIT that ends on or before the Closing Date, assuming solely for purposes of
this representation that the taxable year beginning in the calendar year that
includes the Closing Date ends immediately prior to the Closing. Each of Vantage
Data Centers US REIT, LLC, Aviator DC REIT and Aviator REIT has not engaged at
any time in any transaction that would give rise to “redetermined rents,”
“redetermined deductions” or “excess interest” as described in Section 857(b)(7)
of the Code. Each of Vantage Data Centers US REIT, LLC, Aviator DC REIT and
Aviator REIT has not paid any “preferential dividends” within the meaning of
Section 562(c) of the Code.
(u)    Each of Vantage Data Centers US REIT, LLC, Aviator DC REIT and Aviator
REIT (i) does not hold any asset the disposition of which would be subject to,
or rules similar to, Section 1374 of the Code, Treasury Regulations Section
1.337(d)-7 or any other temporary or final regulations under Section 337(d) of
the Code, nor have they disposed of any such assets, (ii) has not engaged at any
time in any “prohibited transaction” within the meaning of Section 857(b)(6) of
the Code and (iii) has never owned any real property other than those set forth
in Schedule B.
(v)    Each of Vantage Data Centers US REIT, LLC, Aviator DC REIT and Aviator
REIT does not have earnings and profits attributable to any “non-REIT year”
(within the meaning of Section 857(a)(2) of the Code)
(w)    Each of Vantage Data Centers US REIT, LLC, Aviator DC REIT and Aviator
REIT does not own and has not owned, directly or indirectly (including through
one or more partnerships, joint ventures or other pass-through entities), any
debt securities (including any instrument treated as indebtedness for U.S.
federal Income Tax purposes) or any stock or any other equity ownership interest
in any corporation (including any entity classified as a corporation for U.S.
federal Income




- 39 -



--------------------------------------------------------------------------------





Tax purposes), other than equity interests treated as cash for purposes of
Section 856 of the Code pursuant to IRS Revenue Ruling 2012-17, 2012-25 IRB
1018.
(x)    The terms and conditions made or imposed in respect of every transaction
(or series of transactions) between each of the Canadian Vantage Entities and
any Person that is (i) a non‑resident of Canada for purposes of the ITA, and
(ii) not dealing at arm’s length with such Canadian Vantage Entity for purposes
of the ITA, do not differ from those that would have been made between persons
dealing at arm’s length for purposes of the ITA.
(y)    Each of the Canadian Vantage Entities has made or obtained records or
documents that meet the requirements of paragraphs 247(4)(a) to (c) of the ITA
with respect to all material transactions between it and any non-resident of
Canada with whom it was not dealing at arm’s length for purposes of the ITA.

Section 4.11    Compliance with Laws. Except as set forth on Schedule 4.11, each
Project and each Group Company is in compliance with, and since March 24, 2017
has complied with, in all material respects, all applicable Laws. Since March
24, 2017, no Group Company has received written notice from any Governmental
Authority of a violation by such Group Company of any applicable Law in
connection with the conduct, ownership, use occupancy or operation of its
business and assets, including, a violation of zoning, building, conservation,
environmental, fire or health code, that has not heretofore been corrected. All
material Permits required for each Group Company to conduct its business have
been obtained by it and are valid and in full force and effect.

Section 4.12    Contracts. Schedule 4.12 contains a true, complete and accurate
list (by reference to the applicable subsection hereof, other than in the case
of subsections (n)-(p), which Contracts may be referenced in any subsection of
Schedule 4.12), as of the date of this Agreement and, assuming the Investors
satisfy the Investor Restructuring Obligations, following the Restructuring,
other than the Leases or Insurance Policies, of the following types Contracts to
which any Group Company is a party, by which any of such Group Company’s assets
are bound or under which any Group Company receives a benefit:
(a)    (i) each Contract (other than a stand-alone purchase order) that requires
a Group Company to pay, or entitles a Group Company to receive, or could result
in obligations of a Group Company in the amount of, in the aggregate $100,000 or
more in any twelve (12)-month period and (ii) each Contract that is a
stand-alone purchase order that has outstanding obligations as of the Effective
Date requiring a Group Company to pay, or entitling a Group Company to receive,
or potentially resulting in obligations of a Group Company in the amount of, in
the aggregate, $100,000 or more within the twelve (12)-month period following
the Effective Date;
(b)    each Contract to acquire or dispose (by merger, purchase or sale of
assets or stock or otherwise) of material assets (including any Real Property),
as to which a Group Company has continuing material obligations or material
rights;
(c)    each Contract concerning a joint venture, strategic alliance,
collaboration or partnership agreement, or the sharing of profits, except to the
extent such Contract is with a Related Party;




- 40 -



--------------------------------------------------------------------------------





(d)    each Contract with respect to Indebtedness;
(e)    each Contract with any Governmental Authority (excluding utility
contracts);
(f)    each Contract pursuant to which a Group Company leases, is licensed or
otherwise authorized to use or otherwise commercialize or exploit any
Intellectual Property of any other Person material to its business as currently
conducted (excluding Immaterial Software Licenses);
(g)    each Management Agreement;
(h)    each Contract pursuant to which a Group Company leases, licenses or
otherwise authorizes another Person to use distribute, sell, resell or
incorporate any Projects Intellectual Property;
(i)    each Contract with a Related Party;
(j)    each Contract that is not terminable by a Group Company (or the
applicable Affiliate thereof) with notice of ninety (90) days or less without
penalty;
(k)    each Contract with any current or former Service Provider as well as each
Contract with any firm or other organization that provides or provided
commission or sales-based services to a Group Company under which such Group
Company has any Liability or other obligation;
(l)    the name of all gas and electric utility service providers and rate
schedules, Contracts or tariffs under which electric service is provided to the
data centers of each Group Company;
(m)    each Contract providing for the purchase of electricity by a Group
Company under any electric utility tariff;
(n)    each Contract that restricts any Group Company or any of its present or
future Affiliates from competing with or engaging in any business activity
anywhere in the world or soliciting for employment, hiring or employing any
Person;
(o)    each Contract that contains any fixed or indexed pricing, “most favored
nation” pricing or similar pricing terms or provisions regarding minimum
volumes, volume discounts, or rebates;
(p)    each Contract that grants any Person other than a Group Company any
rights of first refusal, rights of first negotiation or similar rights; and
(q)    each Contract not made in the ordinary course of business consistent with
past practice or that is otherwise material (each such Contract described in
clauses (a)-(q), a “Material Contract”).
True, complete and accurate copies of each Material Contract (excluding
stand-alone purchase orders to the extent they do not include legal terms and
conditions), together with all modifications and amendments thereto, have been
made available to the Investors (or, in the case of oral Material




- 41 -



--------------------------------------------------------------------------------





Contracts, a written description of the material terms thereof). Each such
Material Contract is in full force and effect, is valid, binding and enforceable
in accordance with its terms against the Group Company (or the Management
Company) that is party thereto and, to Vantage’s knowledge, each other party to
such Material Contract. To Vantage’s Knowledge, each such Material Contract is
not subject to any claims, charges, set-offs or defenses. Except as set forth on
Schedule 4.12, no Group Company (nor any Management Company) is in breach or
default, nor has any Event occurred which with the giving of notice or the
passage of time or both would constitute breach or default by any Group Company
(or any Management Company) of, or which would give rise to any right of notice,
modification, acceleration, payment, cancellation or termination of or by
another party under, or in any manner release any party thereto from any
obligations under, any such Material Contract and, to Vantage’s knowledge, no
other party is in breach or default, and no Event has occurred which with the
giving of notice or the passage of time or both would constitute a breach or
default by any other party, or which would give rise to any right of notice,
modification, acceleration, payment, cancellation or termination of or by any
Group Company (or any Management Company) under, or in any manner release any
party thereto from any obligation under, any such Material Contract. Since
December 31, 2018, no Group Company (nor any Management Company) has received
any written notice regarding any violation or breach of, or default under any
such Material Contract. No Group Company (nor any Management Company) has been
notified by any counterparty to any such Material Contract that such
counterparty is terminating, modifying, repudiating or rescinding, or intends to
terminate, modify, repudiate or rescind such Material Contract.

Section 4.13    Real Property.
(a)    No Group Company has received written notice of any threatened, and to
Vantage’s Knowledge, there is no pending or contemplated, condemnation, eminent
domain or similar Proceeding with respect to any Project.
(b)    Vantage has delivered to the Investors true and complete copies, in all
material respects, of all existing surveys and existing title policies issued to
any Project Entity. Except for Permitted Encumbrances, each applicable Project
Entity has good, valid and marketable fee simple title to its Project (including
all Real Property). The Projects constitute all of the Real Property used or
occupied by the Group Companies that relates to or is used in the business of
the Group Companies as currently conducted. Except for the Projects, no Group
Company (i) owns any Real Property related to the business, or (ii) has agreed
to acquire any Real Property or any interest in any Real Property.
(c)    (i) All the leases, subleases, ground leases, licenses, service
agreements and any other real property agreements granting a right to use,
occupy or access (including any modifications, amendments, guaranties or
supplements of the foregoing, collectively, the “Leases”) with respect to the
Projects or any portion thereof are set forth on Schedule 4.13(c) and are the
only Leases in effect with respect to the Projects or any portion thereof; (ii)
such Leases have not been assigned, modified, supplemented or amended in any
respect, except as set forth on Schedule 4.13(c); and (iii) the copies of the
Leases provided or otherwise made available to the Investors are true, correct
and complete in all material respects. Except as set forth on Schedule 4.13(c),
no Group Company




- 42 -



--------------------------------------------------------------------------------





has executed or entered into any other agreement to purchase, sell, option,
lease or otherwise dispose of or alienate all or any portion of the Projects. No
Group Company leases any Real Property, as a tenant, for the conduct of the
business.
(d)    Except as set forth on Schedule 4.13(d), as of the date hereof, no Group
Company has executed or entered into any Contract granting any other Person a
right of first refusal or right of first offer with respect to any portion of
the Projects. No Group Company has granted to any Person any option, right of
first offer or right of first refusal, or other purchase right to purchase any
Project or any portion thereof which, in each case, remains outstanding as of
the Effective Date.
(e)    Attached hereto as Schedule 4.13(e) is a true and correct copy, in all
material respects, of the rent rolls with respect to customers above 225 kW for
the Projects as of the Effective Date (each, a “Rent Roll”). No Group Company
has received any notice, nor does Vantage have any Knowledge, that any tenant
under any Lease intends to terminate or adversely modify the amount, frequency
or terms of such Lease. No Group Company has any outstanding material dispute
with any tenant, and Vantage has no Knowledge of any material dissatisfaction on
the part of any tenant.
(f)    (i) Each Lease is a valid binding obligation of a Project Entity, and, to
Vantage’s Knowledge, each other party thereto, and is in full force and effect
and enforceable in accordance with its terms, and no base rent has been paid by
any tenant more than one month in advance; (ii) no Group Company has delivered
written notice to any tenant under a Lease regarding such tenant’s default
thereunder since March 24, 2017 which such default remains uncured; (iii) no
Group Company has received written notice from any tenant since March 24, 2017
regarding an alleged landlord default under a Lease which such default remains
uncured; and (iv) no Group Company and, to Vantage’s Knowledge, none of the
other parties thereto, is in material breach of, or default or violation under,
any Lease, and no Event has occurred that with notice or lapse of time, or both,
would constitute such a material breach, default or violation. Each of the
Projects is operated, installed and maintained by the applicable Project Entity
(or their respective contractors) in a manner that is in compliance, in all
material respects, with performance requirements set forth in Leases with
tenants of any Project Entity.
(g)    There are no pending property insurance claims with respect to any
Project or any portion thereof. No Group Company has received any written notice
from any insurance company or any board of fire underwriters (or any entity
exercising similar functions) with respect to any Project or any portion
thereof: (i) requesting that any Group Company to perform any repairs,
alterations, improvements or other work for such Project which such Group
Company has not completed in full; or (ii) notifying any Group Company of any
defects or inadequacies in such Project which would materially adversely affect
the insurability of the Project or the premiums for the insurance thereof.
(h)    No Group Company has given or received any written default notice
(excluding any default notices as to which the default referenced therein has
been cured) under any declaration of covenants, conditions and restrictions,
reciprocal easement agreements, party wall agreements or similar instruments
(“CCRs”) governing or affecting the use, operation, maintenance, management or
improvement of its Project. To Vantage’s Knowledge, (i) no Group Company is
delinquent in




- 43 -



--------------------------------------------------------------------------------





any payments under any CCRs, and (ii) each Group Company is in material
compliance with all covenants, obligations and restrictions thereunder.
(i)    No Group Company has sold, assigned, transferred, conveyed, licensed or
encumbered in any way any zoning or development rights (including air rights)
relating to any Project, and no Group Company has entered into any written
agreement to accomplish the same.
(j)    Except as expressly set forth on Schedule 4.13(j), there are no leasing
commissions due and payable by any Group Company, as landlord, under the current
terms of the Leases, and there are no outstanding tenant alterations or
improvements which are required to be performed by landlord under Leases or at
such landlord’s expense pursuant to any Leases (“Outstanding Commissions and
Leasing Costs”).
(k)    Except as set forth on Schedule 4.13(k), no Group Company has delivered,
nor, to Vantage’s Knowledge, do there exist any deeds, deeds of trust,
mortgages, or any other Contracts adversely affecting any Group Company’s title
to the Projects that have not been recorded in the applicable land records and
that will not be released at or prior to the Closing.

Section 4.14    Insurance. Vantage has made available to the Investors true,
correct and complete list of all insurance policies in force on the date hereof
to which any Group Company is a party or that are maintained by or provide
coverage to or for the benefit of or with respect to any Group Company (the
“Insurance Policies”), indicating in each case the type of coverage, name of the
insured, the insurer, the expiration date of each policy and the amount of
coverage. True, complete and accurate copies of all such Insurance Policies have
been made available to the Investors. Each Insurance Policy is in full force and
effect and shall remain in full force and effect in accordance with its terms
immediately following the Closing, is provided by a financially solvent carrier
and has not been subject to any lapse in coverage. No written notice of
cancellation, termination or non-renewal has been received with respect to any
such Insurance Policy for any Group Company. There are no pending or outstanding
claims with respect to or under any of the Insurance Policies. All premiums with
respect thereto covering all current periods have been paid to the extent due,
and the Group Companies have otherwise complied in all material respects with
all of their obligations under each Insurance Policy. Since December 31, 2018,
no Group Company has been refused any insurance by any insurance carrier with
which any Group Company has carried insurance or any other insurance carrier to
which any Group Company has applied for insurance. No Insurance Policy provides
for any retrospective premium adjustment or other experience based Liability on
the part of any Group Company.

Section 4.15    Employment Matters.
(a)    No Group Company has any current or former employees.
(b)    No Group Company has ever maintained, sponsored, adopted, made
contributions to or obligated itself to make contributions to or to pay any
benefits or grant rights under or with respect to, or has any other Liability
with respect to, any Benefit Plans.
(c)    No Group Company has any liability with respect to Benefit Plans or
employees or other Service Providers, other than the obligation to pay fees
under Section 5.7 of the YieldCo GP Operating Agreement.




- 44 -



--------------------------------------------------------------------------------





(d)    All Service Providers who are independent contractors have been properly
classified as independent contractors for purposes of federal and provincial
Laws and other applicable Laws.
(e)    No Group Company nor any ERISA Affiliate has at any time participated in
or made contributions to or has had any other Liability with respect to a
Benefit Plan which is or was (i) a Multiemployer Plan, (ii) a Multiple Employer
Plan, (iii) a Multiple Employer Welfare Arrangement, (iv) a Title IV Plan
(including under Section 4204 of ERISA), or (v) a VEBA.
(f)    Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated by this Agreement will (either alone or in
conjunction with any event), in each case, to the extent resulting in Liability
to a Group Company after the Closing: (i) result in an “excess parachute
payment” (within the meaning of Section 280G of the Code or any corresponding
provision of state, local or foreign Law) becoming due to any current or former
Service Provider; (ii) increase any benefits otherwise payable to any current or
former Service Provider in connection with such Service Provider’s performance
of services for any Group Company; (iii) result in any acceleration of the time
of funding, payment or vesting of any such benefits; (iv) result in any
Liability to the Investors or any Group Company under any Benefit Plan or
agreement with any current or former Service Provider; or (v) require any
notification or consultation with any union, works council, employee
representative or other labor organization. No Group Company has any obligation
to “gross up” or otherwise compensate any current or former Service Provider or
other Person because of the imposition of any Tax on a payment to such Person.
(g)    No Group Company or any of the Management Companies is a party to or
obligated with respect to any Collective Bargaining Agreement. No strike or
union organizational activity or other similar occurrence (whether or not
resolved) has occurred at any time since March 24, 2017 or is pending or
threatened against any Group Company or the Management Companies, or involving
any of their Service Providers. To Vantage’s Knowledge, no labor union has
requested or is seeking to represent any Service Provider. There is no pending
or, to Vantage’s Knowledge, threatened labor dispute, strike or lockout
involving any Group Company or the Management Companies. There is no pending, or
to Vantage’s Knowledge, threatened unfair labor practice charge against any
Group Company or the Management Companies before the National Labor Relations
Board and, to the Knowledge of Vantage, no basis for any such charge exists.
(h)    Except as set forth on Schedule 4.15(h), the Group Companies have no
Liability with respect to any current or former Service Provider, including the
Management Companies. The Group Companies and the Management Companies have
complied with all Laws relating to their current and former Service Providers
including withholding of Taxes or other sums as required by the appropriate
Governmental Authority and have withheld and paid to the appropriate
Governmental Authority or are holding for payment not yet due to such
Governmental Authority, all amounts required to be withheld from current and
former Service Providers, if any, and there are no arrearages or delinquencies
in the payment of wages, salaries, commissions, bonuses or other direct
compensation, in each such case, and the related rules and regulations adopted
by those federal agencies responsible for the administration of such Laws, in
each case, that would result in any Liability to a Group Company.




- 45 -



--------------------------------------------------------------------------------





(i)    No Group Company directly compensates any Service Provider or any other
director, consultant or independent contractor and is not under any obligation
under applicable Law to issue a Form 1099 (or any other statement regarding
remuneration required under applicable Law) to any such Person.

Section 4.16    Brokers. Except as set forth on Schedule 4.16, no Person has
acted directly or indirectly as a broker, finder or financial advisor for any
Group Company in connection with the negotiations relating to the transactions
contemplated by this Agreement, and no Person is entitled to any fee or
commission or like payment in respect thereof based in any way on the agreement,
arrangement or understanding made by or on behalf of any Group Company.

Section 4.17    Litigation. As of the date hereof, except as set forth on
Schedule 4.17(a), there are no Proceedings pending or, to Vantage’s Knowledge,
threatened against any Group Company or any of the current or former officers,
directors or employees of any Group Company related to any of the Projects or
its operations or current of former Service Providers, nor, to Vantage’s
Knowledge, is there any reasonable basis for any such Proceeding. Except as set
forth on Schedule 4.17(b), there are no Proceedings pending or threatened by any
Group Company. For any Proceedings identified on Schedule 4.17(a) and Schedule
4.17(b) that remain pending as of the date hereof, (i) Vantage has provided or
made available to the Investors true, complete and accurate copies of all
pleadings, correspondence and other material documents relating to each such
Proceeding, (ii) no such Proceeding could reasonably be expected to be material
to a Group Company, and (iii) the Group Companies will have paid, before the
Closing, all fees and expenses of counsel and other representatives of such
Group Companies incurred on or before the Closing Date in connection with such
Proceeding. Except as set forth on Schedule 4.17(c), there are no outstanding
Orders against or affecting a Group Company or any of the Projects.

Section 4.18    Related Party Transactions. Except as set forth on Schedule
4.18, other than the Management Agreements and any direct or indirect ownership
of Equity Securities in the Group Companies as set forth in Schedule 4.2(a), no
Related Party (a) has any direct or indirect interest in any material asset used
in or otherwise relating to any Project, (b) is indebted to any Group Company,
(c) has entered into, or has had any material direct or indirect financial
interest in, any material Contract, transaction or business dealing involving
any Group Company, (d) is a manager, director, officer or employee of, or
consultant to, or owns, directly or indirectly, any material interest in, any
material vendor, supplier or customer of any Group Company, or (e) has any claim
or right against any Group Company (other than rights to receive compensation
for, or expense reimbursement in connection with, services performed as an
employee or director). No Group Company shares any facilities or equipment with
any Related Party (other than pursuant to services performed under the
Management Agreements), and other than pursuant to the Management Agreements, no
Group Company purchases or provides any material assets or services for any
business conducted by a Related Party. Since March 24, 2017, there has not been,
and there is not currently, pending, or, to Vantage’s Knowledge, threatened, any
Proceeding against any current or former Related Party with respect to which a
Group Company has an indemnification obligation.

Section 4.19    Bank Accounts. Schedule 4.19 contains a true, complete and
accurate list of each bank or financial institution in which any Group Company
has an account, safe box or lockbox, or maintains a banking, custodial, trading
or similar relationship, the number of each such




- 46 -



--------------------------------------------------------------------------------





account or box, and the names of all persons authorized to draw thereon or to
having signatory power or access thereto.

Section 4.20    Vendors. Schedule 4.20 contains a true, complete and accurate
list of (i) the twenty (20) largest suppliers to Group Companies, taken as a
whole by the aggregate dollar value of purchase by the Group Companies (or any
Management Company on a Group Company’s behalf), taken as a whole, during the
twelve (12) month period ended December 31, 2019 (each a “Top Vendor”) and (ii)
with respect to each Top Vendor such aggregate dollar value of purchases. Since
December 31, 2019, no Top Vendor has terminated or adversely modified the
amount, frequency or terms of the business such Top Vendor conducts with any
Group Company (or any Management Company on a Group Company’s behalf). No Group
Company (nor any Management Company) has received any written notice, nor does
Vantage have any Knowledge, that any Top Vendor intends to terminate or
adversely modify the amount, frequency or terms of the business such Top Vendor
conducts with any Group Company (or any Management Company on a Group Company’s
behalf) other than in the ordinary course of business. No Group Company (nor any
Management Company) has any outstanding material dispute with a Top Vendor.

Section 4.21    Trade Name; Business Locations. No Group Company currently is
known as or uses any fictitious or trade names.

Section 4.22    Project Infrastructure and Systems.
(a)    Schedule 4.22(a) sets forth (i) the existing Capacity built to each
Project; (ii) the allocation and amount of Capacity reserved for each tenant,
and (iii) the allocation and amount of any additional Capacity to be constructed
for any specific tenant.
(b)    All of the Systems, networks and information technology infrastructure
owned or used by any Group Company (including those made available to customers
or tenants) (i) substantially conform to all documentation and written
specifications for their use and operate in material compliance with all
applicable contractual service level commitments set forth in any Lease or
Contract to which it is a party; (ii) are operational, functional and operate
and run in a manner consistent with industry standards; and (iii) to Vantage’s
Knowledge, are free of material bugs, defects, errors, viruses and other
containments.
(c)    All water, sewer, electric, generator, chiller, power distribution units,
transfer switches, racks, computer air conditioner, gas, fuel, telephone and
draining facilities that are material to the current operation of the Projects
have been connected to the Projects, have been operated, maintained, repaired
and replaced in the ordinary course of business, and, to Vantage’s Knowledge, do
not have any material defects. No Group Company has received any written notice
that any such service that is material to the operation of the Projects will be
disconnected or reduced at any of the Projects.
(d)    Since March 24, 2017, except as set forth in Schedule 4.22(d), the
Projects have not (i) experienced any material interruption in the transmission
of power at any Project, (ii) experienced any material security breaches at any
Project, or (iii) issued any credits to customers of any Project




- 47 -



--------------------------------------------------------------------------------





as the result of the violation of any service level agreements (excluding any
goodwill credits) to the extent such credits exceed $25,000 per credit or
$100,000 in the aggregate for any single event.
(e)    To Vantage’s Knowledge and except as disclosed in Schedule 4.22(e), no
Person has gained unauthorized access to any Project, or to any data or
information of any Group Company or its tenants or suppliers, in each case
related to the business, within the control of any Group Company.

Section 4.23    Health, Safety and Environment.
(a)    Each Group Company is and has since March 24, 2017 been in material
compliance with all Environmental and Safety Requirements.
(b)    Each Group Company has obtained, maintain and materially comply, and has
since March 24, 2017 materially complied, with all Permits required under
Environmental and Safety Requirements to operate its business, and no Proceeding
is pending, or to Vantage’s Knowledge, threatened to revoke, modify, or
terminate any Permit required under Environmental and Safety Requirements.
Schedule 4.23(b) lists all Permits required under Environmental and Safety
Requirements for each Group Company to operate its business.
(c)    Since March 24, 2017, with respect to the Group Companies, there has been
no Release of Hazardous Materials at, under, about or migrating to or from, any
of the Real Property of the Group Companies that would reasonably be expected to
give rise to material Liabilities to Vantage under Environmental and Safety
Requirements.
(d)    No Group Company has been subject to, nor has received any written notice
of, any Proceeding related to the Release of Hazardous Materials or
noncompliance with or Liabilities under Environmental and Safety Requirements
that remains unresolved.
(e)    No Group Company has any contractual indemnity obligation to any third
party with respect to Environmental and Safety Requirements.
(f)    Vantage has provided the Investors with true, complete and accurate
copies of all material environmental assessment reports, health and safety
audits, and reports of investigations with respect to any Group Company, or the
Real Property in any Group Company’s possession or control.

Section 4.24    International Trade Laws. The Group Companies have, at all times
as to which the applicable statute of limitations has not yet expired, conducted
their transactions in accordance with all applicable International Trade Laws.
Without limiting the foregoing:
(a)    the Group Companies have obtained, and are in compliance with, all export
licenses, license exceptions and other consents, notices, waivers, approvals,
orders, authorizations, registrations, declarations, classifications and filings
with any Governmental Authority required for (i) the export and re-export of
products, services, Software and technologies and (ii) releases of technologies
and Software to foreign nationals located in the United States and abroad
(“Export Approvals”);




- 48 -



--------------------------------------------------------------------------------





(b)    there are no pending or, to Vantage’s Knowledge, threatened claims
against any Group Company with respect to such Export Approvals;
(c)    to Vantage’s Knowledge, there are no actions, conditions or circumstances
pertaining to the Group Companies’ import or export transactions that may give
rise to any future claims;
(d)    to Vantage’s Knowledge, no Export Approvals with respect to the
transactions contemplated hereby are required;
(e)    no Group Company, their Affiliates, their respective directors or
officers, nor, to Vantage’s Knowledge, any employees or agents of the foregoing,
is a Sanctions Target;
(f)    since March 24, 2017, no Group Company has received written notice to the
effect that a Governmental Authority claimed or alleged that any Group Company
was not in compliance with International Trade Laws; and
(g)    no Group Company or their Affiliates has made any voluntary disclosures
to, or has been subject to any fines, penalties or Sanctions from, any
Governmental Authority regarding any past violations of International Trade
Laws.

Section 4.25    Anticorruption; Improper Payments. No Group Company or, to
Vantage’s Knowledge, any Person authorized to act on behalf of any Group
Company, has, directly or indirectly, taken any act in furtherance of any offer,
payment, promise to pay, authorization or ratification of payment, directly or
indirectly, of any money or anything of value (including any gift, sample,
rebate, travel, meal and lodging expense, entertainment, service, equipment,
debt forgiveness, donation, grant or other things of value, however
characterized) to any Government Official or any Person to secure any improper
advantage or to obtain or retain business that would cause any Group Company to
be in violation of Improper Payment Laws. Without limiting the generality of the
foregoing, (a) no Group Company has violated or is in violation in any material
respect of the U.S. Anti-Kickback Statute (42 U.S.C. Section 1302a-7(b)), the
Federal False Claims Act (31 U.S.C. Sections 3729, et seq.), the Corruption of
Foreign Public Officials Act or any related or similar Law and (b) there has
been no use or authorization of money or anything of value relating to any
unlawful payment or secret or unrecorded fund or any false or fictitious entries
made in the books and records of any Group Company relating to the same. No
Group Company or any of its Affiliates or Persons acting on their behalf have
received any written notice or communication from any Person that alleges, nor
been involved in any Improper Payment Laws or other applicable Law, nor have
received a request for information from any Governmental Authority regarding
Improper Payment Laws. No Group Company and, to Vantage’s Knowledge, no officer,
director, manager, employee, attorney, accountant, consultant, financial advisor
or other agent acting on behalf of any Group Company has employed or retained,
directly or indirectly, a Government Official or a family member of a Government
Official. No Government Official has, directly or indirectly, the right of
control over, or any beneficial interest in any Group Company.

Section 4.26    Anti-Terrorism Law.
(a)    No Group Company has violated or is in violation of the economic
Sanctions administered by the U.S. Department of the Treasury, Office of Foreign
Assets Control or any laws




- 49 -



--------------------------------------------------------------------------------





relating to terrorism, money laundering or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
Action of 2001, Public Law 107-56, as amended (collectively, the “Anti-Money
Laundering and Anti-Terrorism Laws”).
(b)    No Group Company: (i) has been or is designated on, or is owned or
Controlled by any party that has been or is designated on, any Government List;
or (ii) has acted or is acting, directly or indirectly, for or on behalf of
parties designated on, or that are owned or Controlled by any parties designated
on, any Government List.
(c)    No Group Company, or any Person Controlling or Controlled by a Group
Company, is organized, located, or resides in a country or territory subject to
a comprehensive U.S. embargo or substantial restrictions on trade, and the
monies used in connection with this Agreement and amounts committed with respect
thereto, were not and are not derived from any activities that contravene any
applicable Anti-Money Laundering and Anti-Terrorism Laws or anti-bribery laws
and regulations, including the Foreign Corrupt Practices Act (including funds
being derived from any Person, entity, country or territory on a Government List
or engaged in any unlawful activity defined under Title 18 of the United States
Code, Section 1956(c)(7)).

Section 4.27    No Other Representations and Warranties. Except for the
representations and warranties contained in this Article IV (including the
related portions of the Disclosure Schedules), neither Vantage nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of Vantage or any Group Company,
including any representation or warranty as to the accuracy or completeness of
any information, documents or material regarding the Group Companies furnished
or made available to the Investors and their Representatives or as to the future
revenue, profitability or success of the Group Companies, or any representation
or warranty arising from statute or otherwise in Law.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
Each Investor hereby represents and warrants to Vantage as of the date hereof
and as of the Closing as follows:

Section 5.1    Formation and Existence. Such Investor is a limited partnership
duly formed, validly existing and in good standing under the laws of Delaware.

Section 5.2    Power and Authority. Such Investor has all requisite power and
authority necessary for the execution, delivery and performance by it of this
Agreement and each Ancillary Agreement to which it is (or with respect to
Ancillary Agreements to be entered into at the Closing, will be) a party. Such
Investor has duly authorized by all necessary action the execution, delivery and
performance of this Agreement and each such Ancillary Agreement, and no other
corporate proceeding, approval or action by such Investor is necessary to
authorize the execution, delivery or performance of this Agreement. This
Agreement and each Ancillary Agreement to which such Investor is a party (a) has
been (or, in the case of Ancillary Agreements to be entered into at Closing,
will be when executed and delivered at or prior to the Closing) duly executed
and delivered by such Investor and (b) is (or, in the case of Ancillary
Agreements to be entered into at Closing, will be




- 50 -



--------------------------------------------------------------------------------





when executed and delivered at or prior to the Closing) a legal, valid and
binding obligation of such Investor, enforceable against such Investor in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting creditors’ rights and by general principles of equity (whether applied
in a Proceeding at law or in equity).

Section 5.3    No Consents. No consent, waiver, license, approval, Order, Permit
or authorization of, or registration, filing or declaration with, any Person,
court, administrative agency or commission or other Governmental Authority or
instrumentality, domestic or foreign, or any third party, is required to be
obtained or made in connection with the authorization, execution, delivery and
performance of this Agreement or any Ancillary Agreement by such Investor or any
of the transactions required or contemplated to be performed by it hereby,
except for applicable requirements of obtaining the Competition Act Approval.

Section 5.4    No Conflicts. The authorization, execution, delivery and
compliance with, and performance by such Investor of the terms and provisions of
this Agreement or any Ancillary Agreement to which it is (or with respect to
Ancillary Agreements to be entered into at the Closing, will be) a party will
not (with or without notice or lapse of time or both, directly or indirectly)
conflict with or result in any violation or breach of, or constitute a default
(or an Event which, with notice or lapse of time or both, would constitute a
default) under, or result in termination of, or accelerate the performance
required by, or require any action by (including any authorization, consent,
approval, exemption or waiver under) or notice to any Person under, or result in
the creation of any encumbrance upon any Real Property or other properties or
other assets of such Investor under, or give rise to any obligation, Liability
or to the loss of a right or benefit under, any provision of: (i) any of such
Investor’s Organizational Documents; (ii) any Contract to which such Investor is
a party; or (iii) any applicable Law or Order applicable to such Investor or any
of the material properties or assets of such Investor.

Section 5.5    Litigation. There is no Proceeding pending or, to such Investor’s
Knowledge, threatened against such Investor to which such Investor is a party,
in each case that will affect such Investor’s ability to consummate the
transactions contemplated herein, nor to such Investor’s Knowledge, is there any
reasonable basis for any such Proceeding. Such Investor is not subject to any
Order that will affect such Investor’s ability to consummate the transactions
contemplated herein.

Section 5.6    Anti-Terrorism Law.
(a)    Such Investor is not, nor to such Investor’s Knowledge, any of its
Affiliates are, in violation of any Anti-Money Laundering and Anti-Terrorism
Laws.
(b)    Such Investor is not, nor to such Investor’s Knowledge, any of its
Affiliates are, acting, directly or indirectly, on behalf of terrorists,
terrorist organizations or narcotics traffickers, including those Persons or
entities that appear on the Annex to the applicable executive Order, or are
included on any relevant lists maintained by the Office of Foreign Assets
Control of U.S. Department of Treasury, U.S. Department of State, or other U.S.
government agencies, all as may be amended from time to time.




- 51 -



--------------------------------------------------------------------------------





(c)    Such Investor is not, nor any Person Controlling or Controlled by such
Investor, is a country, territory, individual or entity named on a Government
List, and the monies used in connection with this Agreement and amounts
committed with respect thereto, were not and are not derived from any activities
that contravene any applicable Anti-Money Laundering and Anti-Terrorism Laws or
anti-bribery laws and regulations (including funds being derived from any
Person, entity, country or territory on a Government List or engaged in any
unlawful activity defined under Title 18 of the United States Code, Section
1956(c)(7)).

Section 5.7    Independent Investigation. Such Investor has conducted its own
independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the Group
Companies, and acknowledges that it has been provided access to the personnel,
properties, assets, premises, books and records and other documents and data of
the Group Companies for such purpose. Such Investor acknowledges that (a) none
of Vantage, the Group Companies nor any other Person on behalf of Vantage or the
Group Companies has made any representation or warranty, expressed or implied,
as to the Group Companies, or the accuracy or completeness of any information
regarding the Group Companies furnished or made available to such Investor and
its Representatives, or any other matter related to the transactions
contemplated herein, except as expressly set forth in Article IV of this
Agreement, (b) such Investor has not relied on any representation or warranty
from Vantage, the Group Companies or any other Person on behalf of Vantage or
the Group Companies in determining to enter into this Agreement, except as
expressly set forth in Article IV of this Agreement, and (c) none of Vantage,
the Group Companies or any other Person acting on behalf of Vantage or the Group
Companies will have any liability to such Investor or any other Person with
respect to any projections, forecasts, estimates, plans or budgets of future
revenue, expenses or expenditures, future results of operations, future cash
flows or the future financial condition of the Group Companies or the future
business, operations or affairs of the Group Companies, except as expressly set
forth in Article IV of this Agreement. Notwithstanding the foregoing or anything
to the contrary in this Agreement, nothing in this Section 5.7 will in any way
limit any of the representations or warranties of Vantage or any Group Company
set forth in Article IV of this Agreement; provided, however, the provisions of
this Section 5.7 shall not, and shall not be deemed or construed to, waive,
limit or release any claims relating to any fraud.

Section 5.8    Brokers. No Person has acted directly or indirectly as a broker,
finder or financial advisor for such Investor or any of its Affiliates in
connection with the negotiations relating to the transactions contemplated by
this Agreement, and no Person is entitled to any fee or commission or like
payment in respect thereof based in any way on the agreement, arrangement or
understanding made by or on behalf of such Investor.

Section 5.9    Sufficiency of Funds.
(a)    Such Investor has delivered to Vantage a true, accurate and complete copy
of an executed commitment letter, dated as of the date hereof (each such letter
from each Investor, an “Equity Commitment Letter”), pursuant to which the
limited partnership that owns all of the Equity Securities (other than Equity
Securities to be issued to Valhalla Management Holdings, LLC at the Closing) of
such Investor (each such limited partnership, a “Parent”) has, or in the case of
Investor




- 52 -



--------------------------------------------------------------------------------





3 other Persons have, committed to provide to such Investor equity financing in
the amount set forth therein, subject solely to the terms and conditions set
forth therein (the “Equity Financing”). The only condition precedent to the
obligations of the parties under such Investor’s Equity Commitment Letter(s) is
the satisfaction or the waiver of the conditions expressly set forth therein. As
of the date hereof, each such Equity Commitment Letter is in full force and
effect and has not been withdrawn, rescinded, terminated or otherwise amended or
modified in any respect (except for any increase in the amount of funds
available thereunder) and no such amendment or modification is contemplated
except as permitted by either this Agreement or such Equity Commitment
Letter(s).
(b)    As of the date hereof, each of such Investor’s Equity Commitment
Letter(s) is a legal, valid and binding obligation of such Investor and its
Parent. Each of such Investor’s Equity Commitment Letter(s) expressly provides
that Vantage is an intended third party beneficiary thereof for the specific
purposes set forth therein. There are no other agreements, side letters or
arrangements relating to such Equity Commitment Letter(s) that would reasonably
be expected to affect the availability, the amount or conditionality of the
Equity Financing contemplated by each such Equity Commitment Letter or would
reasonably be expected to delay the Closing.
(c)    As of the date hereof, neither such Investor nor its Parent (or other
Persons providing Equity Commitment Letters in the case of Investor 3) is in
breach of or default under such Investor’s Equity Commitment Letter(s), and no
event has occurred that, with or without notice, lapse of time or both, would
reasonably be expected to constitute a default or breach on the part of such
Investor or its Parent (or such other Persons), to such Investor’s Knowledge,
any other party to such Equity Commitment Letter(s) under any term or condition
of such Equity Commitment Letter(s) or a failure of any condition to the Equity
Financing contemplated by such Equity Commitment Letter(s) or otherwise result
in any portion of such Equity Financing being unavailable on the Closing Date.
The proceeds from the Equity Financing contemplated by such Equity Commitment
Letter(s) (together with an amount equal to the Equity Financing to be provided
by each other Investor) shall be sufficient to pay all amounts required to be
paid by the Investors at the Closing pursuant to Section 2.2 and Section 3.3 of
this Agreement, and to pay all of its fees and expenses in connection with the
transactions contemplated hereby. Assuming the satisfaction of the conditions
set forth in Section 8.1 and Section 8.2 on the Closing Date, as of the date
hereof, such Investor has no reason to believe that the conditions to the Equity
Financing contemplated by such Investor’s Equity Commitment Letter(s) will not
be satisfied or that the full amount of such Equity Financing contemplated by
such Equity Commitment Letter(s) will not be available as of the Closing. Except
as set forth in such Investor’s Equity Commitment Letter(s), in no event will
the receipt by, or availability of any funds or financing to, such Investor or
any of its Affiliates or any other financing be a condition to such Investor’s
obligation to consummate the transactions contemplated by this Agreement.
(d)    Notwithstanding anything to the contrary contained in this Agreement,
nothing contained in this Section 5.9 shall require such Investor or any other
Person to seek equity financing from any source other than those counterparties
to, in any amount in excess of, or on terms and conditions different from, such
Investor’s Equity Commitment Letter(s); provided, that in no event will the
foregoing relieve such Investor or its Parent of its obligation to fund per the
terms of such Investor’s Equity Commitment Letter(s).




- 53 -



--------------------------------------------------------------------------------





(e)    Exhibit 5.9(e) contains a true, correct and complete list of each Person
that has committed funds to such Investor’s Parent as of the date hereof and the
amount committed by such Person (or providing an Equity Commitment Letter in the
case of Investor 3).

Section 5.10    Ownership and Commitments. Assuming the Pre-Transaction
Restructuring is effected as expressly contemplated in the Restructuring
Agreement and the Transaction Restructuring is effectuated as contemplated in
Exhibit 2.1 and the accuracy of Vantage’s representations and warranties in
Section 4.2(a), such Investor’s direct and indirect equity ownership is such
that such Investor’s indirect acquisition of (i) Equity Securities in Aviator DC
REIT and Equity Securities in certain of Aviator DC REIT’s Subsidiaries will not
cause any Group Company REIT to fail to satisfy the “closely held” requirement
of Section 856(a)(6) of the Code immediately following the Closing, (ii) Equity
Securities in Aviator DC REIT will not cause Aviator DC REIT to not be
“domestically controlled” within the meaning of Section 897(h)(4)(B) of the
Code, and (iii) Equity Securities in Aviator DC REIT and Equity Securities in
certain of Aviator DC REIT’s Subsidiaries will not cause any income of any Group
Company REIT to fail to qualify as “rents from real property” for purposes of
Section 856(d) of the Code.

ARTICLE VI
PRE-CLOSING COVENANTS

Section 6.1    Conduct of Business Prior to the Closing.
(a)    During the period from the date of this Agreement until the earlier of
(i) the Closing, or (ii) the date of this Agreement is terminated in accordance
with its terms (such period, the “Pre-Closing Period”), except (A) as set forth
on Exhibit 6.1(a), (B) as required by applicable Law, (C) as required by this
Agreement (including the Restructuring), (D) as required to maintain the REIT
status of each Group Company REIT or (E) otherwise consented to in writing by
the Investors (which consent will not be unreasonably withheld, conditioned or
delayed), Vantage will, and Vantage will cause each Group Company and the
Management Companies to, operate their businesses only in the ordinary course of
business consistent with past practice of the Group Companies and, to the extent
consistent with the foregoing, use commercially reasonable efforts to (1)
preserve substantially intact the business organization and assets, (2) preserve
in all material respects the current relationships of Vantage and the Group
Companies with tenants of the Projects and (3) keep and maintain their
respective assets and properties in good repair and normal operating condition,
ordinary wear and tear excepted.
(b)    Without limiting the generality of the foregoing, except (i) as set forth
on Exhibit 6.1(b), (ii) as required by applicable Law, (iii) as contemplated by
this Agreement (including the Restructuring) or the Ancillary Agreements, or
(iv) otherwise consented to in writing by the Investors (which consent will not
be unreasonably withheld, conditioned or delayed), during the Pre-Closing
Period, Vantage will not, and Vantage will not permit any of the other Group
Companies to:
(i)    amend or otherwise change the certificate of incorporation or bylaws or
equivalent Organizational Documents of Vantage or any Group Company or alter
through merger,




- 54 -



--------------------------------------------------------------------------------





liquidation, reorganization, restructuring or in any other fashion the corporate
structure or ownership of the Vantage or any Group Company, or create or form
any Subsidiary;
(ii)    issue, grant, sell, transfer, pledge, promise, dispose of or encumber,
or alter or modify the rights or obligations of its Equity Securities or any
options, warrants, convertible or exchangeable securities or other rights of any
kind to acquire its capital stock, membership interests or partnership interests
or any other ownership interests or equity-based rights of Vantage or any Group
Company;
(iii)    redeem, purchase or otherwise acquire, directly or indirectly, any of
the Equity Securities of Vantage or any Group Company;
(iv)    declare, set aside or pay any dividend or other distribution in respect
of any of their Equity Securities other than in the ordinary course of business
consistent with past practice other than (A) distributions required for each
Group Company REIT to maintain its status as a REIT under the Code or to avoid
the incurrence of any income or excise Taxes and (B) distributions on preferred
shares or units by any Group Company REIT;
(v)    effect any recapitalization, reclassification, stock split, reverse stock
split or like change in the capitalization of Vantage or any Group Company;
(vi)    sell, transfer, lease, license, sublicense, mortgage, pledge, encumber,
impair or otherwise dispose of (in whole or in part), or create, incur, assume
or cause to be subjected to any Lien (other than Permitted Liens) on, any of the
assets, rights or properties of any Group Company (including any accounts
receivable), except in the ordinary course of business consistent with past
practice;
(vii)    (A) acquire (by merger, consolidation, acquisition of stock or assets
or otherwise) or organize any Person, joint venture or any business organization
or division thereof, (B) acquire any properties or rights or assets (other than
acquisitions of immaterial assets in the ordinary course of business consistent
with past practice), or (C) acquire any Equity Securities of any Person;
(viii)    (A) incur, forgive, guarantee or modify any Indebtedness, (B) enter
into any off-balance sheet financing arrangement, or (C) make any loans or
advances.
(ix)    except as required by GAAP, change any accounting policies, procedures,
methods or practices (including with respect to reserves, revenue recognition,
inventory control, prepayment of expenses, timing for payments of accounts
payable and collection of accounts receivable);
(x)    approve or make any capital expenditure, exceeding $2,500,000 outside the
ordinary course of business and not contemplated in the applicable Approved
Business Plan (as defined in, and attached as Schedule 1 to, the YieldCo GP
Operating Agreement), other than a Nondiscretionary Expense or Emergency
Expenditure (as such terms are defined in the applicable Governance Agreement);




- 55 -



--------------------------------------------------------------------------------





(xi)    (A) enter into any Contract that if entered into prior to the date
hereof would be a Contract required to be listed on Schedule 4.12 or (B) modify,
amend, extend or supplement in any material respect, transfer or terminate or
fail to use commercially reasonable efforts to renew any Contract required to be
listed (or that if entered into prior to the date hereof would be Contract
required to be listed) on Schedule 4.12 or waive, release or assign any rights
or claims thereto or thereunder, in each case other than a Contract that Vantage
is permitted to enter into to effect any of the actions that Vantage is
explicitly permitted to take without consent pursuant to a specific sub-clause
of this Section 6.1(b);
(xii)    (A) make or change any Tax election or change any method of Tax
accounting, (B) settle or compromise any federal, state, local or foreign Tax
liability, (C) file any amended Tax Return, (D) enter into any closing agreement
relating to any Tax, (E) agree to an extension of a statute of limitations, (F)
surrender any right to claim a Tax refund, or (G) fail to prepare and file all
material Tax Returns or extensions required to be filed, except in each case if
necessary to (x) preserve the status of any Group Company REIT as a REIT or (y)
qualify or preserve the status of any Subsidiary as a disregarded entity or
partnership for U.S. federal income tax purposes or as a qualified REIT
subsidiary or taxable REIT subsidiary under the applicable provisions of the
Code;
(xiii)    pay, discharge, satisfy, settle or otherwise compromise any Proceeding
or waive, assign or release any material rights or claims, other than
settlements that do not result in any Liability for any Group Company;
(xiv)    commence a lawsuit other than (A) (1) in the ordinary course of
business consistent with past practice and (2) in such cases where it in good
faith determines that failure to commence suit would result in the material
impairment of a valuable aspect of its business or result in a loss of rights of
substantial value, provided, that it consults with the Investors prior to the
filing of such a lawsuit, or (B) for a breach of this Agreement or any Ancillary
Agreement;
(xv)    engage in, enter into or modify or amend any Contract or other
arrangement with, directly or indirectly, any Related Party;
(xvi)    terminate, amend or fail to renew or preserve any material Permit;
(xvii)    terminate, amend, fail to renew or preserve, or permit to lapse or
enter the public domain, any material Intellectual Property, except for
amendments to registered or applied for Intellectual Property completed in the
ordinary course of business consistent with past practice;
(xviii)    permit the lapse of any existing insurance policy relating to the
business or assets of Vantage or any Group Company (other than to the extent
such existing insurance policy is replaced with a policy on substantially
similar terms, in the aggregate);
(xix)    make any material changes in Vantage’s or any Group Company’s practices
and policies relating to purchasing, inventory management, marketing, selling or
pricing other than in the ordinary course of business consistent with past
practice;
(xx)    hire any person who would become a Service Provider; grant any benefits
or compensation to any current or former Service Provider or any person who
would become a




- 56 -



--------------------------------------------------------------------------------





Service Provider; incur any Liability with respect to any current or former
Service Provider; or establish, adopt, enter into, or amend any Benefit Plan or
Collective Bargaining Agreement;
(xxi)    commence any Proceeding for any voluntary liquidation, dissolution, or
winding up of Vantage or any Group Company, including initiating any bankruptcy
Proceedings on their behalf;
(xxii)    enter into any new lease, license or service level agreement that
provides for annual rent payments exceeding $10,000,000; provided, that, lease
renewals or extensions on market terms shall not require the Investors’
approval;
(xxiii)    take or omit to take any action (or permit any Affiliate, officer,
director, manager, employee, attorney, accountant, consultant, financial advisor
or other agent of Vantage or any Group Company to take or omit to take any
action) that would, or would reasonably be expected to, result in a failure to
satisfy any of the conditions set forth in Article VIII;
(xxiv)    (A) take or fail to take any action, which action or failure to act
would reasonably be expected to cause any Group Company REIT to fail to be
treated as a REIT under the Code or (B) make any distribution that is a
“preferential dividend” within the meaning of Section 562(c) of the Code; or
(xxv)    authorize any of the foregoing, enter into an agreement to do any of
the foregoing, or agree or enter into any Contract to do any of the foregoing.
Notwithstanding anything to the contrary set forth in this Agreement, Vantage
and the Group Companies will be permitted to take all actions (i) explicitly set
forth in the Restructuring Agreement in order to effect the Pre-Transaction
Restructuring prior to the Closing, subject to Section 6.7, to effect the
Transaction Restructuring as set forth in Exhibit 2.1 and (ii) reasonably
necessary to ensure that each Group Company REIT will be taxable as a REIT for
the taxable year of such entity that includes the Closing Date and will take any
action which is consistent with such REIT qualification for such taxable year or
any prior taxable year.

Section 6.2    Access. During the Pre-Closing Period:
(a)    Except to the extent prohibited by applicable Law, Vantage shall use
commercially reasonable efforts to, and shall use commercially reasonable
efforts to cause each Group Company and each Management Company and their
respective Service Providers, attorneys, accountants and other agents (in the
case of accounting, legal and other Representatives, at the Investors’ sole
cost) to, provide, to the Investors and their accounting, legal and other
representatives, as well as their respective officers, employees, affiliates and
other agents, reasonable access at all reasonable times and during normal
business hours, upon reasonable notice (in each case, arranged through Sureel
Choksi, Sharif Metwalli or Dave Renner), to Vantage’s, each Group Company’s and
each of their Subsidiaries’ facilities and personnel at the Investors’
reasonable request; provided, that (i) none of Vantage or any of the Group
Companies or Management Companies will be required to take any action which
would constitute a waiver of the attorney-client privilege, (ii) Vantage need
not supply the Investors with any information which, in the reasonable judgment
of Vantage, upon advice of counsel, Vantage, any Group Company or any Management
Company is under a contractual or legal




- 57 -



--------------------------------------------------------------------------------





obligation not to supply, and (iii) in no event shall the Investors be permitted
to conduct any sampling of soil, sediment, groundwater, surface water or
building material. Upon the Investors’ request, subject to Vantage’s consent
(which may be withheld in its sole discretion), each Investor and its officers,
directors, managers, employees, attorneys, accountants, consultants, financial
advisors and other agents shall be provided with reasonable access to Vantage’s
and each Group Companies’ customers, lessees, suppliers and distributors,
provided, that Vantage shall be entitled to participate in any discussions.
Vantage shall report to the Investors, as and when reasonably requested,
concerning the status of the operations, finances and affairs of the Group
Companies and deliver to the Investors any internally prepared and readily
available financial statements since the date of the Combined Audited
Statements.
(b)    Information provided to the Investors or their respective officers,
directors, managers, employees, attorneys, accountants, consultants, financial
advisors and other agents under this Section 6.2 will, to the extent applicable,
be subject to the terms of the confidentiality agreement dated October 31, 2019,
between an Affiliate of Investor 1(a) and Vantage (the “Confidentiality
Agreement”), which will continue in full force and effect until the Closing, at
which time the Confidentiality Agreement will be terminated in all respects;
provided, however, than any of the rights and obligations in the Confidentiality
Agreement with respect to confidential documents or information relating to the
DevCo Assets, will continue to apply for so long as such information is retained
by the recipient thereof and in accordance with the terms of the Confidentiality
Agreement. If for any reason this Agreement is terminated prior to the Closing
Date, the Confidentiality Agreement will nonetheless continue in full force and
effect in accordance with its terms.

Section 6.3    Notification of Certain Matters.
(a)    Vantage shall give prompt written notice to the Investors of (i) the
occurrence of any Event that, individually or in combination with any other
Events, has had or could reasonably be expected to have (A) a Material Adverse
Effect, or (B) a material adverse effect on Vantage’s ability to consummate the
transactions contemplated by this Agreement, (ii) any failure of any Group
Company or any other Affiliate of Vantage to comply with or satisfy any covenant
or agreement to be complied with or satisfied by it hereunder or any Event that
would otherwise result in the nonfulfillment of any of the conditions to the
Investors’ obligations hereunder, (iii) any notice or other communication from
any Person alleging that the consent of such Person is or may be required in
connection with the consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements, or (iv) any Proceeding pending or, to
Vantage’s Knowledge, threatened against a Party or the Parties relating to the
transactions contemplated by this Agreement or the Ancillary Agreements.
(b)    Notwithstanding anything to the contrary contained herein, no notice
delivered pursuant to Section 6.3(a), nor any other information any Investor may
otherwise obtain from any Group Company or other Person, shall be deemed to cure
any breach of any representation, warranty, covenant or agreement of Vantage or
any other Group Company or any of its Affiliates contained in this Agreement or
any Ancillary Agreement or have any effect for any purpose under this Agreement
or any Ancillary Agreement, including determining the compliance by Vantage or
any other Group Company with any covenant set forth herein, the satisfaction of
the conditions set forth in Section 8.1, any right of the Investors to terminate
this Agreement under Section 9.1 or any Investor Indemnified Party’s rights to
indemnification pursuant to Section 10.2.




- 58 -



--------------------------------------------------------------------------------






Section 6.4    Exclusivity. During the Pre-Closing Period, Vantage will not (and
will cause the other Group Companies, and their respective Affiliates, officers,
directors, managers, employees, attorneys, accountants, financial advisors, and
other agents not to), directly or indirectly: (a) solicit, initiate or knowingly
encourage (including by way of furnishing any information related to the Group
Companies or Vantage), or knowingly induce or knowingly take any other action
which could reasonably be expected to lead to the making, submission or
announcement of, any proposal or inquiry that constitutes, or could reasonably
be likely to lead to, an Acquisition Proposal; (b) other than informing Persons
of the provisions contained in this Section 6.4, enter into, continue or
participate in any discussions or any negotiations regarding any Acquisition
Proposal or otherwise take any action to knowingly facilitate or knowing induce
any effort or attempt to make or implement an Acquisition Proposal; (c) approve,
endorse, recommend or enter into, continue or participate in any discussions or
any negotiations regarding any Acquisition Proposal or any letter of intent,
memorandum of understanding or Contract contemplating an Acquisition Proposal or
requiring Vantage or the Group Companies to abandon or terminate its or their
obligations under this Agreement; or (d) agree, resolve or commit to do any of
the foregoing. Vantage and the Group Companies agree to notify the Investors
within two (2) Business Days if any Person makes any proposal, offer, inquiry or
contact with respect to an Acquisition Proposal and provide the Investors with
the identity of such Person. Vantage and its Affiliates will immediately cease
and cause to be terminated any existing discussions with any Person (other than
the Investors) concerning any proposal relating to an Acquisition Proposal;
provided, that, the foregoing will not prohibit Vantage or any other Group
Company from continuing or participating in any discussion related to the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements with (i) solely to the extent reasonably necessary,
existing direct or indirect holders of Equity Securities of the Group Companies
and their Representatives or (ii) co-investors identified in writing as such by
the Investors. Notwithstanding the foregoing, nothing in this Section 6.4 will
prevent the Group Companies from taking any action required to complete the
Restructuring.

Section 6.5    Efforts to Close; Consents and Filings.
(a)    Each Party will, and Vantage will cause the Group Companies to, use
commercially reasonable efforts to take, or cause to be taken, all appropriate
action to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Agreements as promptly as practicable, including to (i) obtain
from Governmental Authorities and other Persons all consents, approvals,
authorizations, qualifications and Orders as are necessary for the consummation
of the transactions contemplated by this Agreement and the Ancillary Agreements
and (ii) promptly, and in any event within three (3) Business Days after the
Effective Date, make any appropriate filing that may be required under any
applicable Antitrust Laws.
(b)    Notwithstanding Section 6.5(a), the Investors shall promptly, and in any
event within five (5) Business Days after the Effective Date, with the
assistance of and in consultation with the Vantage, file a submission with the
Commissioner requesting an advance ruling certificate under section 102 of the
Competition Act and, in lieu thereof, a no-action letter, in connection with the
transactions contemplated by this Agreement. If requested by the other, the
Investors and Vantage shall each file with the Commissioner, within five (5)
Business Days following receipt of such




- 59 -



--------------------------------------------------------------------------------





request by Vantage, the notice and information required under section 114(1) of
the Competition Act.
(c)    Prior to the Closing, Vantage will, or will cause the Group Companies to,
use commercially reasonable efforts to obtain (i) the Required Consent and (ii)
an Acceptable Estoppel Certificate from the tenants listed on Exhibit 6.5(c)(ii)
with respect to the respective premises set forth on Exhibit 6.5(c)(ii). Vantage
will, or will cause the Group Companies to, promptly deliver to the Investors
copies of any Estoppel Certificate if such Estoppel Certificate is received from
a tenant. In the event that an Estoppel Certificate is not obtained prior to the
Closing, Vantage and the Retained Owners will continue to use commercially
reasonable efforts to obtain such Estoppel Certificate until the one year
anniversary of the Closing.
(d)    Unless prohibited by applicable Law or by the applicable Governmental
Authority, the Investors and Vantage will, and Vantage will cause each Group
Company, (i) use commercially reasonable efforts, including by cooperating with
and providing information and assistance to the other Party, to obtain the
Competition Act Approval as soon as practicable and, in any event, no later than
the Closing Date, (ii) permit the other Party an advance opportunity to review
and comment upon any proposed written communications to a Governmental
Authority, consider in good faith the comments of the other Party, and provide
the other Party with final copies thereof, (iii) to the extent reasonably
practicable, not participate in or attend any meeting, or engage in any
conversation with any Governmental Authority in respect of this Agreement and
the Ancillary Agreements without the other Party, (iv) to the extent reasonably
practicable, give the other reasonable prior notice of any such meeting or
conversation, and (v) in the event one such Party is prohibited by applicable
Law or Order or by the applicable Governmental Authority from participating or
attending any such meeting or engaging in any such conversation, keep such
non-participating Party reasonably apprised in writing with respect thereto.
(e)    Notwithstanding anything herein to the contrary, the Investors will not
be required to take or agree to undertake any action, including entering into
any consent decree, hold separate order or other arrangement, that would (i)
require the divestiture of any assets of any Investor, any Group Company or any
of their respective Affiliates, (ii) prohibit any Investor’s operation of the
Group Companies or any of their assets or businesses or any of any Investor’s or
its Affiliate’s other assets or businesses, or (iii) materially limit any
Investor’s ability to acquire or hold, or exercise material rights of ownership
with respect to, the YieldCos Securities.
(f)    Where a Party is required to provide information to the other Party that
the disclosing Party deems to be competitively sensitive, the disclosing Party
may restrict the provision of such competitively sensitive information only to
the external legal counsel of the other Party, provided that the disclosing
Party also provides a redacted version of any such information to the other
Party.
(g)    The Investors and Vantage shall split the costs of the filing fee
incurred with respect to the Competition Act Approval and any other filing that
may be required under any applicable Antitrust Laws equally.




- 60 -



--------------------------------------------------------------------------------





(h)    Notwithstanding anything herein to the contrary, prior to the Closing,
the Investors shall not make any filings or give any notices pursuant to the ICA
in respect to the transactions contemplated by this Agreement or the Ancillary
Agreements.

Section 6.6    D&O Insurance. Before the Closing, Vantage will cause the Group
Companies to obtain a six-year prepaid “tail policy” for directors’ and
officers’ liability insurance, with respect to matters arising on or before the
Closing Date (the “D&O Policy”), in the form of the D&O Policy provided by
Vantage to the Investors prior to the Effective Date, and the prepaid cost of
such policy will be included in Shared Expenses.

Section 6.7    Pre-Transaction Restructuring. Vantage will, and will cause all
of its applicable Affiliates to, on or prior to the Calculation Time, take all
such actions as are necessary to complete and effect the Pre-Transaction
Restructuring in accordance with the terms of the Restructuring Agreement. The
Pre-Transaction Restructuring will be implemented prior to the Calculation Time.
Other than the amount of Shared Expenses set forth in item 9 of Exhibit 1.1(e)
(the “Restructuring Shared Expense”), any and all costs, fees, Taxes and
expenses incurred by, or on behalf of, any Group Company, or in connection with
any of the Projects, relating to the preparation for or consummation of the
Pre-Closing Restructuring shall be included in the calculation of Transaction
Costs.

Section 6.8    Title Policies. Vantage has (a) provided the Investors with the
title insurance commitments (collectively, the “Title Commitments”) for each
Project issued by Chicago Title Insurance Company (the “Title Company”) and (b)
engaged a surveying company to perform and deliver ALTA/NSPS real estate surveys
for each of the Projects. Vantage and the other Group Companies, as the case may
be, will be required to deliver the Title Affidavits in connection with the
issuance of the Title Policies. At Closing, the Title Company shall be
unconditionally committed to issue the Title Policies to the Investors upon
receipt of the title insurance premiums therefor. “Title Policy” means an
extended coverage American Land Title Association (ALTA) Form 2006 Owner’s
Policy of Title Insurance (or the corresponding policy available in California,
Washington, or Quebec, Canada, or Montreal, Canada), together with any and all
endorsements reasonably requested by the Investors (including non-imputation
endorsement), subject only to the Permitted Encumbrances; provided, that such
endorsements shall not include any endorsements requested by the Investors that
require the delivery of an affidavit or indemnity not contained within the Title
Affidavits.

Section 6.9    REIT Status Opinion. Vantage shall cause each Group Company REIT
to obtain a “REIT status” opinion of Jones Day or another nationally recognized
tax counsel, substantially in the forms attached hereto as Exhibit 6.9, which
opinions shall be subject to customary exceptions, assumptions and
qualifications and based on customary representations contained in the tax
representation letter (the “REIT Status Opinion”), it being acknowledged,
understood and agreed that, to the extent reasonably necessary for Jones Day or
another nationally recognized tax counsel to deliver the REIT Status Opinion,
the Parties shall work together in good faith to modify the structure of the
transactions contemplated by this Agreement (which may include modifying steps
in the Restructuring) and make corresponding amendments to the Agreement and the
Pre-Transaction Restructuring Documents so as to allow the REIT Status Opinion
to be delivered while preserving the overall economic results and ongoing
governance rights of the Parties contemplated by this Agreement.




- 61 -



--------------------------------------------------------------------------------






Section 6.10    Specified BBNB Lease Amendment. If Vantage elects to waive the
condition in Section 8.2(e), the Specified BBNB Lease Amendment will be added to
Schedule 7 of the YieldCo GP Operating Agreement as Inventory and Expansion
Capacity (as defined in the YieldCo GP Operating Agreement) for the additional
megawatts contemplated thereunder (and as set forth in Exhibit 1.1(d)(ii)). If
fourteen (14) days after all of the conditions to Closing in Article VIII have
been satisfied other than the condition in Section 8.2(e), Vantage has not yet
received an executed copy of the Specified BBNB Lease Amendment, Vantage will
waive the condition in Section 8.2(e) and the Specified BBNB Lease Amendment
will be added to Schedule 7 of the YieldCo GP Operating Agreement as Inventory
and Expansion Capacity.

ARTICLE VII
OTHER COVENANTS OF THE PARTIES

Section 7.1    Further Assurances. If, after Closing, any further action is
necessary or proper to carry out any purpose or intent of this Agreement or any
Ancillary Agreement, or to evidence or effectuate the transactions contemplated
hereby or thereby, then each of the Investors and the Retained Owners will take,
and will cause their respective Affiliates to take, such further action
(including the execution and delivery of further documents) as the other party
reasonably requests to carry out such purpose. The foregoing will be at the
expense of such requesting party, except to the extent this Agreement otherwise
allocates such expense to any other party.

Section 7.2    Confidentiality; Press Releases. The initial press release
regarding this Agreement shall be a mutually acceptable joint press release.
Prior to the Closing, no Party shall make any press release or public
announcement setting forth the terms of the transactions contemplated hereby
without the approval of the other Party (such consent not to be unreasonably
withheld, conditioned or delayed). Notwithstanding the foregoing or anything to
the contrary in the Confidentiality Agreement, either Party (or any of its
Affiliates) may release information concerning the transactions contemplated
hereby at any time after the date of this Agreement, (i) in the manner in which
its Affiliates publicly disclosed transactions prior to the date hereof, (ii) to
comply with any applicable Laws, including pursuant to governmental regulations
and statutes as required by law, including the rules of any stock exchange, for
publicly filing entities or pursuant to an Order by a court of competent
jurisdiction, or (iii) to the extent, in the good faith judgment of a Party’s
counsel, accountants, or advisors, as applicable, such disclosure is required to
be made (including in any registration statement, other disclosure document,
press release or public announcement) in connection with such Party’s (or any of
its Affiliate’s) quarterly earnings results, earnings guidance or capital
raising and other fund raising activities; provided, however, (x) in each case,
to the extent not prohibited by Law, such Party shall provide the other Party
with a reasonable opportunity (and in any case no less than twenty-four (24)
hours) to review and provide comment on such proposed release, which comments
will be considered by the releasing Party in good faith and (y) that PSP’s name
shall not be disclosed in any such press release or public announcement without
PSP’s prior written consent (other than pursuant to item (ii) of this Section
7.2) and, in any event, such disclosure shall be subject to the next proviso;
provided, further, in the case of a proposed release with specific reference to
the items set forth Exhibit 7.2, to the extent not prohibited by Law, the
releasing Party shall use commercially reasonable efforts to obtain an order or
other assurance that confidential treatment will be accorded to the applicable
portion of such release.




- 62 -



--------------------------------------------------------------------------------





Notwithstanding the foregoing or anything to the contrary in the Confidentiality
Agreement, nothing herein shall limit the right of an Affiliate of either Party
that is a public reporting company to publicly disclose the transaction with the
same information and consistent with any disclosure previously made in
compliance with this Section 7.2.



Section 7.3    Misallocation of Assets and Liabilities. In the event that, at
any time from and after the Closing, any of the Investors or the Retained Owners
(or their respective Affiliates, as applicable) discovers that it or any of its
Affiliates is the owner of, receives or otherwise comes to possess or is liable
for (a) any asset (including the receipt of payments made pursuant to Contracts
and Leases) or (b) any Liability, in each case that is attributable to the other
Party or any Person that is an Affiliate of the other Party pursuant to this
Agreement or any Ancillary Agreement (except in the case of any acquisition of
assets or assumption of liabilities from the other Party for value subsequent to
the Closing), such Party will promptly convey, or cause to be conveyed, such
asset or assign, or cause to be assigned, such Liability to the Person so
entitled thereto or responsible therefor (and the relevant Party will cause such
entitled Person to accept such asset or assume, perform and fulfill when due
and, to the extent applicable, comply with, such Liability), and, in each case,
at the sole expense of the Retained Owners. The Parties agree that the Contracts
on Schedule 4.12 marked with an asterisk may be assigned by the applicable
Project Entity to one of the Management Companies as described in Schedule 4.12.

Section 7.4    R&W Policy. The Parties agree that the Investors will pay or
cause to be paid all outstanding costs and expenses related to the R&W Policy
(the “R&W Policy Costs”) (provided, however, notwithstanding the foregoing, that
20% of the R&W Policy Costs will be borne by Vantage in connection with this
Agreement pursuant to the definition of “Closing Consideration” (such 20%, the
“Vantage R&W Policy Portion”)), provided, that, in no event will the Investors’
third-party advisor fees (other than any fees payable to Lockton Companies Inc.
or any of its Affiliates, which fees shall constitute R&W Policy Costs) in
connection with obtaining the R&W Policy constitute R&W Policy Costs for the
purpose of calculating the Vantage R&W Policy Portion. The Investors will cause
the R&W Policy to contain a waiver of subrogation against the Retained Owners by
the insurer thereunder (except, with respect to a Retained Owner, in the case of
fraud on the part of such Retained Owner), and will provide a copy of the R&W
Policy to Vantage. After the date hereof, the Investors shall not amend the
terms of the R&W Policy in any manner that would be adverse to the Retained
Owners without the Retained Owners’ prior written consent. Vantage will, and
will cause the Group Companies, to cooperate with the Investors with respect to
the Investors obtaining and binding the R&W Policy.

Section 7.5    Vantage REIT Covenants.
(a)    Vantage will take, and will cause each of Aviator DC REIT and each of its
Subsidiaries to take, such actions as are necessary for each Group Company REIT
to maintain its qualifications as a REIT under the Code for any period or
portion thereof ending on or prior to the Closing Date or to avoid incurring
U.S. federal Income Taxes under Sections 857(b) or 4981 of the Code. Prior to
the Closing Date, Vantage will promptly notify the Investors if Vantage becomes
aware of any issue that it believes would adversely impact the maintenance of
the REIT status of any Group Company REIT for each Group Company REIT’s 2019 and
2020 taxable years, and cooperate and consult in good faith with the Investors
with respect thereto.




- 63 -



--------------------------------------------------------------------------------





(b)    From and after the Closing, each of the Investor and the Retained Owners
shall cause Aviator DC REIT to at all times be domestically controlled within
the meaning of Section 897(h)(4)(B) of the Code. Each of the Investor and the
Retained Owners shall take all actions necessary, including making any
reallocation among the Investors of the YieldCos Securities purchased by the
Investors at the Closing, to ensure that the portion of Aviator DC REIT will be
domestically controlled within the meaning of Section 897(h)(4)(B) of the Code.
From and after the Closing, each of the Investors and Retained Owners shall take
all actions necessary for each Group Company REIT to qualify as a REIT for the
taxable year that includes the Closing and for all subsequent taxable years.

ARTICLE VIII
CLOSING CONDITIONS

Section 8.1    Conditions to the Investors’ Obligations. The obligation of the
Investors to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of each of the following conditions at or prior to
the Closing, any of which may be waived in writing by the Investors in their
sole discretion:
(a)    Representations and Warranties. (i) The Fundamental Representations of
Vantage and the Group Companies contained in this Agreement or any Ancillary
Agreement or any schedule, certificate or other document delivered pursuant
hereto or thereto or in connection with the transactions contemplated hereby and
thereby shall be true and correct in all but de minimis respects as of the date
of this Agreement and as of the Closing as if made at and as of the Closing
(other than such Fundamental Representations that are made as of a specified
date, which Fundamental Representations shall be true and correct in all but de
minimis respects as of such date), and (ii) the representations and warranties
of Vantage and the Group Companies (other than the Fundamental Representations
of Vantage and the Group Companies) contained in this Agreement or any Ancillary
Agreement or any schedule, certificate or other document delivered pursuant
hereto or thereto or in connection with the transactions contemplated hereby and
thereby shall be true and correct (without giving effect to any qualification or
limitation as to materiality, Material Adverse Effect or any similar
qualification or limitation set forth therein) as of the date of this Agreement
and as of the Closing as if made at and as of the Closing (other than such
representations and warranties that are made as of a specified date, which
representations and warranties shall be true and correct as of such date)
except, in the case of this item (ii), where the failure of such representations
and warranties to be true and correct would not, individually or in the
aggregate, constitute a Material Adverse Effect.
(b)    Performance of Covenants. Each Group Company and each Retained Owner
shall have performed in all material respects all of the covenants and
obligations required to be performed by it under this Agreement or any Ancillary
Agreement prior to or at the Closing.
(c)    Government Approvals. (i) All approvals from Governmental Authorities,
including the Competition Act Approval, required in connection with each Group
Company’s and the Retained Owners’ execution, delivery and performance of this
Agreement or any Ancillary Agreement, as applicable, or consummation of any
transaction contemplated hereunder or thereunder shall have




- 64 -



--------------------------------------------------------------------------------





been obtained or made and shall be in full force and effect; and (ii) all
applicable waiting and other time periods under the Antitrust Laws shall have
expired, lapsed or been terminated (as appropriate).
(d)    No Orders or Proceedings. No Order or Law shall have been entered or
adopted or be in effect, and no Proceeding shall be pending (i) by any
Governmental Authority, that would reasonably be expected to enjoin, prevent,
restrain or delay or (ii) before any Governmental Authority, that would
reasonably be expected to (x) enjoin, prevent or restrain, in each case,
consummation of any of the transactions contemplated by this Agreement or the
Ancillary Agreements or declare unlawful any of the transactions contemplated by
this Agreement or the Ancillary Agreements or cause any of the transactions
contemplated by this Agreement or the Ancillary Agreements to be rescinded
following consummation, (y) seeking to prohibit or limit in any material respect
any Investor’s ability to vote, receive distributions with respect to or
otherwise exercise ownership rights with respect to the YieldCos Securities, or
(z) affect adversely in any material respect the right of any Investor to own or
operate the businesses of or control the Group Companies or the right of the
Group Companies to own their respective assets or control their respective
businesses.
(e)    No Material Adverse Effect. Since the Effective Date, no Material Adverse
Effect has occurred.
(f)    Vantage Closing Deliverables. The Investors shall have received each item
referenced in Section 3.2.

Section 8.2    Conditions to Vantage’s Obligations. The obligation of Vantage to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of each of the following conditions at or prior to the Closing, any
of which may be waived in writing by Vantage in its sole discretion:
(a)    Representations and Warranties. (i) The Fundamental Representations of
each Investor contained in this Agreement or any Ancillary Agreement or any
schedule, certificate or other document delivered pursuant hereto or thereto or
in connection with the transactions contemplated hereby or thereby shall be true
and correct in all but de minimis respects as of the date of this Agreement and
as of the Closing as if made at and as of the Closing (other than such
Fundamental Representations that are made as of a specified date, which
Fundamental Representations shall be true and correct in all but de minimis
respects as of such date), and (ii) the representations and warranties of each
Investor (other than the Fundamental Representations of such Investor) contained
in this Agreement or any Ancillary Agreement or any schedule, certificate or
other document delivered pursuant hereto or thereto or in connection with the
transactions contemplated hereby and thereby shall be true and correct (without
giving effect to any qualification or limitation as to materiality, material
adverse effect or any similar qualification or limitation set forth therein) as
of the date of this Agreement and as of the Closing as if made at and as of the
Closing (other than such representations and warranties that are made as of a
specified date, which representations and warranties shall be true and correct
as of such date), except, in the case of this item (ii), where the failure of
such representations and warranties to be true and correct would not,
individually or in the aggregate, have a materially adverse effect on the
ability of such Investor to consummate the transactions contemplated by this
Agreement within the timing required by this Agreement.




- 65 -



--------------------------------------------------------------------------------





(b)    Performance of Covenants. Each Investor shall have performed in all
material respects all of the covenants and obligations required to be performed
by it under this Agreement or any Ancillary Agreement prior to or at the
Closing.
(c)    Government Approvals. (i) All approvals from Governmental Authorities
required in connection with the Investors’ execution, delivery and performance
of this Agreement or any Ancillary Agreement, as applicable, or consummation of
any transaction contemplated hereunder or thereunder shall have been obtained or
made and shall be in full force and effect; and (ii) all applicable waiting and
other time periods under the Antitrust Laws shall have expired, lapsed or been
terminated (as appropriate).
(d)    No Orders or Proceedings. No Order or Law shall have been entered or
adopted or be in effect, and no Proceeding shall be pending (i) by any
Governmental Authority, that would reasonably be expected to enjoin, prevent,
restrain or delay or (ii) before any Governmental Authority, that would
reasonably be expected to enjoin, prevent or restrain, in each case,
consummation of any of the transactions contemplated by this Agreement or the
Ancillary Agreements or declare unlawful any of the transactions contemplated by
this Agreement or the Ancillary Agreements or cause any of the transactions
contemplated by this Agreement or the Ancillary Agreements to be rescinded
following consummation.
(e)    Specified BBNB Lease Amendment. Vantage shall have received an executed
copy of the Specified BBNB Lease Amendment.
(f)    Investors Closing Deliverables. Vantage shall have received each item
referenced in Section 3.3.

ARTICLE IX
TERMINATION

Section 9.1    Termination. This Agreement may be terminated at any time prior
to the Closing only as follows:
(a)    by mutual written consent of the Investors and Vantage;
(b)    by the Investors if at any time (i) any of the representations or
warranties in Article IV is or becomes untrue or inaccurate such that the
conditions set forth in Section 8.1(a) would not be satisfied (treating such
time as if it were the Closing for purposes of this Section 9.1(b)), or (ii)
there has been a breach on the part of Vantage, the Retained Owners or any of
their Affiliates of any of their covenants or agreements contained in this
Agreement such that the condition set forth in Section 8.1(b) would not be
satisfied (treating such time as if it were the Closing for purposes of this
Section 9.1(b)), which failure to be true and accurate or breach cannot be cured
by Vantage by the Outside Date or, if capable of being cured, shall not have
been cured within thirty (30) days after delivery of notice thereof by the
Investors to Vantage or any shorter period of time that remains between the date
the Investors deliver written notice of such breach and Outside Date, provided,
that the Investors shall not be entitled to terminate pursuant to this
Section 9.1(b) if such failure to




- 66 -



--------------------------------------------------------------------------------





be true and accurate or breach was primarily caused by the failure of the
Investors to perform in any material respect any of the covenants or agreements
to be performed by it prior to the Closing;
(c)    by Vantage if at any time (i) any of the representations of the Investors
in Article V is or becomes untrue or inaccurate such that the condition set
forth in Section 8.2(a) would not be satisfied (treating such time as if it were
the Closing for the purposes of this Section 9.1(c)), or (ii) there has been a
breach on the part of the Investors of any of their covenants or agreements
contained in this Agreement such that the condition set forth in Section 8.2(b)
would not be satisfied (treating such time as if it were the Closing for purpose
of this Section 9.1(c)), which failure to be true and accurate or breach cannot
be cured by the Investors by the Outside Date or, if capable of being cured,
shall not have been cured within thirty (30) days after delivery of notice
thereof by Vantage to the Investors or any shorter period of time that remains
between the date Vantage delivers written notice of such breach and the Outside
Date, provided, that Vantage shall not be entitled to terminate pursuant to this
Section 9.1(c) if such failure to be true and accurate or breach was primarily
caused by the failure of Vantage or any of its Affiliates to perform in any
material respect any of the covenants or agreements to be performed by it prior
to the Closing;
(d)    by either the Investors or Vantage if the Closing has not occurred on or
before December 31, 2020 (the “Outside Date”), provided, that the Party seeking
to terminate shall not be entitled to terminate pursuant to this Section 9.1(d)
if the failure of the consummation was primarily caused by the failure of the
Investors (if the Investors are seeking to terminate) or Vantage, the Retained
Owners or any of their Affiliates (if Vantage is seeking to terminate) to
perform in any material respect any of the covenants or agreements to be
performed by it or them, as applicable, prior to the Closing;
(e)    by either the Investors or Vantage if a Law is enacted, adopted,
promulgated or enforced that makes consummation of the transactions contemplated
hereby illegal or otherwise prohibited or if the consummation of the
transactions contemplated hereby would violate any final and non-appealable
Order of any Governmental Authority having competent jurisdiction; provided,
however, that the Party seeking to terminate shall not be entitled to terminate
pursuant to this Section 9.1(e) if the imposition of such Order or the failure
of such Order to be resisted, resolved or lifted, as applicable was primarily
caused by the failure of the Investors (if the Investors are seeking to
terminate) or Vantage or any of its Affiliates (if Vantage is seeking to
terminate) to perform in any material respect any of the covenants or agreements
to be performed by it or them, as applicable, prior to the Closing; or
(f)    by the Investors if there arises any Law or Proceeding by a Governmental
Authority that would prohibit the Investors’ ownership of all or any portion of
the YieldCos Securities or the business or assets of any Group Company, or that
would compel any Investor or any of its Affiliates to dispose of any existing
assets or business; provided, however, that the Investors shall not be entitled
to terminate pursuant to this Section 9.1(f) if the Investors’ failure to
fulfill any obligation under this Agreement shall have been the cause of or
shall have resulted in such Law or if the imposition of such Order or the
failure of such Order to be resisted, resolved or lifted, as applicable, was
primarily caused by the failure of the Investors.

Section 9.2    Effect of Termination. In the event of termination of this
Agreement as provided in this Article IX, this Agreement shall immediately
terminate and have no further force




- 67 -



--------------------------------------------------------------------------------





and effect and there shall be no liability on the part of any Party to any other
Party under this Agreement, except that (a) the covenants and agreements set
forth in this Section 9.2, Section 7.2 and Article XI and all definitions herein
necessary to interpret any of the foregoing provisions shall remain in full
force and effect and survive such termination indefinitely and (b) nothing in
this Section 9.2 shall release any Party from any Liability for any breach by
such Party of this Agreement before the effective date of such termination, or
otherwise affect any of the rights or remedies (whether under this Agreement, or
at law, in equity or otherwise) available to any Party with respect to the
breach of this Agreement by any Party before the effective date of such
termination.

ARTICLE X
INDEMNIFICATION

Section 10.1    Survival. The representations, warranties, covenants and
agreements contained herein will survive the Closing pursuant to this
Section 10.1.
(a)    The indemnification obligations under Section 10.2(a) and Section 10.3(a)
with respect to inaccuracies in or breaches of representations and warranties
contained in Articles IV and V of this Agreement or any certificate delivered
hereunder will survive the Closing and continue until the date that is twelve
(12) months after the Closing Date; provided, however, that such indemnification
obligations with respect to breaches of any Fundamental Representation, shall
survive the Closing and continue until the date that is thirty-six (36) months
after the Closing Date; provided, further, that all representations and
warranties set forth in Section 4.10 and the last sentence of Section 4.4 shall
survive the Closing until sixty (60) days after the date on which the statute of
limitations with respect to the applicable Taxes referenced therein has expired.
The covenants and agreements contained in this Agreement to be performed prior
to the Closing will survive the Closing and continue until the date that is 12
months after the Closing Date. The covenants and agreements contained in this
Agreement to be performed after the Closing will survive in accordance with
their respective terms. The indemnification obligations under Section 10.2(h)(i)
shall survive the Closing until sixty (60) days after the date on which the
statute of limitations with respect to the applicable Taxes referenced therein
has expired.
(b)    Notwithstanding anything to the contrary contained herein, if written
notice of any claim for indemnification hereunder has been delivered in
accordance herewith prior to the expiration of the applicable period set forth
above, the indemnification obligations will continue with respect to such claim
until the final resolution and satisfaction of such claim in accordance with the
provisions of this Article X, and the indemnifying parties will indemnify the
indemnified parties for all Losses incurred with respect of such claim (subject
to any applicable limitations herein), regardless of when such Losses are
incurred. None of the survival periods, termination dates or limitations
contained in this Article X will apply to any claims relating to fraud.

Section 10.2    Indemnification by Vantage. From and after the Closing, and
subject to the terms of this Agreement, the Retained Owners agree, in all cases
subject to the limitations set forth in this Article X, to jointly and
severally, for all Losses recovered from the Indemnity Escrow Funds, and
severally and not jointly for any other Losses, indemnify, defend and hold
harmless the Investor Indemnified Parties from and against, and pay or reimburse
the Investor Indemnified Parties for,




- 68 -



--------------------------------------------------------------------------------





any and all Losses asserted against, relating to, imposed upon, suffered or
incurred by any Investor Indemnified Party by reason of, resulting from or
arising out of:
(a)    any inaccuracy in or breach of any of the representations or warranties
in Article IV of this Agreement or any schedule or certificate delivered
hereunder (excluding the representations and warranties set forth in the last
sentence of Section 4.4);
(b)    any breach by (i) any Group Company of its covenants or agreements
contained in this Agreement to be performed by it prior to the Closing, or (ii)
the Retained Owners of any of their covenants or agreements contained in this
Agreement;
(c)    the amount of any Closing Indebtedness, Closing Transaction Costs, Shared
Expenses and Specified BBNB Growth Capex and Leasing Costs that were not taken
into account in the calculation of the Final Closing Consideration and the
post-Closing adjustment in accordance with Section 3.4(b);
(d)    any Vantage Taxes that were not taken into account in the calculation of
the Final Closing Consideration and the post-Closing adjustment in accordance
with Section 3.4(b);
(e)    any Liabilities related to any of the Service Providers of the Management
Companies, including ERISA, wage and hour, and discrimination and harassment
Liabilities;
(f)    (i) the Pre-Transaction Restructuring (other than the Restructuring
Shared Expense) and (ii) so long as the Investors satisfy the Investors
Restructuring Obligations, the Transaction Restructuring (in each case, other
than the Liabilities expressly assumed or retained by any Group Company pursuant
to the Restructuring Agreement);
(g)    any claim, demand or other Proceeding by any current or former direct or
indirect holder of any Equity Security of any Group Company or the Retained
Owners (with respect to Equity Securities held prior to the Closing), or any
other Person entitled (or claiming to be entitled) to any payment or amounts
arising out of or in connection with this Agreement or the transaction
contemplated hereby in respect of any Equity Security of any Group Company or
the Retained Owners (other than payment in accordance with the provisions of
this Agreement); and
(h)    (i) any Tax liability of DBABa or DBABb, whether assessed against DBABa
or DBABb directly or against Aviator DC REIT or any of its Affiliates as a
transferee or successor of DBABa or DBABb, whether existing as of the date of
this Agreement or resulting from consummation of the transactions contemplated
hereby and together with any penalties and interest with respect thereto, or
(ii) any inaccuracy in or breach of any of the representations or warranties in
the last sentence of Section 4.4. 

Section 10.3    Indemnification by the Investors. From and after the Closing,
and subject to the terms of this Agreement, each Investor agrees, subject to the
limitations set forth in this Article X, to indemnify, severally and not
jointly, defend and hold harmless the Vantage Indemnified Parties from and
against, and pay or reimburse the Vantage Indemnified Parties for, any and all
Losses asserted against, relating to, imposed upon, suffered or incurred by any
Vantage Indemnified Party by reason of, resulting from or arising out of:




- 69 -



--------------------------------------------------------------------------------





(a)    any inaccuracy in or breach of any of the representations and warranties
of such Investor contained in Article V of this Agreement or any certificate
delivered hereunder; and
(b)    a breach by such Investor of any of its covenants or agreements contained
in this Agreement or any certificate delivered pursuant hereto.

Section 10.4    Indemnification Procedure.
(a)    Any claim by the Investor Indemnified Parties with respect to a Loss that
does not result from or arise out of a Third Party Claim will be asserted by the
Investors by promptly delivering written notice of such claim (a “Claim Notice”)
to the Retained Owners, provided, that the failure to so notify the Retained
Owners will not relieve the Retained Owners of their obligations under this
Article X except to the extent (and only to the extent) that the Retained Owners
forfeit rights or defenses by reason of such failure or are otherwise prejudiced
thereby. Each Claim Notice will specify in reasonable detail the nature of and
legal basis for the claim for indemnification set forth in such Claim Notice,
the amount or a good faith estimate of the potential Losses (to the extent
ascertainable or estimable) against which the Investor Indemnified Parties seek
indemnification and the provisions of this Agreement upon which such claim for
indemnification is made (including the specific representations, warranties,
covenants and/or agreements that are alleged to be inaccurate or alleged to have
been breached).
(b)    In the event that any Investor Indemnified Party receives notice of the
assertion of any claim or of the commencement of any Proceeding by any Person
who is not a Party or an Affiliate of a Party (a “Third Party Claim”) against
such Investor Indemnified Party with respect to which the Retained Owners are or
may be required to provide indemnification under this Agreement, the Investors
will deliver a Claim Notice regarding such Third Party Claim to the Retained
Owners as promptly as practicable, but in any event within thirty (30) days,
after learning of such Third Party Claim, provided, that the failure to so
notify the Retained Owners will not relieve the Retained Owners of their
obligations under this Article X, except to the extent (and only to the extent)
that the Retained Owners forfeit rights or defenses by reason of such failure or
are otherwise prejudiced thereby.
(c)    In the event of a Third Party Claim, the Retained Owners, at their
option, will be entitled to assume the defense thereof (subject to the
limitations set forth below) by (i) delivering written notice to the Investors
of the Retained Owners’ election to assume the defense of such Third Party Claim
within fifteen (15) days of receipt of a Claim Notice in respect of such Third
Party Claim from the Investors, and (ii) appointing counsel reasonably
acceptable to the Investors to be the lead counsel in connection with such
defense. If the Retained Owners do not elect to assume the defense of such Third
Party Claim within the time period and otherwise in accordance with the
preceding sentence, the Investor Indemnified Party will have the sole right to
assume the defense of and to settle such Third Party Claim.
(d)    If the Retained Owners have assumed the defense of a Third Party Claim in
accordance with the terms hereof, the Investor Indemnified Parties will deliver
to the Retained Owners copies of all other notices and documents (including
court papers) received by the Investor Indemnified Parties from the plaintiff
relating to the Third Party Claim. The Investor Indemnified Parties will be
entitled to participate in the defense of such claim and to employ counsel of
their




- 70 -



--------------------------------------------------------------------------------





choice for such purpose; provided, that the Retained Owners will not be required
to pay or otherwise indemnify the Investor Indemnified Parties against any
attorneys’ fees or other expenses incurred by the Investor Indemnified Parties
in connection with such matter following the Retained Owner’s election to assume
the defense of such matter, other than any reasonable and documented fees and
expenses of such separate counsel (i) that are incurred prior to the date the
Retained Owners assume control of such defense or (ii) if the Investor
Indemnified Parties will have concluded upon advice of outside legal counsel
that that there exists a conflict of interest with the Investor Indemnified
Parties with respect to such Third Party Claim or that there may be one or more
legal defenses available to such Investor Indemnified Party that are not
available to the Retained Owners, which in each case of clause (i) and (ii) will
be indemnifiable Losses hereunder to the extent it is determined that an
Investor Indemnified Party is entitled to indemnification hereunder.
(e)    Notwithstanding anything to the contrary contained herein, the Retained
Owners will not be entitled to control the defense of a Third Party Claim (and
the Investor Indemnified Parties will be entitled to maintain or assume control
of the defense of such Third Party Claim, at the Retained Owners’ sole expense)
if (i) the Third Party Claim relates to Taxes or involves any criminal
Proceeding against any Investor Indemnified Party, (ii) the Third Party Claim
seeks relief other than monetary relief, including an injunction or other
equitable relief, from the Investor Indemnified Parties, (iii) the Losses
relating to the claim reasonably would be expected to exceed the maximum amount
that the Investor Indemnified Parties would be entitled to recover from the
Retained Owners in respect of such claim under this Article X, (iv) the Retained
Owners fail to diligently defend the Third Party Claim or (v) the Investor
Indemnified Party elects to pursue one or more defenses or counterclaims
available to it that the Investor Indemnified Party concludes, upon the advice
of outside legal counsel, are inconsistent with one or more of those that are
being pursued by the Retained Owners in respect of such Third Party Claim or any
litigation relating thereto.
(f)    If the Retained Owners control the defense of any Third Party Claim, the
Retained Owners will obtain the prior written consent of the Investor
Indemnified Parties before entering into any settlement of, consenting to the
entry of any judgment with respect to or ceasing to defend such Third Party
Claim if (i) pursuant to or as a result of such settlement, consent or
cessation, injunctive or other equitable or non-monetary relief will be imposed
against the Investor Indemnified Parties, or a finding or admission of any
violation of applicable Law would be made against an Investor Indemnified Party,
(ii) pursuant to or as a result of such settlement, consent or cessation, any
monetary relief or remedy will be imposed against the Investor Indemnified
Parties that is not fully paid by the Retained Owners, or (iii) such settlement
or judgment does not expressly and unconditionally release the Investor
Indemnified Parties from all Liabilities and obligations with respect to such
Third Party Claim.
(g)    The Retained Owners will not be entitled to require that any Proceeding
be made or brought against any other Person before a Proceeding is brought or
claim is made against them hereunder by the Investor Indemnified Parties.

Section 10.5    Certain Limitations.




- 71 -



--------------------------------------------------------------------------------





(a)    No Investor Indemnified Party may recover in respect of any claim for
indemnification made pursuant to Section 10.2(a) unless and until the aggregate
amount of Losses that may be claimed pursuant to Section 10.2(a) exceed
$8,726,722.50 (the “Deductible”), and once the Deductible has been reached, the
Investor Indemnified Parties may make claims for indemnification for all Losses
in excess of the Deductible. No Vantage Indemnified Party may recover in respect
of any claim for indemnification made pursuant to Section 10.3(a) unless and
until the aggregate amount of Losses that may be claimed pursuant to
Section 10.3(a) exceed the Deductible, and once the Deductible has been reached,
the Vantage Indemnified Parties may make claims for indemnification for all
Losses in excess of the Deductible. Notwithstanding the foregoing, the
Deductible will not apply to Losses arising out of or resulting from any
inaccuracy in or breach of the Fundamental Representations, or with respect to
any claims relating to any fraud.
(b)    Any Losses recoverable hereunder by an Investor Indemnified Party will be
reduced in amount by (i) any insurance proceeds (including under or from the R&W
Policy) or (ii) any indemnification amounts paid by third parties under any
agreement with such third party, in each case, in respect of such Losses and
actually obtained by any Investor Indemnified Party in connection with such
Losses (in all such cases net of fees, expenses, increases in insurance premiums
or any other costs incurred by any Investor Indemnified Party in order to obtain
any such proceeds (to the extent not covered by such proceeds)), except that,
for the avoidance of doubt, insurance proceeds actually obtained by any Investor
Indemnified Party under the R&W Policy will not be reduced by the insurance
premium paid as part of the R&W Policy Costs pursuant to Section 7.4), and the
Investors will (A) use commercially reasonable efforts to obtain such proceeds
(other than with respect to claims pursuant to Section 10.2(h)(i)) and (B) to
the extent any such proceeds are actually obtained by any Investor Indemnified
Party (and other than the insurance premium paid as part of the R&W Policy Costs
pursuant to Section 7.4, net of fees, expenses, increases in insurance premiums
or any other costs incurred by any Investor Indemnified Party in order to
realize any such proceeds to the extent not explicitly covered by such insurance
proceeds) after such Losses are recovered from the Retained Owners pursuant to
this Article X, promptly repay the amount of such Losses, not to exceed the
amount of such proceeds net of fees, expenses, increases in insurance premiums
or any other costs incurred by any Investor Indemnified Party in order to
realize any such proceeds and, in the case of insurance proceeds, not explicitly
covered by such insurance (except that, in the case of the insurance premium
paid as part of the R&W Policy Costs pursuant to Section 7.4, without such
adjustment) to the Retained Owners. Other than with respect to claims pursuant
to Section 10.2(h)(i), the Investors will use commercially reasonable efforts to
recover any Losses under the R&W Policy (which Losses are recoverable under the
R&W Policy) prior to seeking indemnity from the Retained Owners, in each case,
pursuant to the terms of this Agreement (including appealing any denial of
coverage with respect to a matter covered by the terms of the R&W Policy and, if
applicable, the commencement of any Proceeding against the insurer under the R&W
Policy) it being understood and agreed that (1) the Investors will be entitled
to seek indemnity from the Retained Owners concurrently with appealing any such
denial of coverage (it being understood that any and all fees, costs and other
expenses incurred by the Investors appealing or litigating any such denial of
coverage will constitute indemnifiable Losses hereunder to the extent it is
determined that the Losses underlying such claim are indemnifiable hereunder)
and (2) with respect to Losses not covered pursuant to the terms of the R&W
Policy, the Investors will be entitled to seek indemnity from the Retained
Owners without seeking recourse from the R&W Policy.




- 72 -



--------------------------------------------------------------------------------





Without limiting the foregoing, each Investor agrees that, in using its
commercially reasonable efforts to recover Losses under the R&W Policy, it will,
to the extent commercially reasonable to do so, attempt to recover under the R&W
Policy all Losses that could be characterized as a breach of the representations
and warranties set forth in Article IV regardless of whether such Losses could
also be recoverable from the Retained Owners pursuant to this Article X.
(c)    Losses will be determined without duplication of any other Loss for which
an indemnification claim has been made or could be made under any
representation, warranty, covenant or agreement. The Investor Indemnified
Parties and the Vantage Indemnified Parties will not be entitled to recover more
than once for the same Loss (including through the determination of the Final
Closing Consideration).
(d)    Notwithstanding anything to the contrary set forth herein, but subject to
Section 10.5(j), the maximum amount of indemnifiable Losses that the Retained
Owners shall be liable for after the Closing, or that may be recovered by the
Investor Indemnified Parties from the Retained Owners, in the aggregate pursuant
to Section 10.2(a) after the Closing shall be limited to $8,726,722.50, and the
Investor Indemnified Parties shall only be entitled to recover such amount from
the Indemnity Escrow Amount in accordance with the terms of the Escrow
Agreement, and once the Indemnity Escrow Amount is depleted the Investor
Indemnified Parties shall have no further right to recover from the Retained
Owners for any indemnifiable Losses pursuant to Section 10.2(a); provided,
however, the foregoing shall not apply to Losses arising out of or resulting
from any inaccuracy in or breach of the Fundamental Representations; provided,
further, to the extent any portion (the “Indemnifiable Portion”) of the
Indemnity Escrow Amount is depleted in connection with an indemnification claim
pursuant to (i) Section 10.2(a) and arising out of or resulting from any
inaccuracy in or breach of the Fundamental Representations or (ii) Sections
10.2(b)-10.2(g), then the Investor Indemnified Parties shall be entitled to
recover from the Retained Owners for any indemnifiable Losses arising out of or
resulting from any inaccuracy in or breach of any representation or warranty
other than Fundamental Representations, up to the amount of the Indemnifiable
Portion, in the manner described in Section 10.5(g). For the avoidance of doubt,
nothing in this Section 10.5(d) applies to indemnification obligations pursuant
to Section 10.2(h), which is addressed in Section 10.5(g)(ii). Notwithstanding
anything herein to the contrary, (i) any Losses that are DC REIT Indemnified
Taxes and any Losses pursuant to Section 10.2(h) (such Losses, collectively, the
“Aviator Investor Indemnifiable Losses”), in each case, that are recovered from
the Indemnity Escrow Funds, shall only be recovered from the then-remaining
Aviator Investor Indemnity Escrow Amount (and not from the Other Indemnity
Escrow Amount) (but the foregoing shall not limit the right of the Investor
Indemnified Parties to otherwise recover any such Losses from Aviator Investor
under this Agreement), (ii) with respect to any Losses (other than Aviator
Investor Indemnifiable Losses) recovered hereunder from the Indemnity Escrow
Funds, such Losses shall first be recovered from the Other Indemnity Escrow
Amount, and after the Other Indemnity Escrow Amount is fully depleted, such
Losses shall thereafter be recovered from the Aviator Investor Indemnity Escrow
Amount, and (iii) only Aviator Investor shall be liable for any Indemnifiable
Portion attributable to any Aviator Investor Indemnifiable Losses previously
recovered from the Aviator Investor Indemnity Escrow Amount, and otherwise
recoverable pursuant to the last proviso of the first sentence of this Section
10.5(d).
(e)    After the Closing, the first $1,000,000 of Losses recoverable hereunder
by an Investor Indemnified Party under Section 10.2(a) arising out of or
resulting from any inaccuracy in or breach




- 73 -



--------------------------------------------------------------------------------





of the Fundamental Representations and Sections 10.2(b)-10.2(g) will be
recovered first from the Indemnity Escrow Funds, until the Indemnity Escrow
Funds have been distributed to the Retained Owners in accordance with the Escrow
Agreement and Section 10.13 or have been exhausted, and thereafter the Investor
Indemnified Parties shall be entitled to recover from the Retained Owners for
any remaining portion of such Losses in the manner described in Section 10.5(g)
(it being understood and acknowledged that for any such Losses in excess in of
$1,000,000, the Investor Indemnified Parties shall be entitled to recover from
the Retained Owners in the manner described in Section 10.5(g)).
(f)    Subject to the requirement set forth in Section 10.5(e), after the
Closing any Losses recoverable hereunder by an Investor Indemnified Party under
Section 10.2(a) arising out of or resulting from any inaccuracy in or breach of
the Fundamental Representations and Sections 10.2(b)-10.2(g) will be recovered,
at the sole election of the Investor Indemnified Party, from the Indemnity
Escrow Funds, until such amounts have been distributed to the Retained Owners in
accordance with the Escrow Agreement and Section 10.13 or have been exhausted,
and/or in the manner described in Section 10.5(g).
(g)    
(i)    Notwithstanding anything to the contrary set out herein, but subject to
Section 10.5(j), the maximum amount of indemnifiable Losses that the Retained
Owners shall be liable for after the Closing, or that may be recovered by the
Investor Indemnified Parties from the Retained Owners, in the aggregate,
pursuant to this Agreement after the Closing shall be limited to the Indemnity
Escrow Funds and an amount recoverable as described below not to exceed
$30,000,000.00 in the aggregate, and subject to the terms set forth in this
Section 10.5 (excluding indemnification pursuant to Section 10.2(h), to which
Section 10.5(g)(ii) shall apply). In the event of any outstanding Losses
recoverable by an Investor Indemnified Party from the Retained Owners (or in the
case of DC REIT Indemnified Taxes, solely from Aviator Investor) as contemplated
in Sections 10.5(d), (e) and (f), the Investor Indemnified Party shall, to the
extent not satisfied in cash by the Retained Owners or solely by Aviator
Investor, as applicable (whether by way of distributions of Indemnity Escrow
Funds in accordance with, and to the extent permitted by, the terms hereof and
the Escrow Agreement, or directly), be entitled to receive, and shall receive,
for (A) any Losses recoverable by the Investor Indemnified Parties under
Sections 10.2(b), (c), (d) (other than DC REIT Indemnified Taxes) (e), (f) and
(g), all distributions made by the applicable YieldCo or YieldCos in respect of
any Equity Securities of any YieldCo or YieldCos held by any of the Retained
Owners or any transferee thereof and (B) DC REIT Indemnified Taxes, all
distributions made by YieldCo 1 in respect of any Equity Securities of YieldCo 1
held by Aviator Investor. For clarity, DC REIT Indemnified Taxes recoverable by
the Investor Indemnified Parties under Section 10.2(d) shall be recoverable
solely against Aviator Investor.
(ii)    Any Losses recoverable by the Investor Indemnified Parties under Section
10.2(h) shall be recoverable solely against Aviator Investor. To the extent not
satisfied in cash by Aviator Investor, the Investor Indemnified Parties shall be
entitled to receive, and shall receive, to the extent of such Losses, all
distributions made by YieldCo 1 in respect of any Equity Securities of YieldCo 1
held by Aviator Investor. Notwithstanding anything in this Agreement to the
contrary, the Parties acknowledge and agree that the recourse set forth in this
Section 10.5(g)(ii) constitutes the Investors’ sole recourse with respect to
indemnification pursuant to Section 10.2(h).




- 74 -



--------------------------------------------------------------------------------





(iii)    For the avoidance of doubt, Aviator Investor shall be solely liable for
any Losses attributable to DC REIT Indemnified Taxes and no other Retained Owner
shall have any liability with respect to DC REIT Indemnified Taxes.
(h)    As solely among the Investors, each Investor agrees that upon any receipt
of any payment with respect to any indemnification claim under this Article X,
such Investor, if applicable, shall further transmit such payment, or the
applicable portion thereof, to the other Investors (or other applicable Investor
Indemnified Party) to the extent the Losses resulting from or arising out of
such indemnification claim were imposed upon, suffered or incurred by such other
Person.
(i)    The maximum amount of indemnifiable Losses that the Investors shall be
liable for after the Closing, or that may be recovered by the Vantage
Indemnified Parties from the Investors, in the aggregate pursuant to this
Agreement after the Closing shall be limited to $30,000,000.00. The maximum
amount of indemnifiable Losses that the Investors shall be liable for, or that
may be recovered by the Vantage Indemnified Parties from the Investors, in the
aggregate pursuant to Section 10.3(a) shall be limited to $8,726,722.50;
provided, however, the foregoing shall not apply to Losses arising out of or
resulting from any inaccuracy in or breach of the Fundamental Representations.
(j)    No limitations set forth in this Article X, including this Section 10.5,
will apply with respect to any claims relating to any fraud.

Section 10.6    Materiality Qualifiers. Notwithstanding anything to the contrary
contained herein, for purposes of determining (a) whether an inaccuracy in or
breach of a representation or warranty exists for purposes of this Agreement,
any Ancillary Agreement or any schedule, certificate or other document delivered
pursuant hereto or thereto (b) the amount of Losses arising from such a breach
and (c) whether the Deductible has been exceeded, each such representation and
warranty will be read without giving effect to any qualification that is based
on materiality, including the words “material,” “Material Adverse Effect (other
than the representations and warranties contained in Section 4.7),” “in any
material respect” and other uses of the word “material” or words of similar
meaning (and will be treated as if such words were deleted from such
representation or warranty).

Section 10.7    Mitigation. Each Investor Indemnified Party and Vantage
Indemnified Party shall use commercially reasonable efforts to take, all
reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that gives rise thereto, to the same extent as the obligation to
mitigate damages would be imposed on a counterparty to a contract with respect
to a breach of contract claim under Delaware Law. For the avoidance of doubt,
any calculation of Losses for purposes of this Article X shall be reduced to
take into account any net Tax benefit actually realized by the Investor
Indemnified Party or Vantage Indemnified Party as a result of any such Losses.

Section 10.8    Investigation. Notwithstanding anything to the contrary
contained herein, the Investor Indemnified Parties expressly reserve the right
to seek indemnity or other remedy, to the extent permitted hereunder, for any
Losses arising out of or relating to any inaccuracy in or breach of any
representation, warranty or covenant contained herein, notwithstanding any
investigation by, disclosure to or Knowledge of any of the Investors or
Knowledge of any of their respective Affiliates or the directors, officers,
employees, consultants, financial advisors, counsel,




- 75 -



--------------------------------------------------------------------------------





accountants and other agents of any Investor or any of its Affiliates in respect
of any fact or circumstances that reveals the occurrence of any such breach or
inaccuracy, whether before or after the execution and delivery hereof.

Section 10.9    Satisfaction of Indemnification Claims. The satisfaction of
indemnifiable Losses pursuant to this Article X payable (a) to any Investor
Indemnified Party (i) to the extent satisfied from the Indemnity Escrow Funds,
will be paid promptly (but in no event later than ten (10) Business Days after
the determination thereof) via wire transfer of immediately available funds to
such bank and accounts as are designated by the Investors and (ii) that will be
satisfied from distributions on the Equity Securities of any YieldCo will be
payable at the time distributions are made by such YieldCo in accordance with
the Governance Agreement applicable to such YieldCo and only up to the amount of
each such distribution and (b) to any Vantage Indemnified Party will be made
promptly (but in no event later than ten (10) Business Days after the
determination thereof) via wire transfer of immediately available funds to such
bank and accounts as are designated by the Retained Owners. In the event the
Retained Owners dispute any indemnification claim by an Investor Indemnified
Party hereunder, if a final non-appealable judgment of a court of competent
jurisdiction or an arbitrator, as the case may be, determines, or the Retained
Owners and the applicable Investor Indemnified Party resolve the applicable
dispute (the date of such determination or resolution the “Resolution Date”),
the Retained Owners shall promptly pay to the applicable Investor Indemnified
Party hereunder interest on the full amount of such indemnification claim at a
rate of eight percent (8%) per annum solely for the duration of time between the
date of delivery of the notice with respect to such claim and the Resolution
Date.



Section 10.10    Waiver of Contribution. No Retained Owner shall have, and the
Retained Owners hereby irrevocably waive, any right of contribution, subrogation
or any similar right against any Investor Indemnified Party in respect of any
indemnification payments that the Retained Owners are required to make to any
Investor Indemnified Party pursuant to this Agreement. No Retained Owner shall
bring any claim against any Investor Indemnified Party for indemnification,
exculpation, contribution or reimbursement pursuant to this Agreement or
otherwise by reason of the fact that any such Retained Owner was an equity
holder, employee, officer, director or other agent of any of the Group Companies
prior to the Closing with respect to any right of any Investor Indemnified Party
to indemnification under this Article X; provided, that in no event shall the
foregoing limit any obligations of the Investors hereunder, including under this
Article X.

Section 10.11    Tax Treatment of Payments. All indemnification payments made
pursuant to this Agreement will be treated by the Parties and their respective
Affiliates, to the extent permitted by applicable Law, as an adjustment to the
Closing Consideration for Income Tax purposes.

Section 10.12    Remedies Exclusive. Following the Closing, except as set forth
in Section 3.4, the indemnification provided for in this Article X and the
Cross-Indemnification Agreement will be the sole and exclusive remedy and
recourse for all matters arising under or in connection with this Agreement and
the transactions contemplated by this Agreement, whether in contract, tort or
otherwise. Notwithstanding the foregoing or anything else in this Agreement to
the contrary, (a) in the case of fraud, the Investor Indemnified Parties or the
Vantage Indemnified




- 76 -



--------------------------------------------------------------------------------





Parties, as applicable, will have all remedies available under this Agreement or
otherwise without giving effect to any of the limitations or waivers contained
herein, (b) nothing herein will limit any Party’s right to seek and obtain
equitable remedies with respect to any covenant or agreement contained in this
Agreement to the extent provided and in accordance with Section 11.14, and (c)
nothing herein will limit, or otherwise waive or release, any Party’s rights
under any Ancillary Agreement.

Section 10.13    Release of Indemnity Escrow Funds. On the date that is the
first Business Day following the 12-month anniversary of the Closing Date (the
“Indemnity Escrow Release Date”), the Investors and DevCo will send a joint
written instruction to the Escrow Agent instructing the Escrow Agent to release
to the accounts designated by Digital Bridge the then-existing Indemnity Escrow
Funds held in the Escrow Account, except the aggregate amount of all unsatisfied
claims for indemnification for Losses that an Investor Indemnified Party has
made against the Retained Owners on or before such date pursuant to this
Article X and which are then subject to satisfaction (in whole or in part) from
the Indemnity Escrow Funds. Any Indemnity Escrow Funds that are so retained in
the Escrow Account following the Indemnity Escrow Release Date in respect of any
such pending indemnification claim will be released and paid to the affiliates
of the Retained Owners designated by Digital Bridge or the Investors, as
applicable, following the full and final resolution of such pending claim,
pursuant to joint written instructions to be sent by DevCo and the Investors to
the Escrow Agent.

ARTICLE XI
MISCELLANEOUS

Section 11.1    Expenses. Except as otherwise provided in this Agreement
(including in the definitions of “Closing Consideration,” “Shared Expenses” and
“Transaction Costs” and Section 7.4), all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby, will be
paid by the Party incurring such costs and expenses.

Section 11.2    Notices. Unless otherwise specified in this Agreement, all
notices, demands, elections, requests or other communications that any Party to
this Agreement may desire or be required to give hereunder will be in writing
and will be given by hand by depositing the same in the United States mail,
first class postage prepaid, certified mail, return receipt requested, by a
recognized overnight courier service providing confirmation of delivery or by
email, to the addresses set forth below, or at such other address as may be
designated by the addressee thereof upon written notice to each other Party to
this Agreement. All notices given pursuant to this Section 11.2 will be deemed
to have been given (a) if delivered by hand on the date of delivery or on the
date delivery was refused by the addressee, (b) if delivered by United States
mail or by overnight courier, on the date of delivery as established by the
return receipt or courier service confirmation (or the date on which the return
receipt or courier service confirms that acceptance of delivery was refused by
the addressee), or (c) on the date and time of transmission if delivered by
email; provided, that (i) such email transmission is sent prior to 5:00 p.m.
Eastern Time (or if sent at or after to 5:00 p.m. Eastern Time, such
transmission will be deemed to be delivered the following Business Day, subject
to further compliance with the following clause (ii)), and (ii) such notice is
also sent by one of the other means described above within one Business Day:




- 77 -



--------------------------------------------------------------------------------





If to Vantage or DevCo:
Vantage Data Centers Holdings, LLC
2820 Northwestern Parkway
Santa Clara, CA 95051
Attention: David Renner
Telephone No.: (408) 215-7302
Email: drenner@vantage-dc.com


with a copy to:
Jones Day
77 West Wacker Drive
Chicago, IL 60601-1692
Attention: Ismail H. Alsheik
Telephone No.: (312) 269-4235
Email: ialsheik@jonesday.com


If to any Investor (other than Investor 3) or to the Investors:
Colony Capital, Inc.
515 South Flower Street, 44th Floor
Los Angeles, CA 90071
Attention: Justin Chang
Email: jchang@clny.com


with copies to:
Colony Capital, Inc.
515 South Flower Street, 44th Floor
Los Angeles, CA 90071
Attention: Ronald M. Sanders
Email: rsanders@clny.com


If to Investor 3:
CBRE Caledon Capital Management
141 Adelaide Street West, Suite 1500
Toronto, ON M5H 3L5
Attention: Robert Shaw
Email: rshaw@cbrecaledon.com


with copies to:
Torys LLP
79 Wellington Street West, 30th Floor, Box 270, TD South Tower
Toronto, ON  M5K 1N2
Attention: Huw Evans
Email: hevans@torys.com




Section 11.3    Time of the Essence. Time is of the essence in the performance
of each and every term of this Agreement. In calculating any period of time
provided for in this Agreement, the number of days allowed will refer to
calendar and not Business Days (unless such period of time specifically
references Business Days). If any day scheduled for performance of any
obligation hereunder will occur on a weekend or legal holiday, the time period
allowed and day for performance will be continued to the next Business Day.

Section 11.4    Construction; Headings.




- 78 -



--------------------------------------------------------------------------------





(a)    All headings and captions contained in this Agreement and the tables of
contents hereto are inserted for convenience only and will not be deemed a part
of this Agreement. All pronouns and all variations thereof will be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the Person may require. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision. The words “including” and
“include” and other words of similar import used herein will be deemed to be
followed by the phrase “without limitation.” Any use of the word “or” herein is
not exclusive. Any reference herein to an “Exhibit” or “Schedule” is to one of
the Exhibits, Schedules or Disclosure Schedules attached to this Agreement, and
any reference to an Article or a Section is to one of the Articles or Sections
of this Agreement. Each of the Recitals hereto and Exhibits attached hereto and
referred to herein is hereby incorporated herein by reference. All accounting
terms not specifically defined herein will be construed in accordance with GAAP.
Any information or materials “provided,” “made available” or “delivered” to the
Investors will mean posted in the Intralinks Project Valhalla electronic data
room, established by Vantage and CitiBank, N.A. in connection with herewith, in
a manner accessible and reviewable by the Investors at least two (2) days prior
to the date hereof. The Parties acknowledge that they were represented by
separate and independent counsel in connection with the review, negotiation and
drafting of this Agreement and that this Agreement will not be subject to the
principle of construing its meaning against the Party that drafted the
Agreement.
(b)    Whenever in this Agreement or elsewhere it is provided that consent is
required of, a demand shall be made by, or acts shall be performed at the
direction of, or any approval shall be obtained from, the Investors
collectively, any such consent, demand and act may be made, given or performed
upon the consent of Justin Chang, who shall be fully vested with the authority
to act on behalf of the Investors until such time as Investor 1(a) shall deliver
to Vantage a notice designating one or more replacement or additional
representatives.

Section 11.5    Severability. Every provision of this Agreement is intended to
be severable. The invalidity and unenforceability of any particular provision of
this Agreement in any jurisdiction will not affect the other provisions hereof,
and this Agreement will be construed in all respects as if such invalid or
unenforceable provision were omitted.

Section 11.6    Entire Agreement. This Agreement (including the Disclosure
Schedules, Schedules and Exhibits hereto) and the Ancillary Agreements
constitute the sole and entire agreement of the Parties with respect to their
subject matter, and supersede all prior and contemporaneous understanding and
agreements, both written and oral, with respect to such subject matter. The
Parties agree that any drafts of this Agreement or any Ancillary Agreement prior
to the final fully executed drafts will not be used for purposes of interpreting
any provision of this Agreement or any Ancillary Agreement, and each of the
Parties agrees that no Party will make any claim, assert any defense or
otherwise take any position inconsistent with the foregoing in connection with
any dispute or Proceeding among any of the foregoing or for any other purpose.

Section 11.7    Successors and Assigns. This Agreement will be binding upon and
will inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign its rights or obligations hereunder,
including by operation of law, without the prior written




- 79 -



--------------------------------------------------------------------------------





consent of the other parties and no assignment will relieve the assigning Party
of any of its obligations hereunder; provided, however, notwithstanding the
foregoing, each Investor may assign this Agreement and any of its rights and/or
obligations hereunder without the consent of any other Person, including Vantage
or the Retained Owners, to any of its Affiliates following the Closing so long
as such assignment complies with the terms of this Section 11.7 and the
Governance Agreements. As of the Closing, and immediately after the completion
of the steps set forth on Exhibit 2.1, all rights, obligations and benefits of
Vantage under this Agreement will automatically, and without further action, be
assigned to DevCo.

Section 11.8    No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties hereto and any Person entitled to indemnification under
Article X with respect to the provisions therein, and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or will confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

Section 11.9    Amendment; Waiver. This Agreement may be amended, supplemented
or changed by the Parties at any time only in a writing signed by each Party
hereto. No waiver of any of the provisions of this Agreement will be effective
unless set forth in writing and signed by the Party so waiving. Failure of any
Party at any time or times to require performance of any provisions herein will
in no manner affect the right at a later time to enforce the provision.

Section 11.10    Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICT
OF LAW PROVISIONS THEREOF, REGARDLESS OF THE ACTUAL LOCATION OF NEGOTIATION OR
EXECUTION OF THIS AGREEMENT.

Section 11.11    Jurisdiction; Waiver of Jury Trial. This Agreement will be
deemed to have been negotiated, executed and delivered in Wilmington, Delaware.
To the fullest extent permitted by applicable Law, each Party hereto hereby
irrevocably consents and agrees, for the benefit of each other Party, that any
Proceeding against it with respect to its obligations, liabilities or any other
matter under or arising out of or in connection with this Agreement and with
respect to the enforcement, modification, vacation or correction of an award
rendered in an arbitration Proceeding will be brought in any federal or state
court in the State of Delaware (a “Delaware Court”), and hereby irrevocably
accepts and submits to the exclusive jurisdiction of each such Delaware Court
with respect to any such Proceeding. To the fullest extent permitted by
applicable Law, each Party hereto also hereby irrevocably consents and agrees,
for the benefit of each other Party, that any Proceeding against it will be
brought in any Delaware Court, and hereby irrevocably accepts and submits to the
exclusive jurisdiction of each such Delaware Court with respect to any such
Proceeding. To the fullest extent permitted by applicable Law, each Party hereto
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid Proceedings brought in any such Delaware Court and
hereby further waives and agrees not to plead or claim in any such Delaware
Court that any such Proceeding brought therein has been brought in an
inconvenient forum. To the fullest extent permitted by applicable Law, each
Party hereto agrees that (a) service of process may be effectuated hereinafter
by mailing a copy of the summons and complaint or other pleading by certified
mail, return receipt requested, at its address set forth above




- 80 -



--------------------------------------------------------------------------------





and (b) all notices that are required to be given hereunder may be given by the
attorneys for the respective Parties. EACH PARTY HEREBY EXPRESSLY, IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN ANY SUCH
PROCEEDING.

Section 11.12    Counterparts. This Agreement and any Ancillary Agreements may
be executed in counterparts, each of which will be deemed an original, and all
of which together will be deemed to be one and the same agreement. Such
counterparts may be delivered by facsimile or other electronic means, and the
receiving Party may rely on the receipt of such documents so delivered as if the
original had been received.

Section 11.13    Disclosure Schedules. Some information contained in the
Disclosure Schedules attached hereto may not be required to be disclosed
pursuant hereto and will not imply that such information or any other
information is required to be disclosed. Disclosure of such items or information
will not affect, directly or indirectly, the scope of the disclosure obligations
of the representing Party under this Agreement, and inclusion of information in
the Disclosure Schedules will not be construed as an admission to any third
party that such information is material. Each item disclosed in the Disclosure
Schedules will constitute an exception to the representations and warranties
corresponding to the section of the Disclosure Schedules in which such item is
disclosed and will be deemed to be disclosed with respect to each other section
of the Disclosure Schedules to the extent the relevance of such disclosed item
to such other sections of the Disclosure Schedules is reasonably apparent on the
face of such disclosed item.

Section 11.14    Specific Performance. Each of the Parties acknowledges that the
rights of Parties to consummate the transactions contemplated hereby are unique
and recognize and affirm that, in the event that the Agreement is not performed
in accordance with its terms, money damages may be inadequate and the Parties
may have no adequate remedy at law. Accordingly, the Parties agree that such
non-breaching party will have the right, in addition to any other rights and
remedies existing in its favor at law or in equity, to seek an action for
specific performance, injunctive and/or other equitable relief (without posting
of bond or other security). Each of the Parties agrees that it will not oppose
the granting of an injunctive, specific performance or other equitable relief
when expressly available pursuant to this Agreement and hereby waives any
defenses that the Investors have an adequate remedy at law.

Section 11.15    No Recourse. Notwithstanding any other provision of this
Agreement or any rights of a Party at law or in equity, this Agreement (and not,
for the avoidance of doubt, with respect to this Section 11.15, any other
Contract, including any Ancillary Agreement) may only be enforced against, and
any claim or cause of action based upon, arising out of or related to this
Agreement or the transactions contemplated hereby may only be brought against,
the Persons that are expressly Parties (or become parties to this Agreement by
way of execution of a Joinder or other Contract), and then only with respect to
the specific obligations set forth herein with respect to such Party. No
current, former or future (i) director, officer, employee, agent, general or
limited partner, manager, member, stockholder, (ii) in the case of the
Investors, any Affiliate of any Investor, or, in the case of Vantage, any
Affiliate of Vantage, or (iii) any successor or assignee of any of the foregoing
will have any liability, whether by the enforcement of any assessment or by any
legal or equitable Proceeding, or by virtue of any statute, regulation or other
applicable Law, for any liabilities or obligations of the Parties to this
Agreement or for any claim based on, with respect to, or by reason




- 81 -



--------------------------------------------------------------------------------





of the transactions contemplated hereby, except, in each case, other than a
Retained Owner or an Affiliate of the Retained Owners to the extent expressly
provided in Article X. Except in the case of fraud, (x) neither Vantage nor any
Retained Owners, nor any Affiliate of Vantage or any Retained Owner, will have
any right of recovery under this Agreement against any current, former or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder, or Affiliate of any Investor or any successor or assignee of any of
the foregoing, whether by or through attempted piercing of the corporate or
limited liability company veil, including through any Proceeding by or on behalf
of such Person seeking the enforcement of any judgment, fine or penalty or by
virtue of any applicable Law, or otherwise and (y) neither any of the Investors
nor any Affiliate of any Investor will have any right of recovery in under this
Agreement against any current, former or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder, equityholder,
or Affiliate of Vantage (other than the Retained Owners (after the Closing)) or
any successor or assignee of any of the foregoing, whether by or through
attempted piercing of the corporate or limited liability company veil, including
through any Proceeding by or on behalf of such Person seeking the enforcement of
any judgment, fine or penalty or by virtue of any applicable Law, or otherwise.

Section 11.16    Retention of Counsel.
(a)    The Parties understand and acknowledge that Vantage, its Subsidiaries and
the Group Companies and certain of their respective Affiliates have been
represented by Jones Day (the “Company Counsel”) in connection with the
transactions contemplated hereby. The Parties understand and acknowledge that,
subject to the terms of the Governance Agreements, Vantage, its Subsidiaries and
the Group Companies and their respective Affiliates will be entitled to retain
the Company Counsel as their counsel following the Closing, including in any
dispute between the Investors, on the one hand, and Vantage, its Subsidiaries
and the Group Companies or their respective Affiliates (other than the
Investors), on the other hand, under this Agreement or arising from or related
to the transactions contemplated hereby, notwithstanding the Company Counsel’s
prior and/or any potential ongoing representation of Vantage, its Subsidiaries
and the Group Companies and their respective Affiliates and notwithstanding that
the interests of Vantage, its Subsidiaries and the Group Companies and their
respective Affiliates, on the one hand, and the Investors, on the other hand,
could be directly adverse to one another. The Investors hereby waive and will
not assert any conflict of interest arising out of or relating to the
representation, after the Closing, of Vantage, its Subsidiaries and the Group
Companies or any of their respective Affiliates by the Company Counsel in any
litigation, arbitration, mediation or other dispute resolution mechanism
relating to or in connection with this Agreement or any of the transactions
contemplated hereby.
(b)    The Parties understand and acknowledge that certain Investors and certain
of their respective Affiliates have been represented by Paul Hastings LLP (the
“Investor Counsel”) in connection with the transactions contemplated hereby. The
Parties understand and acknowledge that, subject to the terms of the Governance
Agreements, the Investors and their respective Affiliates (including Vantage,
its Subsidiaries and the Group Companies and their respective Affiliates) will
be entitled to retain the Investor Counsel as their counsel following the
Closing, including in any dispute between the Retained Owners and their
respective Affiliates (other than Vantage, its Subsidiaries and the Group
Companies or their respective Affiliates), on the one hand, and Vantage, its
Subsidiaries and the Group Companies or their respective Affiliates (other than
the Retained Owners), on the other hand, under this Agreement or arising from or
related to the transactions




- 82 -



--------------------------------------------------------------------------------





contemplated hereby, notwithstanding the Investor Counsel’s prior and/or any
potential ongoing representation of certain Investors and their respective
Affiliates (including, following the Closing, Vantage, its Subsidiaries and the
Group Companies and their respective Affiliates) and notwithstanding that the
interests of the foregoing Persons, on the one hand, and the Retained Owners and
its Affiliates, on the other hand, could be directly adverse to one another.
Each of the Retained Owners hereby waives and will not assert any conflict of
interest arising out of or relating to the representation, after the Closing, of
the Investors, Vantage, Vantage’s Subsidiaries and the Group Companies or any of
their respective Affiliates by the Investor Counsel in any litigation,
arbitration, mediation or other dispute resolution mechanism relating to or in
connection with this Agreement or any of the transactions contemplated hereby.

Section 11.17    Protected Communications. The Parties acknowledge that,
immediately prior to the Closing, without the need for any further action: (a)
all rights of each YieldCo and its Subsidiaries in and to any and all
communications in whatever form, whether written, oral, video, electronic or
otherwise, that have occurred between Company Counsel, on the one hand, and the
Management Companies, the Group Companies and any of their respective Affiliates
and Representatives, on the other hand, relating to or in connection with this
Agreement, the events and negotiations leading to this Agreement or any of the
transactions contemplated hereby (collectively, the “Protected Communications”),
to which the Investors, their respective Affiliates (which Affiliates will not
include, for the avoidance of doubt, the Management Companies and the Group
Companies) or Representatives were not party, will thereupon be vested solely in
the Management Companies and their Affiliates (excluding each YieldCo and its
Subsidiaries) and their respective successors in interest; and (b) any and all
protections from disclosure, including attorney-client privileges and work
product protections, associated with or arising from any Protected
Communications that would have been exercisable by Vantage, its Subsidiaries
and/or the Group Companies will thereupon be vested exclusively in the
Management Companies and their Affiliates (excluding each YieldCo and its
Subsidiaries) and their respective successors in interest and will be exercised
or waived solely as directed by the Management Companies and their Affiliates
(excluding each YieldCo and its Subsidiaries) or their respective successors in
interest. None of the Group Companies or the Investors or any Person acting on
behalf of any of them will, without the prior written consent of the Management
Companies and their Affiliates (excluding each YieldCo and its Subsidiaries) or
their respective successors in interest, assert or waive or attempt to assert or
waive any such protection against disclosure, including the attorney-client
privilege or work product protection, or to discover, obtain, use or disclose or
attempt to discover, obtain, use or disclose any Protected Communications in any
manner, including in connection with any Proceeding relating to or in connection
with this Agreement, the events and negotiations leading to this Agreement or
any of the transactions contemplated hereby; provided, however, that each
YieldCo and its Subsidiaries, including each Group Company, may assert all of
such rights with respect to Protected Communications and any such protections
from disclosure, including attorney-client privileges and work product
protections, in any dispute involving such YieldCo or any of its Subsidiaries,
including each Group Company, on the one hand, and any Person other than the
Management Companies and their Affiliates (excluding such YieldCo and its
Subsidiaries), on the other.

Section 11.18    No Waiver of Privilege, Protection from Disclosure or Use. The
Parties understand and acknowledge that nothing in this Agreement, including the
foregoing provisions




- 83 -



--------------------------------------------------------------------------------





regarding the assertions of protection from disclosure and use, privilege and
conflicts of interest, will be deemed to be a waiver of any applicable
attorney-client privilege or other protection from disclosure or use, except, in
each case, to the extent specifically provided otherwise. Each of the Parties
understands and acknowledges that it has undertaken reasonable efforts to
prevent the disclosure of Protected Communications. Notwithstanding those
efforts, the Parties understand and acknowledge that the consummation of the
transactions contemplated herein could result in the inadvertent disclosure of
information that may be confidential, eligible to be subject to a claim or
privilege or otherwise protected from disclosure. The Parties further understand
and acknowledge that any disclosure of information that may be confidential,
subject to a claim of privilege or otherwise protected from disclosure will not
constitute a waiver of or otherwise prejudice any claim of confidentiality,
privilege or protection from disclosure, including with respect to information
involving or concerning the same subject matter as the disclosed information,
except, in each case, to the extent specifically provided otherwise. The Parties
will use their reasonable best efforts to return any inadvertently disclosed
information to the Party(ies) promptly upon becoming aware of its existence.
[Signatures appear on the following page(s).]






- 84 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first written above.
VANTAGE:
VANTAGE DATA CENTERS HOLDINGS, LLC
By: /s/ Sureel Choksi
Name: Sureel Choksi
Title: President & CEO






[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first written above.
INVESTORS:
COLONY VALHALLA PARTNERS I-A HOLDINGS, L.P.
By: Colony Valhalla GP, LLC
Its: General Partner
By: /s/ Justin Chang
Name: Justin Chang
Title: President






COLONY VALHALLA PARTNERS I-B HOLDINGS, L.P.
By: Colony Valhalla GP, LLC
Its: General Partner
By: /s/ Justin Chang
Name: Justin Chang
Title: President






COLONY VALHALLA PARTNERS II HOLDINGS, L.P.
By: Colony Valhalla GP, LLC
Its: General Partner
By: /s/ Justin Chang
Name: Justin Chang
Title: President




[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first written above.
INVESTORS:
CBRE CALEDON VALHALLA AGGREGATOR HOLDINGS LP, by its general partner,
CBRE CALEDON VALHALLA GP II INC.






By: /s/ Jeff DeBlock
Name: Jeff DeBlock
Title: Vice President






[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------








EXHIBIT A
FORMS OF GOVERNANCE AGREEMENTS
[See attached.]







--------------------------------------------------------------------------------






EXHIBIT B
FORM OF ESCROW AGREEMENT
[See attached.]





--------------------------------------------------------------------------------






EXHIBIT C
FORM OF R&W POLICY
[See attached.]







--------------------------------------------------------------------------------






EXHIBIT D
FORM OF RESTRUCTURING AGREEMENT
[See attached.]







--------------------------------------------------------------------------------






EXHIBIT E
FORM OF TITLE AFFIDAVITS
[See attached.]













--------------------------------------------------------------------------------






Owner’s Title Certificate


Dated as of _______________


Project – [__________]

--------------------------------------------------------------------------------

Re:    Seller:
[Vantage Data Centers Holdings, LLC, a Delaware limited liability company]
(“Owner”)
Title Insurer:
Chicago Title Insurance Company and its coinsurer(s) and agent(s) (“Title
Insurer”)
CTIC NBU Master No.:
[__________]
Commitment No.:
[__________]
Subject States:
[CA]
Land:
As legally described in Schedule A of the respective Commitments referenced
above (the “Premises”).

--------------------------------------------------------------------------------



Certification:
Owner hereby certifies to Title Insurer with the full knowledge that Title
Insurer will be relying upon the representations made herein in issuing the
title insurance policies contemplated in the above-caption transaction, that to
Owner’s actual knowledge:


Mechanics’ Liens:
During the period of six months immediately preceding the date of this
declaration, work has been done and materials furnished in connection with upon
the Land in the approximate total sum of $_____________ [insert zero if no work
during the above timeframe], but no work remains to be done and no materials
remain to be furnished to complete the construction, nor are there any unpaid
bills (that will not be paid in the ordinary course of business) incurred for
labor and materials used in making such improvements or repairs upon the Land,
or for the services of architects, surveyors or engineers, except as disclosed
on EXHIBIT A. Owner hereby agrees to indemnify and hold harmless Title Insurer
against any and all claims arising therefrom.


Tenants/Parties in Possession:
There are no tenants or other parties in possession of or have the right to be
in possession of the Premises other than those tenants identified on the RENT
ROLL attached as EXHIBIT B, said tenants having rights as tenants only. Other
than disclosed on Exhibit B, no tenant or other party holds an option, right of
first refusal, and/or right of first offer to purchase all or any portion of the
Premises.


Taxes/Assessments:
All taxes, assessments, water rents and/or charges, sewer rents and/or charges,
sewer hook-up charges, fire service, gas charges, common charges (i.e.
condominium or association charges or dues) and other municipal charges that
would constitute a lien and be currently due and payable have been or will be
duly paid in the ordinary course of business.


Covenants & Restrictions:
Owner has no knowledge of past or present violations of any covenants,
conditions or restrictions set forth in the Commitment that have not been cured
(the “CC&Rs”), and any and all charges or assessments provided for in any of the
CC&Rs have been or will be paid in the ordinary course of business.


Survey – No Change from Prior Survey:





--------------------------------------------------------------------------------





Owner is: (a) familiar with the survey represented in the Commitment (the
“Survey”), (b) has knowledge of the physical condition of the Premises and, (c)
certifies that no changes and/or additions have been made or have occurred to
the Premises or the improvements situated thereon subsequent to the most recent
revision date of the Survey and accordingly, the Survey is representative of the
present configuration of the Premises and the improvements situated thereon.
Additionally, to the extent the Survey is certified to Owner and not certified
to Title Insurer, Owner hereby assigns to Title Insurer all of its rights under
such Survey.


Gap Indemnification:
Between the most recent Effective Date of the Commitment and the date of
recording of the Insured Instrument(s) but in no event later than 10 business
days from the date hereof or 10 business days from the break of escrow,
whichever is later, the undersigned has not taken or allowed, and will not take
or allow, any action or inaction to encumber or otherwise affect title to the
Premises.


Inducement and Indemnification:
Owner provides this document to induce Title Insurer to issue its title
insurance policy(ies) with regard to the Premises with the knowledge that Title
Insurer will do so only in complete reliance upon the matters asserted
hereinabove. Furthermore, Owner will indemnify and hold Title Insurer harmless
against any and all loss or damage (including reasonable attorney’s fees,
expenses, and costs) sustained as a result of any inaccuracy in the matters
asserted hereinabove.


[Remainder of this page intentionally blank; signature on following page]







--------------------------------------------------------------------------------







Owner’s Title Certificate – Signature Page




OWNER:


[Vantage Data Centers Holdings, LLC,
a Delaware limited liability company]




By:____________________________
Name: _________________________
Its: ____________________________






I hereby declare under penalty of perjury that the foregoing is true and
correct.


Dated this ____ day of __________, 20__.




AFFIANT:




______________________________________________    
[insert name of Affiant], solely in his/her capacity as [______] of [Vantage
Data Centers Holdings, LLC,
a Delaware limited liability company].






Subscribed and Sworn to before me this ___ day of _______________________, 20__.


                    


___________________________________
Notary Public


My commission expires:_________________





--------------------------------------------------------------------------------







Exhibit A


Unpaid Ongoing Work


If there is no unpaid work, please insert “NONE”



























--------------------------------------------------------------------------------







Exhibit B


Rent Roll













--------------------------------------------------------------------------------






State of _______________________)
) ss.
County of _______________________)




Affidavit and Indemnity


The undersigned, [Vantage Data Centers Holdings, LLC, a Delaware limited
liability company] (the “Affiant”), being first duly sworn, on oath, deposes and
says the following:




1.    Chicago Title Insurance Company (the “Company”) has issued a Commitment
for Title Insurance No. [_______] with an Effective Date of [________] (the
“Commitment”) which describes certain real property on Schedule A thereto (the
“Property”).


2.    The Affiant states to its knowledge that:


a.
Other than as disclosed as Exceptions in the Commitment, there are no defects in
or liens, encumbrances, restrictions, easements or other adverse claims against
the title to the Property, other than the following: (If none, state “None”);
and



b.
Other than as disclosed as Exceptions in the Commitment, there are presently no
inchoate rights which may ripen into any defect, lien, encumbrance, restriction,
easement or other adverse claim against the title to the Property, other than
the following: (If none, state “None.”)



3.    The Affiant makes these statements after having questioned all of the
other officers, directors, employees, partners and agents, if any, of the
Affiant who have had substantial contact involving the Property.


4.    The Affiant makes these statements in this Affidavit to induce the Company
to issue an Owner’s Policy of Title Insurance with [___________] as the insured
and insuring title to the Property pursuant to the terms of the Commitment
together with the non-imputation endorsement attached hereto as Exhibit A (the
“Endorsement”).


[Signature Page Follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Non-Imputation Affidavit
and Indemnity as of [___________], 2020.


[Vantage Data Centers Holdings, LLC,
a Delaware limited liability company]
    
By:                     
Name:    ________________________
Title: _________________________







--------------------------------------------------------------------------------








The following indemnity is given to the Company as a further inducement to it to
issue the Endorsement.


[Vantage Data Centers Holdings, LLC, a Delaware limited liability company] (the
“Indemnitor”), hereby indemnifies the Company against any loss, cost or damage
which the Company may suffer by virtue of any claim made under the Endorsement
due to the existence of any defect in or lien, encumbrance, right, restriction,
easement or other claim against or with respect to the title to the Property (i)
of which Affiant has knowledge as of the date hereof, (ii) that is not excluded
from the statements made by Affiant in Section 3 above, and (iii) which was not
disclosed by Affiant in this affidavit but which should have been so disclosed
by Affiant in order to make the statement made by Affiant in Section 3 above
true and correct. The Indemnitor understands such loss, cost or damage includes
any court costs and reasonable attorney’s fees expended by the Company in
defending the title or interest of the Insured against such lien, encumbrance,
right, restriction, easement or other claim.


The Indemnitor further agrees to pay all court costs and reasonable attorney’s
fees which the Company actually incurs in enforcing the terms of this indemnity
agreement.




[Signature Page Follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Non-Imputation Affidavit
and Indemnity as of [___________], 2020.


[Vantage Data Centers Holdings, LLC,
a Delaware limited liability company]
    
By:                     
Name:    ________________________
Title: _________________________









--------------------------------------------------------------------------------






Exhibit A


Form of Non-Imputation Endorsement


[attached]







--------------------------------------------------------------------------------






EXHIBIT F
FORM OF CROSS-INDEMNIFICATION AGREEMENT
[See attached.]





--------------------------------------------------------------------------------







EXHIBIT G(1)
FORM OF INTELLECTUAL PROPERTY LICENSE AGREEMENT
[See attached.]




- 104 -



--------------------------------------------------------------------------------






EXHIBIT G(2)
FORM OF TRADEMARK LICENSE AGREEMENT
[See attached.]





--------------------------------------------------------------------------------







EXHIBIT H
FORM OF MASTER AGREEMENT TERMINATION
[See attached.]




- 106 -



--------------------------------------------------------------------------------






EXHIBIT I
FORM OF JOINDER
[See attached.]







